EXHIBIT 10.2

 

CONFIDENTIAL

August 3, 2009

Trump Entertainment Resorts Holdings, L.P.

725 Fifth Avenue

New York, New York 10022

Attention: Mr. John Burke, Executive Vice President and Corporate Treasurer

 

Re: Commitment Letter for amendment and restatement of Senior Secured Term Loans

Dear Mr. Burke:

Trump Entertainment Resorts Holdings, L.P. (“you” or the “Company”) has advised
Beal Bank and Beal Bank Nevada (collectively, the “Lenders”, “we” or “us”) that
the Company desires to obtain an amendment and restatement of its existing
senior secured credit facility with the Lenders, which amendment and restatement
would become effective substantially concurrently with the consummation of the
Lender Approved Plan of Reorganization (as such term is hereinafter defined) to
be proposed by the Company and its affiliated debtors in their pending Chapter
11 bankruptcy case.

1.

Commitments.

In connection therewith, each of the Lenders is pleased to advise the Company of
its commitment to amend and restate the terms applicable to the Lenders'
existing senior secured term loans credit facility to the Company and certain of
its affiliates (the “Credit Facility”) (the entry into of such amendment and
restatement of the Credit Facility being referred to as the “Transaction”), all
on the terms and subject to satisfaction of the conditions set forth in this
letter agreement (together with the Exhibits attached hereto, this “Commitment
Letter”). The commitments of the Lenders hereunder are several and not joint.
Capitalized words and terms used but not defined herein have the meanings
assigned thereto in the Amended and Restated Credit Agreement in the form
attached hereto as Exhibit  “A” (the “Amended Credit Agreement”), which we have
negotiated with the Company and its counsel and other advisors.

2.

Terms of the Credit Facility.

The Credit Facility will be amended and restated in accordance with the terms
set forth in the Amended Credit Agreement, and provided (and subject to the
requirement) that all conditions to the obligations of the Lenders to amend and
restate the terms applicable to the Credit Facility set forth in the Amended
Credit Agreement and this Commitment Letter are satisfied or waived by the
Lenders, acting in their sole discretion. No changes to the form of the Amended
Credit Agreement attached hereto as Exhibit ”A” may be made without the prior
written consent of the Company and the Lenders, which consent may be granted or
withheld in the sole discretion of the Lenders and the Company, respectively.
The foregoing does not limit or otherwise affect the rights of the Lenders or
the representations or covenants of the Company under Sections 3 and 4 below.

3.

Conditions Precedent.

The commitments of the Lenders hereunder to enter into the Amended Credit
Agreement (and thereby to amend and restate the Credit Facility) are subject to
the satisfaction of each of the following conditions precedent on or before 2:00
pm (Dallas, Texas time) on the earlier to occur of (i) the “Outside

 

 

 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 1 of 9

 



 

--------------------------------------------------------------------------------



Date” as such term is defined in the Purchase Agreement or (ii) the date upon
which the Purchase Agreement is terminated (the "Expiration Date"):

(a)        all blanks contained in the Amended Credit Agreement, and all
Exhibits and Schedules thereto, shall have been fully completed in form and
substance satisfactory to, and shall have been approved by, the Lenders in their
sole discretion;

(b)       the completion and consummation of the Plan of Reorganization, which
Plan of Reorganization shall be in form and substance satisfactory to, and shall
have been approved by, the Lenders in their sole discretion (the “Lender
Approved Plan of Reorganization”), it being understood that the Plan of
Reorganization attached as Exhibit “B” hereto is satisfactory to, and approved
by, the Lenders;

(c)        the approval of the Lender Approved Plan of Reorganization by the
Bankruptcy Court pursuant to the Final Order, which Final Order shall be in form
and substance satisfactory to, and shall have been approved by, the Lenders in
their sole discretion;

(d)       the satisfaction of each of the conditions precedent set forth in
Section 3.01 of the Amended Credit Agreement;

(e)        no material adverse change shall have occurred with respect to the
Collateral, taken as a whole;

(f)        there shall not have occurred or exist any Material Adverse Effect
(as defined in the Purchase Agreement) (a “Material Adverse Change”);

(g)       no Gaming Facility shall have been damaged or destroyed on or after
the date hereof and not repaired on or before the Effective Date in accordance
with the requirements of the Existing Credit Agreement, if the estimated cost to
repair and restore such damaged Gaming Facility, as reasonably determined by the
Administrative Agent, exceeds the amount of Extraordinary Receipts available or
reasonably expected to be available (based on the applicable insurance policies
in effect at the time of the damage or destruction) to repair such damaged
Gaming Facility (which Extraordinary Receipts will be paid and handled as
provided in the Amended Credit Agreement) by $25,000,000.00 in regard to any one
Gaming Facility or $50,000,000.00 for all such Gaming Facilities, unless the
Company provides evidence and documentation (including, without limitation, a
final order of the Bankruptcy Court authorizing the repair of the Gaming
Facility or Facilities in question and the use of the additional funds needed to
so repair such Gaming Facility or Facilities) reasonably satisfactory to the
Administrative Agent of the availability of the additional funds needed to pay
for the repair in question;

(h)       the Lenders not becoming aware of any breach of any of the
representations or covenants of the Company contained in this Commitment Letter
or the Amended Credit Agreement (assuming it were then in effect);

(i)        the Lenders not becoming aware of any new or inconsistent information
or other matter not previously disclosed to the Lenders relating to the Company
or any of the other Loan Parties or any of their Properties that could
reasonably be considered a Material Adverse Change;

 

 

 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 2 of 9

 

 

--------------------------------------------------------------------------------



(j)        no change shall have occurred under or with respect to the Gaming
Laws which, in the Lenders’ reasonable business judgment, could have a material
adverse effect on any Lender, the Borrower or any other Loan Party, the
Collateral, the enforceability of the Amended Credit Agreement or any other Loan
Document or any rights or remedies of any Agent or any Lender under the Amended
Credit Agreement or any other Loan Document; and

(k)       no material “Default” or “Event of Default”, as such terms are defined
in the Existing Credit Agreement, other than as has resulted from the filing of
the Bankruptcy Cases, shall have occurred and be continuing.

4.

Information.

You represent and covenant that (a) all written or formally presented
information, documentation and other materials delivered to the Lenders in
connection with the Credit Facility and the Amended Credit Agreement
(collectively, the "Information") (other than financial projections and
information of a general economic or industry specific nature), provided by you
or your representatives to either of the Lenders in connection with the
Transaction is and will be, when taken as a whole, complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, and (b) the financial projections that have been
made available by you or your representatives to either of the Lenders have been
and will be prepared in good faith based upon assumptions that are believed by
the preparer thereof to be reasonable at the time made, it being understood and
agreed that financial projections are not a guarantee of financial performance
and actual results may differ from financial projections and such differences
may be material. You agree that if at any time prior to the Effective Date any
of the representations in the preceding sentence would be incorrect in any
material respect if the Information and financial projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances; however, if any representation in any of the
Loan Documents would be changed as a result of the supplementation of the
Information either to any material adverse extent, as reasonably determined by
the Lenders, or as a result of a willful failure on your part to have provided
the correct Information as soon as reasonably possible, the Lenders will have no
obligation to enter into the Amended Credit Agreement or to otherwise amend or
restate the Credit Facility.

5.

Expenses and Related Matters.

Whether or not the transactions contemplated by this Commitment Letter are
consummated, you agree to reimburse us for our reasonable out-of-pocket
expenses, including, without limitation, due diligence expenses and the fees,
disbursements and other charges of Hunton & Williams LLP and Akin Gump Strauss
Hauer & Feld LLP, together with any sales, use or similar taxes (including
additions to such taxes, if any), arising in connection with any matter referred
to in this Commitment Letter, including the Transaction, due diligence, and the
negotiation and preparation of the Amended Credit Agreement and other Loan
Documents.

6.

Assignments.

This Commitment Letter may not be assigned by any party hereto without the prior
written consent of the other parties, which may be granted or withheld in the
sole discretion of such parties (and any purported assignment by the Company
without such consent will automatically terminate all

 



 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 3 of 9



 

--------------------------------------------------------------------------------



obligations and commitments of the Lenders under this Commitment Letter), is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any Person other
than the parties hereto. Notwithstanding the foregoing, each Lender may assign
its commitment hereunder, in whole or in part, to any of its Affiliates. This
Commitment Letter may not be amended or any term or provision hereof waived or
modified except by an instrument in writing signed by each of the parties hereto
and delivered by all parties hereto.

7.

Confidentiality.

Please note that this Commitment Letter and any written communications provided
by, or oral discussions with, any of us in connection with this arrangement are
exclusively for your information and may not be disclosed to any third party or
circulated or referred to publicly by you without our prior written consent,
except, after providing written notice to us (except to the extent you are
prohibited by law from doing so), pursuant to a subpoena or order issued by a
court of competent jurisdiction or by a judicial, administrative or legislative
body or committee or as required by applicable law or compulsory legal process;
provided that we hereby consent to your disclosure of (a) this Commitment Letter
and such communications and discussions (i) to your officers, directors,
employees, agents and advisors who are directly involved in the consideration of
the Transaction and who have been informed by you of the confidential nature
thereof and agreed to treat the same confidentially and (ii) as required by
applicable law or legal process (in which case you agree to inform us promptly
thereof), and (b) after your acceptance of this Commitment Letter, in filings
with the Securities and Exchange Commission, other applicable regulatory
authorities and stock exchanges and with the Bankruptcy Court.

8.

Absence of Fiduciary Relationship; Affiliates; Etc.

We and our Affiliates may have economic interests that conflict with those of
the Company and its Affiliates. You agree that each of us and our Affiliates
will act in our respective capacities under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any of us and our Affiliates, on the one hand, and the
Company, its owners and its Affiliates, on the other hand. You acknowledge and
agree that (a) the transactions contemplated by this Commitment Letter are
arm’s-length commercial transactions between us and our Affiliates, on the one
hand, and the Company, on the other, (b) in connection with such transactions
each of us and our Affiliates is acting solely as a principal and not the agent
or fiduciary of the Company, its management, stockholders, creditors, affiliates
or any other Person, (c) none of us or our Affiliates have assumed an advisory
or a fiduciary responsibility in favor of the Company or any of the Affiliates
of the Company with respect to the transactions contemplated hereby or any other
obligation to the Company or any of the Affiliates of the Company, except the
obligations expressly set forth in this Commitment Letter, and (d) the Company
has consulted its own legal and financial advisors to the extent it deemed
appropriate. You further acknowledge and agree that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any of us or our
Affiliates has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Company or any of the Affiliates of the
Company in connection with such transactions. In addition, each of us may employ
the services of its Affiliates in providing certain services hereunder and, with
the understanding that each such Affiliate will be directed to comply with
Section 7 above (with both the Lenders and the Company obligated for a breach by
their respective Affiliates of the provisions of Section 7 above), may exchange
with such Affiliates information concerning the Company, the Affiliates of the
Company and other persons that may be the subject of this arrangement, and such
Affiliates shall be entitled to the benefits afforded to us hereunder.

 



 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 4 of 9



 

--------------------------------------------------------------------------------



 

In addition, please note that none of us or our Affiliates provides accounting,
tax or legal advice.

9.

Miscellaneous.

Our commitments hereunder will terminate at 2:00 pm (Dallas, Texas time) on the
Expiration Date, if by such time the conditions precedent set forth in Section 3
above have not been satisfied or waived by the Lenders, acting in their sole
discretion. If the conditions precedent set forth in Section 3 above have not
all been either satisfied or waived by the Lenders, acting in their sole
discretion, by the Expiration Date, the Lenders will have no obligation
hereunder or otherwise to enter into the Amended Credit Agreement or to
otherwise amend or restate the terms applicable to the Credit Facility as
contemplated by this Commitment Letter.

The provisions set forth under Sections 5 and 7 and this Section 9 will remain
in full force and effect regardless of whether definitive Loan Documents are
executed and delivered. The provisions set forth under Sections 5 and 7 and this
Section 9 hereof will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or our commitments
hereunder.

You and we agree that any suit or proceeding arising in respect to this
Commitment Letter or our commitments hereunder will be tried exclusively in (i)
if the Bankruptcy Court has jurisdiction with respect thereto, the Bankruptcy
Court or (ii) if the Bankruptcy Court does not have jurisdiction with respect
thereto, the U.S. District Court for the Northern District of Texas or, if that
court does not have subject matter jurisdiction, in any state court located in
the City of Dallas, Texas, and you and we agree to submit to the jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of this
Commitment Letter, any of our commitments hereunder or any other matter referred
to herein or therein is hereby waived by the parties hereto. This Commitment
Letter shall be governed by and construed in accordance with the laws of the
State of New Jersey without regard to principles of conflicts of laws.

Each Lender hereby notifies Company that, pursuant to the requirements of the
USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), each Lender may be required to obtain, verify and record
information that identifies the Company and the other Loan Parties, which
information includes the name and address of the Company and the other Loan
Parties and other information that will allow each Lender to identify the
Company and the other Loan Parties in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for the Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter is the only agreement that
has been entered into to date between the parties hereto with respect to the
amendment and restatement of the Credit Facility and sets forth the entire
understanding of the parties with respect thereto and supersedes any prior
written or oral agreements between the parties hereto with respect to the
amendment and restatement of the Credit Facility.

IN THE EVENT EACH OF THE CONDITIONS TO THE LENDERS’ OBLIGATION TO ENTER INTO THE
AMENDED CREDIT AGREEMENT AND THEREBY AMEND AND RESTATE THE CREDIT FACILITY IS
SATISFIED AND THE COMPANY PERFORMS EACH OF THE OBLIGATIONS OF THE COMPANY
DESCRIBED IN THIS COMMITMENT LETTER AND THE

 



 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 5 of 9



 

--------------------------------------------------------------------------------



AMENDED CREDIT AGREEMENT AND THE LENDERS THEREAFTER FAIL OR REFUSE TO ENTER INTO
THE AMENDED CREDIT AGREEMENT, THE COMPANY AND THE LENDERS ACKNOWLEDGE AND AGREE
THAT THE ACTUAL DAMAGES SUFFERED BY THE COMPANY WILL BE DIFFICULT OR IMPOSSIBLE
TO DETERMINE AND THAT, IN LIEU OF SUCH ACTUAL DAMAGES, THE COMPANY WILL BE
ENTITLED TO THE FOLLOWING PAYMENT FROM THE LENDERS, WHICH SHALL BE FULL AND
COMPLETE LIQUIDATED DAMAGES AND SHALL CONSTITUTE THE SOLE REMEDY AGAINST THE
LENDERS IN THE EVENT OF SUCH FAILURE OR REFUSAL OF THE LENDERS: (A) IN THE EVENT
THAT SUCH FAILURE OR REFUSAL OCCURS ON OR PRIOR TO THE DATE THAT THE
CONFIRMATION ORDER, IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDERS, HAS
BECOME A FINAL ORDER (THE “CONFIRMATION ORDER DATE”), $500,000 AND (B) IN THE
EVENT THAT SUCH FAILURE OR REFUSAL OCCURS AFTER THE CONFIRMATION ORDER DATE,
$5,000,000. THE PAYMENT OF SUCH LIQUIDATED DAMAGES BY THE LENDERS TO THE COMPANY
IS THE COMPANY’S SOLE AND EXCLUSIVE REMEDY FOR SUCH A FAILURE OR REFUSAL BY THE
LENDERS TO ENTER INTO THE AMENDED CREDIT AGREEMENT AND THEREBY AMEND AND RESTATE
THE CREDIT FACILITY. THE COMPANY HEREBY WAIVES ALL OTHER REMEDIES AND RELIEF
AGAINST EITHER LENDER AND ANY AFFILIATE OF EITHER LENDER. IN NO EVENT WILL
EITHER LENDER BE (1) SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING,
WITHOUT LIMITATION, SPECIFIC PERFORMANCE OR (2) LIABLE FOR ANY PUNITIVE,
CONSEQUENTIAL, SPECIAL OR OTHER DAMAGES, OTHER THAN, AS PROVIDED ABOVE, THE
PAYMENT OF LIQUIDATED DAMAGES ARISING FROM OR RELATING TO ANY DEFAULT BY THE
LENDERS IN THE PERFORMANCE OF ANY OF THEIR OBLIGATIONS HEREUNDER OR PURSUANT TO
THE AMENDED CREDIT AGREEMENT. FOR AVOIDANCE OF DOUBT, IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF LIQUIDATED DAMAGES PAYABLE BY THE LENDERS UNDER THIS
COMMITMENT LETTER AND PAYABLE BY THE “NEW PARTNERS” UNDER THE PURCHASE AGREEMENT
EXCEED (X) IN THE EVENT THAT THE FAILURE OR REFUSAL OF THE LENDERS HEREUNDER AND
THE DEFAULT OF THE “NEW PARTNERS” UNDER THE PURCHASE AGREEMENT OCCURS ON OR
PRIOR TO THE CONFIRMATION ORDER DATE, $1,000,000 AND (Y) IN THE EVENT THAT THE
FAILURE OR REFUSAL OF THE LENDERS HEREUNDER AND THE DEFAULT OF THE “NEW
PARTNERS” UNDER THE PURCHASE AGREEMENT OCCURS AFTER THE CONFIRMATION ORDER DATE,
$10,000,000.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Commitment Letter on or
before 11:00 pm (Dallas, Texas Time) on August 3, 2009, whereupon this
Commitment Letter will become a binding agreement between us. If this Commitment
Letter is not signed and returned to us as described in the preceding sentence
by such time on such date, this offer will terminate and this Commitment Letter
will be of no force or effect at such time on such date.

Very truly yours,

BEAL BANK

 

By:

/s/  D. Andrew Beal

Name:

D. Andrew Beal

Title:

President

 

 



 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 6 of 9



 

--------------------------------------------------------------------------------





BEAL BANK NEVADA

 

By:

/s/  D. Andrew Beal

Name:

D. Andrew Beal

Title:

President

 

 

AGREED TO AND ACCEPTED

as of August 3, 2009:

 

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

 

By:

/s/  Mark Juliano

Name:

Mark Juliano

Title:

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Commitment Letter, dated August 3, 2009, by and among Trump Entertainment
Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada

Page 7 of 9



 

--------------------------------------------------------------------------------



EXHIBIT A

 

AMENDED CREDIT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A to Commitment Letter, dated August 3, 2009, by and among Trump
Entertainment Resorts Holdings, L.P.,

Beal Bank and Beal Bank Nevada - Cover Page

--------------------------------------------------------------------------------





 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of ___________, 2009

 

among

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.,

as Borrower

and

TRUMP MARINA ASSOCIATES, LLC,

TRUMP PLAZA ASSOCIATES, LLC,

TRUMP TAJ MAHAL ASSOCIATES, LLC,

TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC,

TRUMP ENTERTAINMENT RESORTS FUNDING, INC.,

KEYSTONE REDEVELOPMENT PARTNERS, LLC,

TER KEYSTONE DEVELOPMENT, LLC,

TER DEVELOPMENT CO., LLC

and

TER MANAGEMENT CO., LLC,

as Guarantors

and

BEAL BANK NEVADA

and

BEAL BANK,

as Initial Lenders

and

BEAL BANK,

as Collateral Agent and Administrative Agent

 

$[486,293,181.44] Senior Secured Term Loans

 







 

--------------------------------------------------------------------------------



T A B L E   O F   C O N T E N T S

Page

ARTICLE I                DEFINITIONS AND ACCOUNTING TERMS

2

Section 1.01.

Certain Defined Terms

2

Section 1.02.

Computation of Time Periods; Other Definitional Provisions

27

Section 1.03.

Accounting Terms

27

Section 1.04.

U.S. Dollars

27

 

 

ARTICLE II               AMOUNTS AND TERMS OF THE TERM LOANS

27

Section 2.01.

The Term Loans

27

Section 2.02.

Reserved

28

Section 2.03.

Reserved

28

Section 2.04.

Repayment of Term Loans and Deferred Total Balance

28

Section 2.05.

Reserved

29

Section 2.06.

Prepayments

29

Section 2.07.

Interest

31

Section 2.08.

Fees

34

Section 2.09.

Conversion of Term Loans from One Type to Another Type

34

Section 2.10.

Increased Costs, Etc.

35

Section 2.11.

Payments and Computations

36

Section 2.12.

Taxes

39

Section 2.13.

Sharing of Payments, Etc.

41

Section 2.14.

Reserved

42

Section 2.15.

Defaulting Lenders

42

Section 2.16.

Evidence of Debt

44

 

 

ARTICLE III              CONDITIONS OF LENDING

44

Section 3.01.

Conditions Precedent to Effectiveness of this Agreement

44

Section 3.02.

Reserved

50

Section 3.03.

Determinations Under Section 3.01

50

 

 

ARTICLE IV              REPRESENTATIONS AND WARRANTIES

50

Section 4.01.

Representations and Warranties of the Loan Parties

50

 

 

ARTICLE V               COVENANTS OF THE LOAN PARTIES

57

Section 5.01.

Affirmative Covenants

57

Section 5.02.

Negative Covenants

63

Section 5.03.

Reporting Requirements

74

 

 

ARTICLE VI              EVENTS OF DEFAULT

77

Section 6.01.

Events of Default

77

 

 

ARTICLE VII             THE AGENTS

80

Section 7.01.

Authorization and Action

80

Section 7.02.

Agents’ Reliance, Etc.

81

Section 7.03.

Beal Bank, Beal Bank Nevada and their Affiliates

81

Section 7.04.

Lender Party Credit Decision

81

Section 7.05.

Indemnification

82

Section 7.06.

Successor Agents

82

 

 

(i)



 

--------------------------------------------------------------------------------



 

ARTICLE VIII             GUARANTY

83

Section 8.01.

Guaranty; Limitation of Liability

83

Section 8.02.

Guaranty Absolute

84

Section 8.03.

Waivers and Acknowledgments

85

Section 8.04.

Subrogation

86

Section 8.05.

Guaranty Supplements

86

Section 8.06.

Subordination

86

Section 8.07.

Continuing Guaranty; Assignments

87

 

 

ARTICLE IX             MISCELLANEOUS

87

Section 9.01.

Amendments, Etc.

87

Section 9.02.

Notices, Etc.

89

Section 9.03.

No Waiver; Remedies

90

Section 9.04.

Costs and Expenses

90

Section 9.05.

Right of Set-off

92

Section 9.06.

Binding Effect

92

Section 9.07.

Assignments and Participations

92

Section 9.08.

Execution in Counterparts

95

Section 9.09.

Interest Rate Limitation

96

Section 9.10.

Non-Consenting Lenders

96

Section 9.11.

Confidentiality

96

Section 9.12.

Release of Collateral

96

Section 9.13.

Patriot Act Notice

97

Section 9.14.

Jurisdiction, Etc.

97

Section 9.15.

Application of Liquor Laws and Gaming Laws

97

Section 9.16.

Governing Law

98

Section 9.17.

WAIVER OF JURY TRIAL

98

Section 9.18.

Limitation of Liability

99

Section 9.19.

Collateral Documents

99

Section 9.20.

Ownership of the New General Partner

99

Section 9.21.

Amendment and Restatement of Existing Credit Agreement

99

Section 9.22.

Ratification of Existing Liens

99

Section 9.23.

Possible Assumption of the Term Loans

99

Section 9.24.

No Personal Liability of Directors, Officers, Employees and Equity Holders

101

Section 9.25.

WAIVER AND RELEASE

101

 

 

 

(ii)



 

--------------------------------------------------------------------------------



SCHEDULES

 

 

Schedule I

-

Applicable Lending Offices

 

Schedule II

-

Guarantors

 

Schedule III

-

Pro Forma EBITDA

 

Schedule IV

-

Construction Contracts

 

Schedule V

-

Plans and Specifications

 

Schedule 4.01(b)

-

Subsidiaries

 

Schedule 4.01(d)

-

Authorizations, Approvals, Actions, Notices and Filings

 

Schedule 4.01(f)

-

Disclosed Litigation

 

Schedule 4.01(o)

-

Plans, Multiemployer Plans and Welfare Plans

 

Schedule 4.01(q)

-

Tax Disclosure

 

Schedule 4.01(t)

-

Surviving Debt

 

Schedule 4.01(u)

-

Liens

 

Schedule 4.01(v)  

-  

Owned Real Property; Leased Real Property

(Lessee); Leased Real

Property (Lessor)

 

Schedule 4.01(w)

-

Investments

 

Schedule 4.01 (y)

-

Existing Credit Agreement Defaults

 

Schedule 4.01(x)

-

Intellectual Property

 

Schedule 4.01(ff)

-

Management Agreements and Subordination Agreements relating thereto

 

Schedule 5.01(d)

-

Insurance

 

Schedule 5.01(k)

-

Post-Closing Matters

 

 

EXHIBITS

 

 

Exhibit A

-

Form of Assignment and Acceptance

 

Exhibit B

-

Form of Note

 

Exhibit C-1

-

Form of Security Agreement

 

Exhibit C-2

-

Form of Equity Pledge Agreement

 

Exhibit D

-

Forms of Amendments to Mortgages and Amendments to Assignments of Leases and
Rents

 

Exhibit E

-

Form of Solvency Certificate

 

Exhibit F-1

-

Form of Opinion of Graham Curtin, A Professional Association, counsel to the
Loan Parties

Exhibit F-2

-

Form of Opinion of Weil, Gotshal & Manges LLP, counsel to the Loan Parties

Exhibit F-3

-

Form of Opinion of Sterns & Weinroth, P.C., New Jersey gaming counsel to the
Loan Parties

 

Exhibit G

-

Form of Guaranty Supplement

 

 

(iii)



 

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of __________,
2009, among TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P., a Delaware limited
partnership (the “Borrower”), TRUMP MARINA ASSOCIATES, LLC, a New Jersey limited
liability company (“Trump Marina Associates”), TRUMP PLAZA ASSOCIATES, LLC, a
New Jersey limited liability company (“Trump Plaza Associates”), TRUMP TAJ MAHAL
ASSOCIATES, LLC, a New Jersey limited liability company (“Trump Taj Mahal
Associates”), TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC, a Delaware
limited liability company (“TER Development”), TRUMP ENTERTAINMENT RESORTS
FUNDING, INC., a Delaware corporation (“TER Funding”), KEYSTONE REDEVELOPMENT
PARTNERS, LLC, a Delaware limited liability company (“Keystone Redevelopment”),
TER KEYSTONE DEVELOPMENT, LLC, a Delaware limited liability company (“TER
Keystone”), TER DEVELOPMENT CO., LLC, a Delaware limited liability company
(“TER DC”) and TER MANAGEMENT CO., LLC, a Delaware limited liability company
(“TER Management”) (each of Trump Marina Associates, Trump Plaza Associates,
Trump Taj Mahal Associates, TER Development, TER Funding, Keystone
Redevelopment, TER Keystone, TER DC and TER Management being a Guarantor (as
hereinafter defined) hereunder), the Initial Lenders (as hereinafter defined),
BEAL BANK, as collateral agent (together with any successor collateral agent
appointed pursuant to Article VII, the “Collateral Agent”) for the Secured
Parties (as hereinafter defined), and BEAL BANK, as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VII, the “Administrative Agent”) for the Secured Parties (as hereinafter
defined).

PRELIMINARY STATEMENTS:

(1)       The Borrower and the other Loan Parties are parties to that certain
Credit Agreement dated as of December 21, 2007, among the Borrower, TER, TCI 2,
the Guarantors, Beal Bank (formerly known as Beal Bank, S.S.B.) and Beal Bank
Nevada, as lenders, and Beal Bank as collateral agent and administrative agent
for such lenders, as amended by that certain (a) First Amendment to Credit
Agreement dated as of December 21, 2007, (b) Second Amendment to Credit
Agreement dated as of May 29, 2008, and (c) Third Amendment to Credit Agreement
dated as of October 28, 2008 (as amended, the “Existing Credit Agreement”).

(2)       The Borrower, TER, TCI 2, the Guarantors and the other Debtors are
debtors and debtors-in-possession in the Bankruptcy Cases.

(3)       The Debtors have filed, and the Bankruptcy Court has approved, the
Plan of Reorganization pursuant to which, among other things, (a) certain
pre-petition debt of the Debtors is to be eliminated (including certain
bondholder claims and trade claims, but excluding debt outstanding under the
Existing Credit Agreement (the “Existing Credit Agreement Debt”)), (b) the
Existing Credit Agreement Debt is to be restructured as provided in this
Agreement, (c) $100,000,000 of new capital is to be contributed to the Borrower
by the Limited Partners and the New General Partner, a portion of which is to be
contributed on the date hereof and a portion of which is to be contributed on
the Second Closing Date, (d) the ownership of the Borrower is to be restructured
on the Second Closing Date, and (e) the partnership agreement of the Borrower in
existence immediately prior to the Plan Effective Date is to be amended and
restated on the Second Closing Date.

(4)       Subject to Section 3.01, the Borrower and the other Loan Parties
desire that this Agreement shall become effective on the Plan Effective Date.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009, AMONG TRUMP
ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 1



 

--------------------------------------------------------------------------------



(5)       The parties hereto now desire to restructure the Existing Credit
Agreement Debt and amend and restate the Existing Credit Agreement as
contemplated by the Plan of Reorganization and as provided in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administration Fee” has the meaning set forth in Section 2.08(c).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
specified by the Administrative Agent in writing to the Lender Parties from time
to time.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agent” means the Collateral Agent or the Administrative Agent, and “Agents”
means the Collateral Agent and the Administrative Agent.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the amount, if any,
that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (a) such Hedge Agreement were being
terminated early on such date of determination, (b) such Loan Party or
Subsidiary were the sole affected party, and (c) the Administrative Agent were
the sole party determining such payment amount (with the Administrative Agent
or, if consented to by the Administrative Agent, the Borrower making such
determination pursuant to the provisions of the applicable agreement).

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Loan and such
Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 2



 

--------------------------------------------------------------------------------



“Applicable Margin” means (a) with respect to the interest to accrue on the
outstanding principal amount of the Term Loans (other than the Deferred
Principal Balance), (i) 4.75% per annum for Base Rate Loans and (ii) 5.75% per
annum for Eurodollar Rate Loans and (b) with respect to interest to accrue on
the outstanding Deferred Total Balance, 7.50% per annum (or 6.50% per annum at
all times (if any) during which the Deferred Total Balance Rate is based upon
the Base Rate as set forth in the proviso to the definition of “Deferred Total
Balance Rate”); provided, however, that, at all times on or after the Effective
Date during which insurance coverage for terrorism as set forth in Section
5.01(d) (assuming that such insurance coverage for terrorism were available) is
not in full force and effect, the Applicable Margin for Base Rate Loans and
Eurodollar Rate Loans shall be 0.25% per annum in excess of the Applicable
Margin which would otherwise apply as provided in clause (a) or clause (b), as
applicable, above.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
Party, (b) an Affiliate of a Lender Party or (c) an entity or an Affiliate of an
entity that administers or manages a Lender Party.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07 or the definition of “Eligible Assignee”),
and accepted by the Administrative Agent, in accordance with Section 9.07 and in
substantially the form of Exhibit A hereto or any other form approved by the
Administrative Agent.

“Assignments of Leases and Rents” means those certain assignments of leases and
rents executed in connection with the Existing Credit Agreement and/or this
Agreement and corresponding to the real property to which each of the Mortgages
relate.

“Available Cash Flow” means, with respect to the Borrower and its Subsidiaries
and for any period, the remainder of the following determined on a Consolidated
basis in accordance with GAAP to the extent applicable: (a) EBITDA minus (b)
without duplication and to the extent not deducted in determining EBITDA for
such period, the sum of the following expenses to the extent (but only to the
extent) they were actually paid in cash during such period (or, in the case of
clause (vii) succeeding, anticipated to be spent in cash during the immediately
succeeding period): (i) payments made to the New Jersey State Treasurer by the
Borrower and its Subsidiaries (A) in satisfaction of the investment alternative
tax imposed under N.J.S.A. 5:12-144.1 or (B) for direction to the New Jersey
Casino Reinvestment Development Authority for the purpose of making direct
investments (including donations) or purchasing bonds entitling the Borrower and
its Subsidiaries to an investment tax credit against the investment alternative
tax imposed under N.J.S.A. 5:12-144.1, (ii) state and federal income taxes and
state and local property taxes, (iii) Capital Expenditures permitted in
accordance with Section 5.02(o) (other than such Capital Expenditures which were
made with cash proceeds of casualty insurance in an amount that was previously
deducted pursuant to clause (viii) succeeding for the prior period),
(iv) professional fees, (v) Tax Distributions, (vi) reasonable cash reserves for
environmental liabilities, (vii) the aggregate amount of principal of, and
accrued interest on, all Debt for Borrowed Money, other than the Term Loans,
paid by the Borrower, and permitted to be paid by the Borrower in accordance
with this Agreement, during such period, and (viii) subject to the proviso
below, cash proceeds of casualty insurance received and included in Net Income
during such period that are anticipated to be spent (and permitted to be spent
in accordance with Section 5.02(o)) in cash as Capital Expenditures during the
immediately succeeding period, provided, however, that, if and to the extent
that such cash proceeds are not in fact so used to make Capital Expenditures
during such immediately succeeding period, the amount of such cash

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 3



 

--------------------------------------------------------------------------------



proceeds not so used shall be added for purposes of determining Available Cash
Flow for such immediately succeeding period.

“Bankruptcy Cases” means Chapter 11 Case No. 09-13654 (JHW) of the Debtors filed
with the Bankruptcy Court on or about February 17, 2009.

“Bankruptcy Code” means Title 11, U.S. Code.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
New Jersey.

“Bankruptcy Law” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a)            the rate of interest published by The Wall Street Journal, from
time to time, as the “U.S. prime rate”;

(b)            one-half of one percent (½ of 1%) per annum above the Federal
Funds Rate;

(c)            four percent (4%) per annum; and

(d)            the sum of (i) the Eurodollar Rate for a three-month Interest
Period commencing as of such date of determination of the Base Rate plus
(ii) one percent (1%) per annum (which Eurodollar Rate as referred to in clause
(i) preceding shall be, for avoidance of doubt, redetermined on each Business
Day for which the Base Rate is to be determined).

“Base Rate Loan” means any portion of the Term Loans that bears interest as
provided in Section 2.07(a)(i).

“Beal Bank” means Beal Bank (formerly known as Beal Bank, S.S.B.), a federal
savings bank.

“Borrower” has the meaning specified in the recital of parties to this
Agreement; provided, however, that, in the event that the Partnership Purchaser
acquires the assets of the Borrower in a transaction referred to in Section 9.23
and, in connection therewith, the Partnership assumes the Term Loans and all
other indebtedness, liabilities and obligations of the Borrower under this
Agreement and the other Loan Documents in accordance with Section 9.23, then the
term “Borrower” shall (immediately thereupon and at all times thereafter) mean
the Partnership Purchaser.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Loan, on which dealings are carried on in the
London interbank market.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all cash expenditures made, directly or indirectly, by such
Person or any of its Subsidiaries during such period for equipment, fixed
assets, real property or improvements, or for

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 4



 

--------------------------------------------------------------------------------



replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person plus (b) the aggregate
principal amount of all Debt (including Obligations under Capitalized Leases)
assumed or incurred in connection with any such expenditures. For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount of such purchase price less the credit granted by the seller of
such equipment for the equipment being traded in at such time or the amount of
such proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens, other than
Liens created under the Collateral Documents, and having a maturity of not
greater than 180 days from the date of acquisition thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion, (c) commercial paper in an
aggregate amount of no more than $5,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P or (d) Investments, classified in
accordance with generally accepted accounting principles as Current Assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the amount, character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

“Casino Property” means (a) the hotel and complex currently known as the “Trump
Plaza Hotel and Casino” in Atlantic City, New Jersey, (b) the hotel and complex
currently known as the “Trump Marina Hotel Casino” in Atlantic City, New Jersey,
(c) the hotel and complex currently known as the “Trump Taj Mahal Casino Resort”
in Atlantic City, New Jersey and (d) each future hotel and complex owned by the
Borrower or any of its Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means an entity that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following at any time
after the initial date upon which Beal Bank, Beal Bank Nevada or any entity
wholly owned, directly or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 5



 

--------------------------------------------------------------------------------



indirectly, by D. Andrew Beal shall cease to own (in the aggregate for all such
Persons) a majority of the Equity Interests of the New General Partner: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the New General Partner (or other securities convertible
into such Voting Interests) representing 51% or more of the combined voting
power of all Voting Interests of the New General Partner; (b) [reserved];
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the New General Partner
(or other securities convertible into such Voting Interests) representing 51% or
more of the combined voting power of all Voting Interests of the New General
Partner; or (d) on or after the Ownership Restructure Date, the New General
Partner shall cease to be the sole general partner of the Borrower; provided,
however, that (i) the consummation of the Transactions contemplated by the
Related Documents shall not result in a Change of Control, (ii) the acquisition
of Voting Interests of the New General Partner by any Permitted Holder shall not
constitute a Change of Control, and (iii) neither (A) the occurrence of an ICA
Trust Sale Date nor (B) a “Deadlock Sale” (as such term is defined in the
Partnership Agreement) which results in an assumption of the Term Loans in
accordance with the requirements of Section 9.23, shall constitute a Change of
Control.

“Collateral” means all “Collateral” and “Mortgaged Property” referred to in the
Collateral Documents and all other property that is or is intended to be subject
to any Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Account” has the meaning specified in the Security Agreement.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means the Security Agreement, the Mortgages, the
Assignments of Leases and Rents, the Intellectual Property Security Agreement,
the Equity Pledge Agreement, the Consents and Agreements, each of the collateral
documents, instruments and agreements delivered pursuant to Section 5.01(j), and
each other agreement that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender Party in a writing designated as confidential, but does
not include any such information that is or becomes generally available to the
public or that is or becomes available to such Agent or such Lender Party from a
source other than the Loan Parties that is not, to the best of such Agent’s or
such Lender Party’s knowledge, acting in violation of a confidentiality
agreement with a Loan Party.

“Confirmation Order” means an order issued by the Bankruptcy Court with respect
to the Bankruptcy Cases confirming the Plan of Reorganization pursuant to
Section 1129 of the Bankruptcy Code.

“Consents and Agreements” means (a) the Amended and Restated Consent and
Agreement, dated as of __________, 2009, executed by Donald J. Trump, the
Collateral Agent and the Borrower pursuant to which Mr. Trump, among other
things, consents to the assignment by the Borrower to the Collateral Agent of
all rights of the Borrower under the Trademark License Agreement and (b) the
Amended and Restated Consent and Agreement, dated as of

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 6



 

--------------------------------------------------------------------------------



__________, 2009, executed by Donald J. Trump, the Collateral Agent and the
Borrower pursuant to which Mr. Trump, among other things, consents to the
assignment by the Borrower to the Collateral Agent of all rights of the Borrower
under the Trademark Security Agreement.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Construction Contracts” means the construction contracts entered into by any
Loan Party relating to the construction of the New Tower and which are described
on Schedule IV to the Existing Credit Agreement.

“Contribution Agreement” means an agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed by and among the Loan Parties
relating to their respective contribution rights and obligations, as among
themselves, under the Loan Documents.

“Conversion,” “Convert” and “Converted” each refer to a conversion of Term Loans
of one Type into Term Loans of the other Type pursuant to Section 2.09 or
Section 2.10.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under Capitalized Leases, (f) all obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligations.

“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of (a) the balance sheet amount of all items that, in accordance with GAAP,
would be classified as indebtedness for borrowed money or Capitalized Leases on
a Consolidated balance sheet of such Person at such date and (b) all Synthetic
Debt of such Person at such date.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 7



 

--------------------------------------------------------------------------------



“Debtors” has the meaning specified in the Plan of Reorganization (and includes,
without limitation, the Borrower and the Guarantors).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the passage of time or the requirement that notice be given
or both.

“Default Interest” has the meaning specified in Section 2.07(e).

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to any Agent or any other Lender
Party hereunder or under any other Loan Document at or prior to such time that
has not been so paid as of such time, including, without limitation, any amount
required to be paid by such Lender Party to (a) any other Lender Party pursuant
to Section 2.13 to purchase any participation in Term Loans owing to such other
Lender Party and (b) any Agent pursuant to Section 7.05 to reimburse such Agent
for such Lender Party’s ratable share of any amount required to be paid by the
Lender Parties to such Agent as provided therein. In the event that a portion of
a Defaulted Amount shall be deemed paid pursuant to Section 2.15(b), the
remaining portion of such Defaulted Amount shall be considered a Defaulted
Amount originally required to be paid hereunder or under any other Loan Document
on the same date as the Defaulted Amount so deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Amount or (b) shall take any action or be the subject of
any action or proceeding of a type described in Section 6.01(f).

“Deferred Interest” means, as of any interest payment date for interest accrued
on the Term Loans (exclusive of the Deferred Principal Balance) or on the
Deferred Total Balance, the aggregate amount of accrued interest with respect
thereto as determined in accordance with Section 2.07(a)(i), Section 2.07(a)(ii)
or Section 2.07(c) (as applicable) then required to be paid in accordance with
Section 2.07(a)(i), Section 2.07(a)(ii) or Section 2.07(c) (as applicable),
respectively, exclusive of, and without giving effect to, Section 2.07(b) and
Section 2.07(d), which is not then paid by the Borrower as permitted by Section
2.07(b) or Section 2.07(d) (as applicable).

“Deferred Interest Balance” means, as of any date of determination, the sum of
(a) the aggregate amount of accrued interest with respect to the Term Loans
(exclusive of the Deferred Principal Balance) as determined in accordance with
Section 2.07(a)(i) and Section 2.07(a)(ii) required to be paid in accordance
with Section 2.07(a)(i) and Section 2.07(a)(ii), respectively, exclusive of, and
without giving effect to, Section 2.07(b), from and after the Effective Date
which has not been, as of such date, paid by the Borrower as permitted by
Section 2.07(b) plus (b) the aggregate amount of accrued interest with respect
to the Deferred Total Balance as determined in accordance with Section 2.07(c)
required to be paid in accordance with Section 2.07(c) exclusive of, and without
giving effect to, Section 2.07(d), from and after the Effective Date which has
not been, as of such date, paid by the Borrower as permitted by Section 2.07(d).

“Deferred Principal” means, as of any principal payment date for the Term Loans,
the principal amount of the Term Loans then required to be paid in accordance
with Section 2.04(a), exclusive of, and without giving effect to, clause (B)
thereof, which is not then paid by the Borrower as permitted by Section 2.04(b).

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 8



 

--------------------------------------------------------------------------------



“Deferred Principal Balance” means, as of any date of determination, the
aggregate principal amount of the Term Loans required to be paid in accordance
with Section 2.04(a), exclusive of, and without giving effect to, clause (B)
thereof, from and after the Effective Date which has not been, as of such date,
repaid by the Borrower as permitted by Section 2.04(b).

“Deferred Total Balance” means, as of any date of determination, the sum of (a)
the Deferred Principal Balance plus (b) the Deferred Interest Balance.

“Deferred Total Balance Interest” means interest accrued on the Deferred Total
Balance as provided in Section 2.07(c).

“Deferred Total Balance Rate” means the Eurodollar Rate for the Interest Period
for Eurodollar Rate Loans then in effect (or, in the event that no Eurodollar
Rate Loans are then in effect, for the Interest Period that would then be in
effect in accordance with the requirements of Section 2.07(a)(ii) as reasonably
determined by the Administrative Agent) plus the Applicable Margin therefor;
provided, however, in the event that, and at all times during which, the
obligations of the Lenders to Convert Base Rate Loans into Eurodollar Rate Loans
is suspended pursuant to Section 2.10(c) or Section 2.10(d), then the Deferred
Total Balance Rate shall mean the Base Rate in effect from time to time plus the
Applicable Margin therefor.

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“EBITDA” means, with respect to the Borrower and its Subsidiaries for any
period, the sum of the following determined on a Consolidated basis in
accordance with GAAP: (a) Net Income, plus (b) without duplication and to the
extent deducted from Net Income for such period, the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation and amortization expense,
plus (iv) any non-cash charges, minus (c) without duplication and to the extent
included in Net Income for such period, any extraordinary gains and any non-cash
items of income.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a Lender
Party; (c) an Approved Fund; and (d) any other Person (other than an individual)
approved by (i) the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed) and (ii) subject to the proviso below and
unless an Event of Default has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld, conditioned or delayed); provided,
however, that no such approval by the Borrower referred to in clause (d)(ii)
above shall be required at any time during which Beal Bank, Beal Bank Nevada
and/or any entity wholly owned, directly or indirectly, by D. Andrew Beal owns
or holds (in the aggregate for all such Persons) a majority of the outstanding
principal amount of the Term Loans and will continue to own or hold such a
majority after giving effect to the subject assignment to the Person referred to
in clause (d) above. Notwithstanding the foregoing, but subject to the further
proviso below, neither any Loan Party nor any Affiliate of a Loan Party, nor any
Person engaged in any casino or gaming activities as a material portion of its
business, shall qualify as an Eligible Assignee under

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 9



 

--------------------------------------------------------------------------------



this definition; and provided, however, that each of Beal Bank, Beal Bank Nevada
and any entity wholly owned, directly or indirectly, by D. Andrew Beal (other
than any Person engaged in any casino or gaming activities as a material portion
of its business) shall qualify as an Eligible Assignee.

“Eligible Transferee” means and includes a Person that is (a) a commercial bank,
financial institution or other institutional “accredited investor” (as defined
in Regulation D of the Securities Act) and (b) (i) a retirement fund
administered by a public agency for the exclusive benefit of federal, state or
local public employees; (ii) an investment company registered under the
Investment Company Act of 1940 (15 U.S.C. § 80b-1 et seq.); (iii) a collective
investment trust organized by banks under Part Nine of the Rules of the
Comptroller of the Currency; (iv) a closed end investment trust; (v) a chartered
or licensed life insurance company or property and casualty insurance company;
(vi) a banking and other chartered or licensed lending institution; (vii) an
investment adviser registered under the Investment Advisers Act of 1940 (15 U.S.
§ 80b-1 et seq.); or (viii) such other Person as the Gaming Authorities may
determine for reasons in accordance with the policies of Gaming Laws.

“Environmental Action” means any action, suit, demand, written demand letter,
claim, written notice of non-compliance or violation, written notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to the environment or health and safety as it relates to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or enforceable agency interpretation, legally
enforceable policy or guidance relating to pollution or protection of the
environment, health and safety as it relates to the environment or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, shareholder, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination. Without limiting the generality of the
foregoing, “Equity Interests” means and includes (a) in the case of a
corporation, corporate stock; (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (c) in the case of a
partnership or limited liability company,

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 10



 

--------------------------------------------------------------------------------



partnership or membership interests (whether general or limited); and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Equity Pledge Agreement” has the meaning specified in Section 3.01(c)(iii).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a Lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could reasonably be expected to
constitute grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“Escrow Agreement” has the meaning specified in the Purchase Agreement.

“Escrow Bank” has the meaning specified in Section 2.15(c).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate Loans
subject to such Interest Period, an interest rate per annum equal to the greater
of (a) three percent (3%) per annum or (b) the rate per annum obtained by
dividing (i) the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Page 3750 of the Dow Jones Market Service

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 11



 

--------------------------------------------------------------------------------



(or any successor page as may replace such page on such service for the purpose
of displaying the rates at which dollar deposits are offered by leading banks in
the London interbank deposit market) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the rate per annum
for purposes of this clause (i) shall mean, for any Interest Period for all
Eurodollar Rate Loans subject to such Interest Period, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Page
3750 of MoneyLine Telerate as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on such MoneyLine Telerate
page, the applicable rate shall be the arithmetic mean of all such rates) by
(ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. In the event that both of such rates referred to in clause
(i) of the preceding sentence are unavailable for any reason, the rate referred
to in such clause (i) shall be determined by the Administrative Agent by
reference to another comparable service, or as otherwise determined by the
Administrative Agent, in its reasonable discretion.

“Eurodollar Rate Loan” means any portion of the Term Loans that bears interest
as provided in Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans subject to such Interest Period, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Properties” shall mean those real estate assets identified as
“Excluded Properties” on Schedule 4.01(v).

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1) hereto.

“Existing Credit Agreement Debt” has the meaning specified in Preliminary
Statement (3) hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key-man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that an Extraordinary
Receipt shall not include cash receipts

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 12



 

--------------------------------------------------------------------------------



received from proceeds of insurance, condemnation awards (or payments in lieu
thereof) or indemnity payments to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Final Order” means a final order, ruling or judgment issued by the Bankruptcy
Court in the Bankruptcy Cases, which order, ruling or judgment (a) is in full
force and effect, (b) is not stayed, and (c) is no longer subject to review,
reversal, modification or amendment, by appeal or writ of certiorari or
otherwise; provided, however, that the possibility that a motion under Rule 50
or 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Federal Rules of Civil Procedure or Bankruptcy Rules, may be filed relating to
such order, ruling or judgment shall not cause such order, ruling or judgment
not to be a Final Order.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Free Cash Flow” means, with respect to the Borrower and its Subsidiaries and
for any period, the remainder of the following determined on a Consolidated
basis in accordance with GAAP to the extent applicable: (a) Available Cash Flow
minus (b) the aggregate amount of principal of, and accrued interest on, all
Debt for Borrowed Money paid by the Borrower during such period.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States which
are consistent with those applied in the preparation of the financial statements
referred to in Section 5.03(b). At any time after the date of this Agreement,
the Borrower may be required to adopt International Financial Reporting
Standards (“IFRS”) in lieu of GAAP and, upon such required adoption, references
herein to GAAP shall thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement), provided that any calculation or determination in
this Agreement that requires the application of GAAP for periods that include
fiscal or calendar periods ended prior to the Borrower’s election to apply IFRS
shall remain as previously calculated or determined in accordance with GAAP. The
Borrower shall promptly provide notice of any such election made in accordance
with this definition to the Administrative Agent.

“Gaming Authorities” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of the United
States federal government, any foreign government, any state, province or city
or other political subdivision or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 13



 

--------------------------------------------------------------------------------



otherwise, whether now or hereafter existing, or any officer or official
thereof, including, without limitation, the New Jersey Casino Control
Commission, the New Jersey Division of Gaming Enforcement and any other agency,
in each case, with authority to regulate any gaming operation (or proposed
gaming operation) owned, managed or operated by the Loan Parties or any of their
Subsidiaries.

“Gaming Facility” means the casinos owned or operated by the Loan Parties and
all other real property owned by a Loan Party which is directly ancillary
thereto or used in connection therewith, including any hotels, resorts, card
clubs, theaters, parking facilities, recreational vehicle parks, timeshare
operations, retail shops, restaurants, other buildings, land, golf courses and
other recreation and entertainment facilities, marinas, vessels, barges, ships
and related equipment.

“Gaming Laws” means all laws and regulations pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gambling,
gaming or casino activities conducted by the Loan Parties.

“Gaming Licenses” means every license, franchise or other authorization required
to own, lease, operate or otherwise conduct or manage gambling, gaming or casino
activities in any state or jurisdiction where the Loan Parties conduct business,
and any applicable liquor licenses.

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guarantee Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the obligation of a primary obligor, (b)
the obligation to make take-or-pay or similar payments, if required, regardless
of nonperformance by any other party or parties to an agreement or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made (or, if less, the maximum amount of such primary obligation

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 14



 

--------------------------------------------------------------------------------



for which such Person may be liable pursuant to the terms of the instrument
evidencing such Guarantee Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantors” means the Subsidiary Guarantors and any other Person who at any
time guarantees the payment or performance of the Obligations or any portion
thereof.

“Guaranty” means the Subsidiary Guaranty and any other guaranty of the
Obligations or any portion thereof executed by a Guarantor.

“Guaranty Supplement” has the meaning specified in Section 8.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“ICA Trust Sale Date” means the date upon which those Equity Interests of the
Borrower held in trust under the terms of the ICA Trust Agreement are sold or
otherwise transferred by the trustee under such trust, other than as a result of
a re-transfer of such Equity Interests by such trustee to the original
transferors thereof to such trust in connection with such original transferors'
receipt of qualification under the New Jersey Casino Control Act. For purposes
hereof, the term “ICA Trust Agreement” means that certain Trust Agreement to be
entered into by and among the New General Partner, the New Limited Partner and
_________________ as trustee thereunder, (a) which Trust Agreement has been
[confirm] approved by the New Jersey Casino Control Commission as satisfying the
requirements of N.J.S.A. 5:12-95.12 through 5:12-95.16 for such an agreement,
and (b) under which Trust Agreement the Equity Interests of the Borrower to be
acquired by the New General Partner and the New Limited Partner will be held
pending receipt of qualification of each of the New General Partner and the New
Limited Partner (and each of their holding companies, entity qualifiers and
natural person qualifiers) under the New Jersey Casino Control Act. [Note: To be
revised, if appropriate, to reflect the Equity Interests and owners thereof that
are actually placed in the ICA Trust.]

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.







AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 15



 

--------------------------------------------------------------------------------



“Intellectual Property” means the “Intellectual Property Collateral” as such
term is defined in Section 1(g) of the Security Agreement.

“Intellectual Property Security Agreement” has the meaning specified in Section
3.01(c)(ii)(G).

“Interest Period” means, for each Eurodollar Rate Loan subject thereto, the
period commencing on the date of such Eurodollar Rate Loan or the date of the
Conversion of any Base Rate Loan into such Eurodollar Rate Loan, and, in all
cases subject to the requirements of Section 2.07(a)(ii), ending on the
corresponding day of the third month thereafter and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and, in all cases subject to the requirements of Section 2.07(a)(ii), ending on
the corresponding day of the third month thereafter. The duration of each such
Interest Period shall be three months; provided, however, that:

(a)        the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Loan that ends after any principal repayment installment date
for the Term Loans unless, after giving effect to such selection, the aggregate
principal amount of Base Rate Loans and of Eurodollar Rate Loans having Interest
Periods that end on or prior to such principal repayment installment date shall
be at least equal to the aggregate principal amount of the Term Loans due and
payable on or prior to such date;

 

(b)

Reserved;

(c)        whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d)       whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the third calendar month thereafter, such Interest Period shall end on the last
Business Day of such succeeding calendar month;

 

(e)

Reserved; and

(f)       all Interest Periods shall otherwise comply with the requirements of
Section 2.07(a)(ii).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” means all Inventory referred to in Section 1(b) of the Security
Agreement.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 16



 

--------------------------------------------------------------------------------



pursuant to which the investor incurs Debt of the types referred to in
clause (i) or (j) of the definition of “Debt” in respect of such Person.

“Lender Party” means any Lender.

“Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“License Revocation” shall mean the loss, revocation, failure to renew,
termination or suspension of any Gaming License issued by any Gaming Authority
covering any Gaming Facility.

“Lien” means any mortgage, deed of trust, lien, security interest or other
charge or encumbrance of any kind, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

“Limited Partners” means Donald J. Trump, TER, TCI 2, Ace Entertainment
Holdings, Inc. and the New Limited Partner, the sole limited partners of the
Borrower as of the Ownership Restructure Date.

“Liquor Laws” has the meaning specified in Section 9.15(a).

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Guaranty and
all Guaranty Supplements, (d) the Collateral Documents, (e) the Contribution
Agreement, and (f) any and all other agreements, documents, instruments or
certificates from time to time executed and/or delivered by any Loan Party in
connection with any of the foregoing to which any Agent or Lender Party is a
party or is an intended beneficiary as evidenced by the terms thereof, in each
case as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Maintenance Capital Expenditures” means Capital Expenditures other than Project
Capital Expenditures.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Loan
Parties to perform their Obligations under the Loan Documents or (c) the rights
and remedies of any Agent or any Lender Party under any Loan Document.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 17



 

--------------------------------------------------------------------------------



“Maturity Date” means the earliest of (a) December 31, 2020, (b) such earlier
date as may be specified in clause (b) of Section 9.23 (if and when such Section
9.23 becomes applicable), or (c) the third anniversary of the ICA Trust Sale
Date (if applicable).

“Maximum Deferred Total Balance” means $24,400,000.

“Maximum Rate” has the meaning specified in Section 9.09.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage Policies” has the meaning specified in Section 3.01(c)(iv)(B).

“Mortgages” has the meaning specified in Section 3.01(c)(iv).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means:

(a)        with respect to any sale, lease, transfer or other disposition of any
asset of the Borrower or any of its Subsidiaries (other than any sale, lease,
transfer or other disposition of assets pursuant to clauses (i) through (ix) of
Section 5.02(e)), the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such sale, lease, transfer or other
disposition (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Debt (other than Debt under the Loan Documents) that (x) is secured by such
asset and that is required to be repaid or (y) is Debt of the Subsidiary that is
the subject of such sale, lease, transfer or disposition and repaid, in each
case in connection with such sale, lease, transfer or other disposition thereof,
(B) the reasonable and customary out-of-pocket costs, fees, commissions,
premiums and expenses incurred by the Borrower or its Subsidiaries, (C) federal,
state, provincial, foreign and local taxes reasonably estimated (on a
Consolidated basis) to be actually payable within the current or the immediately
succeeding tax year as a result of any gain recognized in connection therewith
(including any Tax Distributions required to be paid in connection therewith),
and (D) a reasonable reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) attributable to the seller’s
obligations to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such sale, lease, transfer or other disposition
(but excluding any purchase price adjustment or any indemnity which, by its
terms, will not under any circumstances be made prior to the Maturity Date);
provided, however, that Net Cash Proceeds shall not include any such amounts to
the extent such amounts are allowed to be reinvested in Casino Property within
365 days after the date of receipt thereof as permitted by Section 5.02(e)(xi)
hereof;

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 18



 

--------------------------------------------------------------------------------



(b)       with respect to the incurrence or issuance of any Debt by the Borrower
or any of its Subsidiaries (other than Debt incurred or issued pursuant to
Section 5.02(b), but including Debt under clause (xi) thereof to the extent such
Debt is not used to make (A) Investments pursuant to Section 5.02(f) within 60
days following the incurrence thereof or (B) Capital Expenditures pursuant to
Section 5.02(o) that are committed to be made within 365 days following the
incurrence of such Debt pursuant to a plan disclosed to the Lenders in
reasonable detail within 60 days following the incurrence of such Debt), an
amount equal to the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such incurrence or issuance over (ii) the
underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred by the
Borrower or any of its Subsidiaries in connection with such incurrence or
issuance to the extent such amounts were not deducted in determining the amount
referred to in clause (i);

(c)        with respect to the sale or issuance of any Equity Interests
(including, without limitation, the receipt of any capital contribution) by the
Borrower or any of its Subsidiaries, an amount equal to the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such sale or
issuance over (ii) the underwriting discounts and commissions or similar
payments, and other out-of-pocket costs, fees, commissions, premiums and
expenses, incurred by the Borrower or any of its Subsidiaries in connection with
such sale or issuance to the extent such amounts were not deducted in
determining the amount referred to in clause (i), such excess amount to exclude
any portion thereof that is utilized to make Investments pursuant to
Section 5.02(f)(vii); and

(d)       with respect to any Extraordinary Receipt received by the Borrower or
any of its Subsidiaries that is not otherwise included in clauses (a), (b) or
(c) above, an amount equal to the excess, if any, of (i) the sum of the cash and
Cash Equivalents received in connection therewith over (ii) the sum of
(A) premiums and expenses incurred by the Borrower or its Subsidiaries and
(B) federal, state, provincial, foreign and local taxes reasonably estimated (on
a Consolidated basis) to be actually payable within the current or the
immediately succeeding tax year as a result of any gain recognized in connection
therewith (including any Tax Distributions required to be paid in connection
therewith); provided, however, that Net Cash Proceeds shall not include any such
amounts to the extent such amounts are (1) if the Extraordinary Receipt in
question is proceeds of casualty insurance, used to repair and/or replace the
damaged property or (2) as to all other Extraordinary Receipts and if and to the
extent permitted by the Administrative Agent, reinvested in the business of the
Borrower and its Subsidiaries, in each case within 365 days after the date of
receipt thereof.

“New General Partner” means _______________________________________, a [Nevada
limited liability company] and the general partner of the Borrower as of the
Ownership Restructure Date. For avoidance of doubt, the general partner of the
Borrower as of the Effective Date is TER and is not the New General Partner.

“New General Partner Operating Agreement” means the “New GP Operating Agreement”
as such term is defined in the Purchase Agreement.

“Net Income” means, with respect to the Borrower and its Subsidiaries and for
any period, the net income (or loss) determined on a Consolidated basis in
accordance with GAAP, provided that, in determining such net income (or loss)
there shall be excluded, without duplication and to the extent included in or
deducted from net income for such period (a) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 19



 

--------------------------------------------------------------------------------



or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
loss) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of any dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than such obligations under the Loan
Documents) or law applicable to such Subsidiary.

“New Limited Partner” means ________________________________, a [Nevada limited
liability company] and a limited partner of the Borrower as of the Ownership
Restructure Date.

“New Limited Partner Operating Agreement” means the [“Newco Operating
Agreement”] as such term is defined in the Purchase Agreement.

“New Notes” means debt securities issued pursuant to the New Notes Indenture.

“New Notes Indenture” means the Indenture dated as of May 20, 2005, by and among
the Borrower and Trump Entertainment Resorts Funding, Inc., a Delaware
corporation, as issuers, the guarantors from time to time party thereto, and
U.S. Bank National Association, a national banking association, as trustee, as
amended.

“New Tower” means the new tower at the Trump Taj Mahal Casino Resort in Atlantic
City, New Jersey which was recently built as referred to in the Existing Credit
Agreement.

“Non-Consenting Lender” means, in the event that the Required Lenders have
agreed to any consent, waiver or amendment pursuant to Section 9.01 that
requires the consent of one or more Lenders in addition to the Required Lenders,
any Lender who is entitled to agree to such consent, waiver or amendment but who
does not so agree.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit B hereto, evidencing all or any
portion of the Term Loans payable by the Borrower to such Lender.

“NPL” means the National Priorities List under CERCLA.

“obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
indebtedness and any liability of such Person on any claim, whether or not the
right of any creditor to payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any proceeding referred to
in Section 6.01(f).

“Obligations” means all indebtedness and other obligations of the Borrower, the
Guarantors and/or any other Loan Party under this Agreement, the Notes and/or
any other Loan Documents, including, without limitation and without duplication,
(a) the Term Loans (including the Outstanding Prior Advances) and the obligation
to pay principal, the Deferred Total Balance, interest, the Deferred Total
Balance Interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 20



 

--------------------------------------------------------------------------------



Document, (b) the obligation of such Loan Party to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party, and
(c) all “Obligations”, as such term is defined in the Existing Credit Agreement,
which have not been paid as of the Effective Date.

“Other Taxes” has the meaning specified in Section 2.12(b).

“Outstanding Prior Advances” has the meaning specified in Section 2.01(c).

“Ownership Restructure Agreements” means the Escrow Agreement, the Purchase
Agreement, the Partnership Agreement, the New General Partner Operating
Agreement, the New Limited Partner Operating Agreement and the “Tax Matters
Agreement” as such term is defined in the Purchase Agreement.

“Ownership Restructure Date” means the Second Closing Date.

“Partnership Agreement” means the “Amended Partnership Agreement” as such term
is defined in the Purchase Agreement.

“Partnership Purchaser” has the meaning specified in Section 9.23.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Business” means: (a) any line of business conducted by the Borrower
or any Subsidiary of the Borrower on the Effective Date; (b) all businesses
whether or not licensed by a Gaming Authority that are necessary for, incident
to, useful to, arising out of, supportive of or connected to the development,
ownership or operation of a gaming facility; (c) any casino and gaming
activities (including, without limitation, the development, ownership, operation
or management of casinos, casino hotels, riverboat casinos, slot machines, video
lottery terminals, racetracks, internet gaming or related activities); or
(d) any business that is a reasonable extension, development or expansion of any
of the foregoing.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Holder” means, subject to the proviso below, (a) BNAC, Inc., any
Affiliate of BNAC, Inc. or any transferee of BNAC, Inc. or any Affiliate of
BNAC, Inc. in a “Permitted Transfer” (as such term is defined in the Partnership
Agreement) or (b) Donald J. Trump, any Affiliate of Donald J. Trump or any
transferee of Donald J. Trump or any Affiliate of Donald J. Trump in a
“Permitted Transfer” (as such term is defined in the Partnership Agreement);
provided, however, that, in order for any Person to constitute a Permitted
Holder, such Person’s ownership of an interest in the New General Partner may
not cause or result in a violation of any law, rule or regulation applicable to
any Agent or any Lender, including, without limitation, the Patriot Act.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(in each case, that is not

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 21



 

--------------------------------------------------------------------------------



 

being contested in good faith and by proper proceedings or pursuant to this
Agreement, is not required to be contested and such enforcement, collection,
execution, levy or foreclosure proceeding could not, either individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect):

(a)        Liens for taxes, assessments and governmental charges or levies to
the extent not required to be paid under Section 5.01(b);

(b)       Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that either (i) (A) are not overdue for
a period of more than 60 days and (B) individually or together with all other
Permitted Liens outstanding on any date of determination do not materially
adversely affect the use of the property to which they relate or (ii) are being
contested in good faith and by proper proceedings, as to which appropriate
reserves are being maintained and each such Lien (A) has not attached to such
property, (B) has not become enforceable and (C) is subject to a stay;

(c)        pledges or deposits in the ordinary course of business to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations;

(d)       deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e)        Liens securing judgments (or the payment of money not constituting an
Event of Default under Section 6.01(g) or securing appeal or other surety bonds
related to such judgments);

(f)        easements, zoning restrictions, rights of way and other encumbrances
on title to real property that do not materially adversely affect the use or
value of such property for its present purposes;

(g)       operating leases, subleases, licenses, occupancy agreements and
rights-of-use entered into by any Loan Party or any of their respective
Subsidiaries as a lessor or in a similar capacity in the ordinary course of
business that do not materially and adversely affect the use of the Properties
encumbered thereby for its intended purpose; and

 

(h)

Permitted Encumbrances.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan Effective Date” means the effective date of the Plan of Reorganization.

“Plan of Reorganization” means the “Bankruptcy Plan” as such term is defined in
the Purchase Agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 22



 

--------------------------------------------------------------------------------



“Plans and Specifications” means the plans and specifications for the
construction of the New Tower which are described in Schedule V to the Existing
Credit Agreement.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” (a) with respect to the Equity Interests of any Subsidiary of
the Borrower, has the meaning specified in the Security Agreement and (b) with
respect to the Equity Interests of the Borrower, has the meaning specified in
the Equity Pledge Agreement.

“Post-Petition Interest” has the meaning specified in Section 8.06(b).

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Project Capital Expenditures” means Capital Expenditures consisting of new
construction (including, without limitation, the construction of the New Tower)
or other similar capital improvements.

“Properties” shall mean those real estate assets listed on Schedule 4.01(v).

“Purchase Agreement” means the Purchase Agreement, dated as of August 3, 2009,
among the Borrower, TER, BNAC, Inc. and Donald J. Trump.

“Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer, or (b) is
redeemable at the option of the holder.

“Refinancing Debt” has the meaning specified in Section 5.02(b)(xiv).

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Documents” means the Ownership Restructure Agreements and the Value
Enhancement Agreement.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority of the aggregate principal amount of the Term Loans outstanding at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time, such Lender and the aggregate principal amount of the Term Loans owing to
such Lender (in its capacity as a Lender) and outstanding at such time shall be
excluded from the determination of Required Lenders at such time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 23



 

--------------------------------------------------------------------------------



corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“ROFO Agreement” means the Right of First Offer Agreement, dated as of May 20,
2005, among Trump Organization LLC, TER and the Borrower as amended by that
certain Amended Right of First Offer Agreement dated as of September 27, 2006,
as amended.

“Sale of the Partnership Purchase Date” has the meaning specified in Section
9.23.

“Second Closing Date” has the meaning specified in the Purchase Agreement.

“Secured Parties” means the Agents and the Lender Parties.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” has the meaning specified in Section 3.01(c)(ii).

“Services Agreement” means the “Amended Services Agreement” as such term is
defined in the Purchase Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained during any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

“Subordinated Obligations” has the meaning specified in Section 8.06.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 24



 

--------------------------------------------------------------------------------



liability company or (c) the beneficial interest in such trust or estate, in
each case, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.

“Subsidiary Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.

“Supplemental Collateral Agent” has the meaning specified in Section 7.01(c).

“Surviving Debt” means (a) the Obligations and (b) all other Debt of each Loan
Party and its Subsidiaries outstanding immediately before the Effective Date and
set forth on Schedule 4.01(t). [Note: Confirm that the Surviving Debt does not
include the bonds.]

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person, in respectof transactions
entered into by such Person, that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.

“Tax Distributions” has the meaning specified in Section 5.02(g)(vi)(A).

“Taxes” has the meaning specified in Section 2.12(a).

“TCI 2” means TCI 2 Holdings, LLC, a Delaware limited liability company.

“TER” means Trump Entertainment Resorts, Inc., a Delaware corporation and the
general partner of the Borrower as of the Effective Date. For avoidance of
doubt, the New General Partner, and not TER, will be the general partner of the
Borrower as of the Ownership Restructure Date.

“TER Development” has the meaning specified in the recital of parties to this
Agreement.

“TER Funding” has the meaning specified in the recital of parties to this
Agreement.

“Term B-1 Advance” has the meaning specified in the Existing Credit Agreement.

“Term B-2 Advance” has the meaning specified in the Existing Credit Agreement.

“Term Loans” has the meaning specified in Section 2.01(c).

“Trademark License Agreement” means the “Amended Trademark License Agreement” as
such term is defined in the Purchase Agreement.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 25



 

--------------------------------------------------------------------------------



“Trademark Security Agreement” means the “Amended Trademark Security Agreement”
as such term is defined in the Purchase Agreement.

“Transactions” means consummation of the transactions contemplated by the
Transactions Documents.

“Transactions Documents” means, collectively, the Loan Documents and the Related
Documents.

“Trump Marina Associates” has the meaning specified in the recital of parties to
this Agreement.

“Trump Plaza Associates” has the meaning specified in the recital of parties to
this Agreement.

“Trump Taj Mahal Associates” has the meaning specified in the recital of parties
to this Agreement.

“Type” refers to the distinction between the Term Loans or any portion thereof
bearing interest at the Base Rate and the Term Loans or any portion thereof
bearing interest at the Eurodollar Rate.

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“Value Enhancement Agreement” has the meaning specified in the Purchase
Agreement.

“Voting Agreement” means the Voting Agreement, dated as of May 20, 2005, between
TER and Donald J. Trump, as amended.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Warrant Agreement” means the Warrant Agreement, dated as of May 20, 2005,
between TER and Donald J. Trump, as amended.

“Weighted Average Life to Maturity” means, when applied to any Debt, or
Preferred Interests, as the case may be, at any date, the quotient obtained by
dividing: (a) the sum of the products of (i) the number of years from the date
of determination to the date of each successive scheduled principal payment of
such Debt, including remaining sinking fund payments or payments at serial or
final maturity or redemption, or similar payment with respect to such Preferred
Interests, multiplied by (ii) the amount of such payment, by (b) the sum of all
such payments.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 26



 

--------------------------------------------------------------------------------



“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Section 1.02.    Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

Section 1.04.    U.S. Dollars. All Term Loans were made in U.S. Dollars, and all
payments made or to be made to the Agents and/or the Lenders shall be in U.S.
Dollars and neither any Agent nor any Lender is required to accept any payment
other than in U.S. Dollars.

ARTICLE II

 

AMOUNTS AND TERMS OF THE TERM LOANS

 

 

Section 2.01.

The Term Loans.

(a)        The Term B-1 Advances. Beal Bank previously made a Term B-1 Advance
to the Borrower under the Existing Credit Agreement in the principal amount of
$[98,795,750.00], the outstanding principal amount of which is $[97,313,813.72]
on the Effective Date. Beal Bank Nevada previously made a Term B-1 Advance to
the Borrower under the Existing Credit Agreement in the principal amount of
$[294,454,250.00], the outstanding principal amount of which is
$[290,037,346.22] on the Effective Date.

(b)       The Term B-2 Advances. Beal Bank Nevada previously made a Term B-2
Advance to the Borrower under the Existing Credit Agreement in the principal
amount of $[100,000,000.00], the outstanding principal amount of which is
$[98,942,021.50] on the Effective Date.

(c)        The loans or advances referred to in Sections 2.01(a) and 2.01(b)
previously made to the Borrower under the Existing Credit Agreement and
outstanding on the Effective Date (collectively, the “Outstanding Prior
Advances”), which Outstanding Prior Advances aggregate $[486,293,181.44] in
principal amount, are herein called the “Term Loans”. The parties hereto
acknowledge and agree that, upon the satisfaction (or effective waiver by the
Agents and/or the Lender Parties, as may be applicable and required) of all
conditions precedent to the effectiveness of this Agreement as set forth in
Section 3.01, this Agreement shall become effective on the Effective Date,
whereupon the Outstanding Prior Advances shall immediately and automatically
become the Term Loans hereunder and shall for all purposes be outstanding under,
governed by and payable in accordance with this Agreement, the Notes and the
other Loan Documents. None of the Term Loans or any portion thereof may be
borrowed after being repaid. For avoidance of doubt, the Deferred Principal
Balance shall constitute a part of the outstanding principal amount of the Term
Loans.

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 27



 

--------------------------------------------------------------------------------



 

Section 2.02.

Reserved.

 

Section 2.03.

Reserved.

 

Section 2.04.

Repayment of Term Loans and Deferred Total Balance.

(a)        Scheduled Amortization and Repayment. The Borrower shall repay to the
Administrative Agent, for the ratable account of the Lenders, the aggregate
outstanding principal amount of the Term Loans as follows: (i) prior to the
Maturity Date and subject to the proviso below, in quarterly installments
payable on the last Business Day of each March, June, September and December,
commencing on __________, 200_, and continuing through and including September
30, 2020, each in an amount equal to $_______________ (i.e., 0.25% of the
aggregate principal amount of all outstanding Term Loans on the Effective Date)
and (ii) on the Maturity Date, in an amount equal to the aggregate principal
amount of all Term Loans outstanding on such date; provided, however, that (A)
the amount of the prepayment of the principal of the Term Loans required to be
made and in fact made by the Borrower pursuant to Section 2.06(b)(iv) shall
(without duplication) reduce, on a dollar-for-dollar basis, the amount of
principal of the Term Loans required to be repaid during the calendar year in
which such prepayment was made (but only during such calendar year) pursuant to
clause (i) of this Section 2.04(a), which reduction shall be applied to such
quarterly installments in the order that such quarterly installments are due and
(B) the obligation of the Borrower to repay the principal amount of the Term
Loans prior to the Maturity Date pursuant to clause (i) of this Section 2.04(a)
is subject to Section 2.04(b).

(b)       Principal Repayment Adjustment based upon Available Cash Flow. In the
event that Available Cash Flow, for any period of three consecutive calendar
months (the “subject Available Cash Flow period”) ending on the last day of the
month immediately preceding the month during which any calendar quarter ends
prior to the Maturity Date (the “subject calendar quarter”), is less than the
sum of (i) the principal amount of the Term Loans required to be repaid on the
last Business Day of such subject calendar quarter pursuant to clause (i) of
Section 2.04(a), exclusive of, and without giving effect to, clause (B) of the
proviso of Section 2.04(a), plus (ii) the amount of accrued interest with
respect to the Deferred Total Balance required to be paid on the last Business
Day of such subject calendar quarter in accordance with Section 2.07(c), plus
(iii) the amount of accrued interest with respect to the Term Loans (exclusive
of the Deferred Principal Balance) required to be paid on the last Business Day
of such subject calendar quarter in accordance with Section 2.07(a), exclusive
of, and without giving effect to, Section 2.07(b), then, subject to the proviso
below, the Borrower shall be required to repay the principal amount of the Term
Loans on such principal payment date pursuant to clause (i) of Section 2.04(a)
only if and to the extent that such Available Cash Flow for such subject
Available Cash Flow period exceeds the sum of (A) the amount of accrued interest
with respect to the Deferred Total Balance required to be paid, and actually
paid, on such date in accordance with Section 2.07(c) plus (B) the amount of
accrued interest with respect to the Term Loans (exclusive of the Deferred
Principal Balance) required to be paid, and actually paid, on such date in
accordance with Section 2.07(a); provided, however, that (1) the Deferred Total
Balance shall not at any time be allowed to exceed the Maximum Deferred Total
Balance and the Borrower shall be required to repay principal of the Term Loans
in accordance with Section 2.04(a) without giving effect to the foregoing
provisions of this Section 2.04(b) to the extent necessary to ensure that the
Maximum Deferred Total Balance is not exceeded and (2) on each such principal
payment date, the amount of any Deferred Principal not then paid shall be
immediately and automatically, as of such principal payment date, added to the
Deferred Principal Balance (and therefore also to the Deferred Total Balance)
and shall thereupon (commencing on such principal payment date) and thereafter
accrue interest at the

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 28



 

--------------------------------------------------------------------------------



Deferred Total Balance Rate, which Deferred Total Balance shall be payable as
provided in this Section 2.04(b) below and which Deferred Total Balance Interest
shall accrue and be payable as provided in Section 2.07(c). For avoidance of
doubt, the terms of this Section 2.04(b) shall not apply to the outstanding
principal amount of the Term Loans which is due and payable in full on the
Maturity Date in accordance with clause (ii) of Section 2.04(a). The Borrower
shall pay to the Administrative Agent, for the ratable account of the Lenders,
the Deferred Total Balance in the amounts and on the dates as provided in
Section 2.06(c) and (if not sooner paid) shall pay the Deferred Total Balance in
full on the Maturity Date.

 

Section 2.05.

Reserved.

 

Section 2.06.

Prepayments.

(a)        Optional. Subject to Section 2.06(c), the Borrower may, upon at least
one Business Day’s notice in the case of Base Rate Loans and three Business
Days’ notice in the case of Eurodollar Rate Loans, in each case to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Term Loans in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $5,000,000 or an
integral multiple of $500,000 in excess thereof and (ii) if any prepayment of a
Eurodollar Rate Loan is made on a date other than the last day of an Interest
Period for such Eurodollar Rate Loan, the Borrower shall also pay any amounts
owing pursuant to Section 9.04(c); provided, however, that, in the case of any
such notice of an optional prepayment made in connection with a proposed
refinancing in full of the Term Loans, the Borrower shall be permitted to revoke
such notice in the event that such refinancing is not consummated subject to
payment of all costs of the Lenders under Section 9.04(c) incurred by such
Lenders as a result of such notice of prepayment. Each such prepayment of any
Term Loans shall be applied ratably to the remaining installments thereof on a
pro rata basis. Notwithstanding anything to the contrary contained in this
Section 2.06(a), the Borrower agrees that, in connection with the receipt of any
Net Cash Proceeds by any Loan Party or any of its Subsidiaries as referred to in
Section 2.06(b), it shall not be permitted to prepay the Term Loans by any
amount that exceeds the amount elected to be received by the Lenders as a
prepayment in accordance with Section 2.06(b).

 

(b)

Mandatory.

(i)         Subject to Section 2.06(c) and the Borrower’s rights under clause
(iii) of this Section 2.06(b) below, the Borrower shall, on the date of receipt
of any Net Cash Proceeds by any Loan Party or any of its Subsidiaries (A) offer
to the Lenders to prepay an aggregate principal amount of the Term Loans or
(B) deposit into the Collateral Account an amount equal to the amount of such
Net Cash Proceeds. Each Lender shall, subject to the proviso below, have the
right to reject any offered mandatory prepayment under this Section 2.06(b)(i)
and, if a Lender does so reject such an offered mandatory prepayment, the
Borrower will offer to the Lenders that have agreed to accept the offered
prepayment to prepay to such Lenders ratably the amount of such prepayment so
rejected; provided, however, that in no event may any Lender reject any such
prepayment that is to be applied to pay any Deferred Total Balance Interest or
any Deferred Total Balance. Any amount of Net Cash Proceeds that all Lenders
reject as a mandatory

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 29



 

--------------------------------------------------------------------------------



prepayment under this Section 2.06(b) may be retained and used by the Borrower
subject to compliance with the other requirements of the Loan Documents.

 

(ii)

Reserved.

(iii)       Notwithstanding anything to the contrary contained in
Section 2.06(b)(i), so long as no Event of Default shall have occurred and be
continuing, if, on any date on which a prepayment of the Term Loans would
otherwise be required pursuant to Section 2.06(b)(i), the aggregate amount of
Net Cash Proceeds or other amounts otherwise required by such subsection to be
applied to prepay the Term Loans on such date are less than or equal to
$5,000,000, the Borrower may defer such prepayment until the date on which the
aggregate amount of Net Cash Proceeds or other amounts otherwise required by
such subsections to be applied to prepay the Term Loans exceeds $10,000,000, at
which time the aggregate amount of all Net Cash Proceeds received and not
applied to prepay the Term Loans shall be required to be offered as a prepayment
of the Term Loans in accordance with Section 2.06(b)(i). Upon the occurrence of
an Event of Default and upon demand from the Administrative Agent, the Borrower
shall immediately prepay the Term Loans in the amount of all Net Cash Proceeds
received by the Borrower and other amounts, as applicable, that are required to
be applied to prepay the Term Loans in accordance with this Section 2.06
(without giving effect to the first and second sentences of this Section
2.06(b)(iii)) but that have not previously been so applied.

(iv)        Subject to Section 2.06(c), the Borrower shall, commencing on
March 31, 2010, and on each subsequent anniversary of such date that occurs
prior to the Maturity Date, offer to the Lenders to prepay (A) if the aggregate
outstanding principal amount of the Term Loans (inclusive of the Deferred
Principal Balance) is $350,000,000 or more as of the date upon which such offer
is required to be made, the principal amount of the Term Loans equal to
seventy-five percent (75%) of the Free Cash Flow for the calendar year then most
recently ended, (B) if the aggregate outstanding principal amount of the Term
Loans (inclusive of the Deferred Principal Balance) is less than $350,000,000 as
of the date upon which such offer is required to be made, the principal amount
of the Term Loans equal to fifty percent (50%) of the Free Cash Flow for the
calendar year then most recently ended, and (C) if an Event of Default shall
have occurred and is then continuing as of the date upon which such offer is
required to be made, the principal amount of the Term Loans equal to one hundred
percent (100%) of Free Cash Flow for the calendar year then most recently ended.
Each Lender shall have the right to reject any offered mandatory prepayment
under this Section 2.06(b)(iv) and, if a Lender does so reject such an offered
mandatory prepayment, the Borrower will offer to the Lenders that have agreed to
accept the offered prepayment to prepay to such Lenders ratably the amount of
such prepayment so rejected. Any amount of Free Cash Flow that all Lenders
reject as a mandatory prepayment under this Section 2.06(b)(iv) may be retained
and used by the Borrower subject to compliance with the other requirements of
the Loan Documents.

(v)         All prepayments under this Section 2.06(b) shall be made together
with (A) accrued interest to the date of such prepayment on the principal amount
prepaid, and (B) any amounts owing pursuant to Section 9.04(c). Each prepayment
of Term Loans pursuant to this Section 2.06(b) shall be applied ratably to the
remaining installments thereof on a pro rata basis.

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 30



 

--------------------------------------------------------------------------------



(vi)        Each offer to the Lenders pursuant to clause (i) or clause (iv) of
this Section 2.06(b) shall be made by the Borrower by its delivery of a written
notice containing such offer to each applicable Lender (with a copy to the
Administrative Agent). Any Lender that has not rejected such offer by its giving
of written notice of such rejection to the Borrower within ten Business Days
after delivery of such offer to such Lender shall be deemed to have
automatically accepted such offer.

(c)        Application of Payments to Deferred Total Balance Interest and
Deferred Total Balance. Notwithstanding anything to the contrary contained in
Section 2.06(a) or Section 2.06(b) or elsewhere in this Agreement, but subject
to Section 2.11(f), any and all optional or mandatory prepayments made or
required to be made in accordance with this Section 2.06 shall be applied,
first, to accrued and unpaid Deferred Total Balance Interest (until all such
Deferred Total Balance Interest has been paid in full), second, to the Deferred
Total Balance (until the Deferred Total Balance shall be paid in full) and,
third, to the optional or mandatory prepayments of principal of the Term Loans
as provided in Section 2.06(a) or Section 2.06(b), as applicable.

 

Section 2.07.

Interest.

(a)        Scheduled Interest. Subject to Section 2.07(b) and Section 9.09, the
Term Loans (exclusive of the Deferred Principal Balance which shall accrue
interest as provided in Section 2.07(c)) shall accrue interest, and the Borrower
shall pay interest on the unpaid principal amount of the Term Loans (exclusive
of the Deferred Principal Balance) owing to each Lender from the Effective Date
until such principal amount shall be paid in full, at the following rates per
annum:

(i)         Base Rate Loans. During such periods as all or any portion of the
Term Loans (exclusive of the Deferred Principal Balance) is a Base Rate Loan and
with respect to the entirety of the principal amount of all Base Rate Loans, a
rate per annum equal at all times to the sum of (A) the Base Rate in effect from
time to time plus (B) the Applicable Margin therefor in effect from time to
time, payable in arrears quarterly on the last Business Day of each March, June,
September and December during such periods and on the date such Base Rate Loan
shall be Converted or paid in full.

(ii)        Eurodollar Rate Loans. During such periods as all or any portion of
the Term Loans (exclusive of the Deferred Principal Balance) is a Eurodollar
Rate Loan and with respect to the entirety of the principal amount of all
Eurodollar Rate Loans, a rate per annum equal at all times during each Interest
Period for such Term Loans to the sum of (A) the Eurodollar Rate for such
Interest Period for such Term Loans plus (B) the Applicable Margin therefor in
effect on the first day of such Interest Period, payable in arrears on the last
day of such Interest Period. With respect to each Eurodollar Rate Loan resulting
from the Conversion of any Base Rate Loan, the Eurodollar Rate for the first
Interest Period applicable thereto shall be the then-existing Eurodollar Rate
applicable to all then-existing Eurodollar Rate Loans. All Eurodollar Rate Loans
shall be subject to an Interest Period that ends on the same date, which ending
date shall be, with respect to the initial Interest Period hereunder,
____________, 200_, and, with respect to each successive Interest Period
thereafter, the last Business Day of each June, September, December and March
thereafter, and each Eurodollar Rate Loan in existence shall have the same
Interest Period, except that the Interest Period applicable to any Eurodollar
Rate Loan resulting from the Conversion of a Base Rate Loan may have a different
commencement date.

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 31



 

--------------------------------------------------------------------------------



 (iii)       Interest Rate in Effect on the Effective Date. Notwithstanding
anything to the contrary contained herein, the entirety of the Term Loans shall
be, on and as of the Effective Date, Eurodollar Rate Loans determined as if they
were subject to an Interest Period of three months, provided that such initial
Interest Period hereunder shall end on the date referred to in Section
2.07(a)(ii).

(b)       Scheduled Interest Payment Adjustment based upon Available Cash Flow.
In the event that Available Cash Flow, for any period of three consecutive
calendar months (the “subject Available Cash Flow period”) ending on the last
day of the month immediately preceding the month during which any calendar
quarter ends prior to the Maturity Date (the “subject calendar quarter”), is
less than the sum of (A) the principal amount of the Term Loans required to be
repaid on the last Business Day of such subject calendar quarter pursuant to
clause (i) of Section 2.04(a), exclusive of, and without giving effect to,
clause (B) of Section 2.04(a), plus (B) the amount of accrued interest with
respect to the Deferred Total Balance required to be paid on the last Business
Day of such subject calendar quarter in accordance with Section 2.07(c), plus
(C) the amount of accrued interest with respect to the Term Loans (exclusive of
the Deferred Principal Balance) required to be paid on the last Business Day of
such subject calendar quarter in accordance with Section 2.07(a), exclusive of,
and without giving effect to, this Section 2.07(b), then, subject to the proviso
below, the Borrower shall be required to pay such interest accrued on the Term
Loans (exclusive of the Deferred Principal Balance) on such interest payment
date that is attributable to the Applicable Margin under Section 2.07(a)(i) and
the Applicable Margin under Section 2.07(a)(ii) only to the extent that such
Available Cash Flow for such subject Available Cash Flow period exceeds the sum
of (1) the amount of accrued interest with respect to the Deferred Total Balance
required to be paid, and actually paid, on such date in accordance with Section
2.07(c) plus (2) the amount of accrued interest with respect to the Term Loans
(exclusive of the Deferred Principal Balance) required to be paid, and actually
paid, on such date in accordance with Section 2.07(a) but calculated as if
accrued interest attributable to the Applicable Margin under Section 2.07(a)(i)
and the Applicable Margin under 2.07(a)(ii) were not then payable; provided,
however, that (x) the Deferred Total Balance shall not at any time be allowed to
exceed Maximum Deferred Total Balance and the Borrower shall be required to pay
interest accrued on the Term Loans (exclusive of the Deferred Principal Balance)
in accordance with Section 2.07(a) without giving effect to the foregoing
provisions of this Section 2.07(b) to the extent necessary to ensure that the
Maximum Deferred Total Balance is not exceeded and (y) on each such interest
payment date, the amount of any such Deferred Interest not then paid shall be
immediately and automatically, as of such interest payment date, added to the
Deferred Interest Balance (and therefore also to the Deferred Total Balance) and
shall thereupon (commencing on such interest payment date) and thereafter accrue
interest at the Deferred Total Balance Rate, which Deferred Total Balance shall
be payable as provided in Section 2.04(b) and which Deferred Total Balance
Interest shall accrue and be payable as provided in Section 2.07(c). For
avoidance of doubt, the Borrower shall be obligated to pay interest accrued on
the Term Loans (exclusive of the Deferred Principal Balance) in accordance with
Section 2.07(a)(i) and Section 2.07(a)(ii), other than interest attributable to
the Applicable Margin under Section 2.07(a)(i) and the Applicable Margin under
Section 2.07(a)(ii), irrespective of the amount of any Available Cash Flow. For
avoidance of doubt, the amount of any Deferred Principal Balance, as and when
added to and becoming a part of the Deferred Total Balance, shall accrue
interest at the Deferred Total Balance Rate and not at the interest rate
specified above in this Section 2.07(a), which Deferred Total Balance Interest
shall accrue and be payable as provided in Section 2.07(c).

(c)        Deferred Total Balance Interest. Subject to Section 2.07(d) and
Section 9.09, the Deferred Total Balance shall accrue interest, and the Borrower
shall pay interest on the Deferred

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 32



 

--------------------------------------------------------------------------------



Total Balance owing to each Lender, from the date of the initial creation or
existence of the Deferred Total Balance until the Deferred Total Balance shall
be paid in full at the rate per annum equal to the Deferred Total Balance Rate.
Such interest shall be payable in arrears quarterly on the last Business Day of
each March, June, September and December, on the date of any optional or
mandatory prepayments referred to in Section 2.06, on the date that the Deferred
Total Balance shall be paid in full and on the Maturity Date (if not sooner
paid).

(d)       Deferred Total Balance Interest Adjustment based upon Available Cash
Flow. In the event that Available Cash Flow, for any period of three consecutive
calendar months (the “subject Available Cash Flow period”) ending on the last
day of the month immediately preceding the month during which any calendar
quarter ends prior to the Maturity Date (the “subject calendar quarter”), is
less than the sum of (A) the principal amount of the Term Loans required to be
repaid on the last Business Day of such subject calendar quarter pursuant to
clause (i) of Section 2.04(a), exclusive of, and without giving effect to,
clause (B) of Section 2.04(a), plus (B) the amount of accrued interest with
respect to the Deferred Total Balance required to be paid on the last Business
Day of such subject calendar quarter in accordance with Section 2.07(c), plus
(C) the amount of accrued interest with respect to the Term Loans (exclusive of
Deferred Principal Balance) required to be paid on the last Business Day of such
subject calendar quarter in accordance with Section 2.07(a), exclusive of, and
without giving effect to, Section 2.07(b), then, subject to the proviso below,
the Borrower shall be required to pay such interest accrued on the Deferred
Total Balance on such interest payment date that is attributable to the
Applicable Margin portion of the Deferred Total Balance Rate only to the extent
that such Available Cash Flow for such subject Available Cash Flow period
exceeds the amount of accrued interest with respect to the Deferred Total
Balance required to be paid, and actually paid, on such date in accordance with
Section 2.07(c) but calculated as if accrued interest attributable to the
Applicable Margin portion of the Deferred Total Balance Rate were not then
payable; provided, however, that (x) the Deferred Total Balance shall not at any
time be allowed to exceed the Maximum Deferred Total Balance and the Borrower
shall be required to pay interest accrued on the Deferred Total Balance in
accordance with Section 2.07(c) without giving effect to the foregoing
provisions of this Section 2.07(d) to the extent necessary to ensure that the
Maximum Deferred Total Balance is not exceeded and (y) on each such interest
payment date, the amount of any such Deferred Interest not then paid shall be
immediately and automatically, as of such interest payment date, added to the
Deferred Interest Balance (and therefore also to the Deferred Total Balance) and
shall thereupon (commencing on such interest payment date) and thereafter accrue
interest at the Deferred Total Balance Rate, which Deferred Total Balance shall
be payable as provided in Section 2.04(b) and which Deferred Total Balance
Interest shall accrue and be payable as provided in Section 2.07(c).

(e)        Default Interest. Subject to Section 9.09, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
upon the request of the Required Lenders shall, require that the Borrower pay
interest (“Default Interest”) on (i) the unpaid principal amount of the Term
Loans (exclusive of the Deferred Principal Balance) and the unpaid amount of the
Deferred Total Balance (in each case whether then outstanding as Base Rate Loans
or Eurodollar Rate Loans), payable in arrears on the dates referred to in
clause (i) or (ii) of Section 2.07(a), as applicable, and on demand, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Term Loans pursuant to clause (i) or (ii) of Section 2.07(a)
or on such Deferred Total Balance pursuant to Section 2.07(c), as applicable,
and (ii) to the fullest extent permitted by applicable law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document to any Agent or any Lender Party that is not paid when due, from the
date such amount shall be due until such

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 33



 

--------------------------------------------------------------------------------



amount shall be paid in full, payable in arrears on the date such amount shall
be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid, in the case of interest, on
the Type of Term Loans on which such interest has accrued pursuant to clause (i)
or (ii) of Section 2.07(a), as applicable, and, in all other cases, on Base Rate
Loans pursuant to clause (i) of Section 2.07(a); provided, however, that
following the acceleration of the Term Loans, or the giving of notice by the
Administrative Agent to accelerate the Term Loans, pursuant to Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

(f)        Notice of Interest Rate. Promptly after receipt of a notice of
Conversion pursuant to Section 2.09, the Administrative Agent shall give notice
to the Borrower and each Lender of the applicable interest rate determined by
the Administrative Agent for purposes of Section 2.07(a)(i) or Section
2.07(a)(ii).

 

Section 2.08.

Fees.

 

(a)

Reserved.

 

(b)

Reserved.

(c)        Administration Fee. The Borrower shall pay to the Administrative
Agent an annual Administration Fee of $60,000.00 (the “Administration Fee”),
which is payable in equal quarterly installments on the last Business Day of
each March, June, September and December commencing ____________, _____________,
and continuing until the Obligations are paid in full.

(d)       Agents’ Fees. The Borrower shall pay to each Agent for its own account
such other fees as may from time to time be agreed between the Borrower and such
Agent.

 

Section 2.09.

Conversion of Term Loans from One Type to Another Type.

(a)        Optional. The Borrower may on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.10, Convert all or any portion of the Term
Loans of one Type into Term Loans of the other Type; provided, however, that any
Conversion of Eurodollar Rate Loans into Base Rate Loans shall be made only on
the last day of an Interest Period for such Eurodollar Rate Loans, and each
Conversion of Term Loans shall be made ratably among the Lenders in accordance
with the outstanding principal amounts of the Term Loans they hold. Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, and (ii) the portion of the Term Loans to be
Converted. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

 

(b)

Mandatory.

(i)         On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Loans shall be reduced, by payment or prepayment or otherwise,
to less than $1,000,000, such Eurodollar Rate Loans shall automatically Convert
into Base Rate Loans.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 34



 

--------------------------------------------------------------------------------



(ii)        Upon the occurrence and during the continuance of any Default,
(A) each Eurodollar Rate Loan will automatically, on the last day of the
then-existing Interest Period therefor, Convert into a Base Rate Loan and
(B) the obligation of the Lenders to make, or to Convert Term Loans into,
Eurodollar Rate Loans shall be suspended.

 

Section 2.10.

Increased Costs, Etc.

(a)        If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request issued after the Effective Date from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to any Lender Party of agreeing to make or of
making, funding or maintaining Eurodollar Rate Loans (excluding, for purposes of
this Section 2.10, any such increased costs resulting from (x) Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (y) changes in the basis or
rate of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party and the Borrower’s receipt of a certificate setting forth the
calculation of such amount (with a copy of such demand and such certificate to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party additional amounts sufficient to compensate such Lender Party
for such increased cost; provided, however, that the Borrower shall not be
responsible for costs under this Section 2.10(a) arising more than 180 days
prior to receipt by the Borrower of the demand from the affected Lender Party
pursuant to this Section 2.10(a). A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.

(b)       If any Lender Party determines that (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) compliance
with any law or regulation or any guideline or request issued after the
Effective Date from any central bank or other Governmental Authority (whether or
not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender Party or any corporation
controlling such Lender Party and that the amount of such capital is increased
by or based upon the existence of such Lender Party’s Term Loans, then, upon
demand by such Lender Party or such corporation and the Borrower’s receipt of a
certificate setting forth the calculation of such amount (with a copy of such
demand and such certificate to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender Party, from time to
time as specified by such Lender Party, additional amounts sufficient to
compensate such Lender Party in the light of such circumstances, to the extent
that such Lender Party reasonably determines such increase in capital to be
allocable to the existence of such Lender Party’s Term Loans; provided, however,
that the Borrower shall not be responsible for costs under this Section 2.10(b)
arising more than 180 days prior to receipt by the Borrower of the demand from
the affected Lender Party pursuant to this Section 2.10(b). A certificate as to
such amounts submitted to the Borrower by such Lender Party shall be conclusive
and binding for all purposes, absent manifest error.

(c)        If, with respect to any Eurodollar Rate Loans for any Interest
Period, Lenders owed at least 51% of the then aggregate unpaid principal amount
thereof shall notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Eurodollar Rate Loans will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Rate
Loans for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (i) each such Eurodollar Rate
Loan will automatically,

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 35



 

--------------------------------------------------------------------------------



on the last day of the then-existing Interest Period therefor, Convert into a
Base Rate Loan and (ii) the obligation of the Lenders to make, or to Convert
Term Loans into, Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d)       Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Loans or to continue to fund or maintain Eurodollar Rate Loans hereunder, then,
on notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Loan of such Lender will
automatically, upon such demand, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make, or to Convert Term Loans into, Eurodollar
Rate Loans shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(e)        In the event that any Lender Party demands payment of costs or
additional amounts pursuant to Section 2.10 or Section 2.12 or asserts, pursuant
to Section 2.10(d), that it is unlawful for such Lender Party to make Eurodollar
Rate Loans or becomes a Defaulting Lender then (subject to such Lender Party’s
right to rescind such demand or assertion within ten days after the notice from
the Borrower referred to below) the Borrower may, at its sole cost and expense,
upon 20 days’ prior written notice to such Lender Party and the Administrative
Agent, elect to cause such Lender Party to assign its Term Loans in full to one
or more Persons selected by the Borrower so long as (i) each such Person
satisfies the criteria of an Eligible Assignee and is reasonably satisfactory to
the Administrative Agent, (ii) such Lender Party receives payment in full in
cash of the outstanding principal amount of all Term Loans held by it and all
accrued and unpaid interest thereon and all other amounts due and payable to
such Lender Party as of the date of such assignment (including, without
limitation, amounts owing pursuant to Sections 2.10, 2.12 and 9.04) and
(iii) each such Lender Party assignee agrees to accept such assignment and to
assume all obligations of such Lender Party hereunder in accordance with
Section 9.07.

 

Section 2.11.

Payments and Computations.

(a)        The Borrower shall make each payment hereunder and under the other
Loan Documents, irrespective of any right of counterclaim or set-off (except as
otherwise provided in Section 2.15), not later than 11:00 A.M. (New York City
time) on the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in immediately available funds, with payments
being received by the Administrative Agent after such time being deemed to have
been received on the next succeeding Business Day. (For avoidance of doubt,
Deferred Total Balance Interest shall be payable in immediately available
funds.) The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender Party, to such Lender Parties for
the account of their respective Applicable Lending Offices ratably in

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 36



 

--------------------------------------------------------------------------------



accordance with the amounts of such respective Obligations then payable to such
Lender Parties and (ii) if such payment by the Borrower is in respect of any
Obligation then payable hereunder to one Lender Party, to such Lender Party for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender Party assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)       The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or under the other Loan Documents, to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender Party or such Affiliate any amount so due.

(c)        All computations of interest based on the Base Rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d)       Whenever any payment hereunder or under the other Loan Documents shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment or
other fee, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurodollar Rate Loans to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

(e)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

(f)        Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 37



 

--------------------------------------------------------------------------------



Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Agents and the Lender Parties in the
following order of priority:

(i)         first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Agents (solely in their
respective capacities as Agents) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Agents on such date;

(ii)        second, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Section 9.04 hereof,
Section 22 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;

(iii)       third, to the payment of all of the amounts that are due and payable
to the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
hereof on such date, ratably based upon the respective aggregate amounts thereof
owing to the Administrative Agent and the Lender Parties on such date;

(iv)       fourth, to the payment of all of the accrued and unpaid interest on
the Obligations of the Borrower under or in respect of the Loan Documents that
is due and payable to the Agents and the Lender Parties under Section 2.07(e) on
such date, ratably based upon the respective aggregate amounts of all such
interest owing to the Agents and the Lender Parties on such date;

(v)        fifth (except to the extent, if any, paid pursuant to clause (iv)
preceding), to the payment of all of the accrued and unpaid interest on the
Deferred Total Balance that is due and payable to the Lender Parties under
Section 2.07(c) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Lender Parties on such date;

(vi)       sixth (except to the extent, if any, paid pursuant to clause (iv)
preceding), to the payment of all of the accrued and unpaid interest on the Term
Loans (exclusive of the Deferred Principal Balance) that is due and payable to
the Lender Parties under Section 2.07(a) on such date, ratably based upon the
respective aggregate amounts of all such interest owing to the Lender Parties on
such date;

(vii)      seventh, to the payment of the amount of the Deferred Total Balance
that is due and payable to the Lender Parties on such date, ratably based upon
the respective aggregate amounts of all such Deferred Total Balance owing to the
Lender Parties on such date;

(viii)     eighth, to the payment of the principal amount of all of the
outstanding Term Loans (exclusive of the Deferred Principal Balance) that is due
and payable to the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal owing to the Lender Parties
on such date; and

(ix)       ninth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Agents and the

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 38



 

--------------------------------------------------------------------------------



Lender Parties on such date, ratably based upon the respective aggregate amounts
of all such Obligations owing to the Agents and the Lender Parties on such date.

If the Administrative Agent receives funds for application to the Obligations of
the Loan Parties under or in respect of the Loan Documents under circumstances
for which the Loan Documents do not specify the Obligations to which, or the
manner in which, such funds are to be applied, the Administrative Agent shall
distribute such funds ratably among the Lender Parties in accordance with the
outstanding principal amounts of the Term Loans they hold at such time, in
repayment or prepayment of such of the outstanding Term Loans or other
Obligations then owing to such Lender Party as the Administrative Agent may, in
its discretion, so determine, and, if and to the extent applied to the Term
Loans, for application to the principal repayment installments thereof in
inverse order of maturity.

 

Section 2.12.

Taxes.

(a)        Any and all payments by any Loan Party to or for the account of any
Lender Party or any Agent hereunder or under any other Loan Document shall be
made, in accordance with Section 2.11 or the applicable provisions of such other
Loan Document, if any, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto imposed by the United States or any
political subdivision thereof or any other jurisdiction or any political
subdivision thereof from or through which such payments are made, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction under the laws of which such Lender Party or such Agent, as
the case may be, is organized or any political subdivision thereof and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof and branch profits taxes imposed by the United States or similar tax
imposed by the jurisdiction of such Lender Party’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the other Loan Documents being hereinafter referred to as
“Taxes”). If any Loan Party shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any other Loan Document to any
Lender Party or any Agent, (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
all such deductions and (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b)       In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
and/or the other Loan Documents (hereinafter referred to as “Other Taxes”).

(c)        The Loan Parties shall indemnify each Lender Party and each Agent for
and hold them harmless against the full amount of Taxes and Other Taxes, and the
full amount of Taxes and Other Taxes imposed or asserted on amounts payable
under this Section 2.12, imposed on or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 39



 

--------------------------------------------------------------------------------



paid by such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor.

(d)       Within 30 days after the date of any payment of Taxes, the appropriate
Loan Party shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e)        Each Lender Party that is not a United States person shall, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Initial Lender Party and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender Party in the case of each other Lender
Party, and from time to time thereafter as reasonably requested in writing by
the Loan Party (but only so long thereafter as such Lender Party remains
lawfully able to do so), provide each of the Administrative Agent and such Loan
Party with two original Internal Revenue Service Forms W-8BEN and/or Form
W-8IMY, as applicable (in each case, certifying that it is entitled to benefits
under an income tax treaty to which the United States is a party) or W-8ECI, or
in the case of a Lender Party that has certified in writing to the
Administrative Agent that it is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code, (ii) a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of any
Loan Party or (iii) a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code), Internal
Revenue Service Form W-8BEN or Form W-8IMY, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the other Loan
Documents. If the forms provided by a Lender Party at the time such Lender Party
first becomes a party to this Agreement indicate a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender Party provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that if, at the effective date of the
Assignment and Acceptance pursuant to which a Lender Party becomes a party to
this Agreement, the Lender Party assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender Party assignee on such date.
To the extent required by applicable law, each Lender Party that is a United
States person shall, on the date of its execution and delivery of this Agreement
in the case of each Initial Lender Party and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender Party in the case of each other
Lender Party, upon expiration or obsolescence of any form previously submitted

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 40



 

--------------------------------------------------------------------------------



under this Section 2.12(e), and from time to time thereafter as reasonably
requested in writing by the Loan Party (but only so long thereafter as such
Lender Party remains lawfully able to do so), provide each of the Administrative
Agent and such Loan Party with two original Internal Revenue Service Forms W-9
(or successor forms) establishing that such Lender Party is not subject to U.S.
backup withholding tax. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8EC1 or the related certificate
described above, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.

(f)        For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
payments of additional amounts or indemnification under subsection (a) or (c) of
this Section 2.12 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender Party become subject to
Taxes because of its failure to deliver a form, certificate or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

(g)       If a Lender Party determines, in its sole discretion, that it has
received a refund from a taxing authority of Taxes as to which it has been
indemnified or paid additional amounts by a Loan Party pursuant to this
Section 2.12, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.12 with respect to the Taxes giving rise
to such refund), net of all out of pocket expenses of the Lender Party, and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund), within 60 days after receipt of such refund.
Notwithstanding the foregoing, (i) no Loan Party shall be entitled to review the
tax records or financial information of any Lender Party, (ii) no Lender Party
shall have any obligation to pursue (and no Loan Party shall have any right to
assert) any refund of Taxes that may be paid by a Loan Party, and (iii) a Loan
Party receiving any such refund from a Lender Party pursuant to this
Section 2.12(g) shall promptly pay over to the Lender Party any portion of such
refund that subsequently is disallowed by the relevant taxing authority (plus
any interest, penalties or other charges imposed by the relevant taxing
authority).

Section 2.13.    Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, other than as a result of an assignment
pursuant to Section 9.07) (a) on account of Obligations due and payable to such
Lender Party hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations due and payable to all Lender Parties hereunder and
under the other Loan Documents at such time obtained by all the Lender Parties
at such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time to (ii) the aggregate
amount of the Obligations owing (but not due and payable) to all

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 41



 

--------------------------------------------------------------------------------



Lender Parties hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the other Loan Documents at such time
obtained by all of the Lender Parties at such time, such Lender Party shall
forthwith purchase from the other Lender Parties such interests or participating
interests in the Obligations due and payable or owing to them, as the case may
be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

 

Section 2.14.

Reserved.

 

Section 2.15.

Defaulting Lenders.

 

(a)

Reserved.

(b)       In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
any Agent or any of the other Lender Parties and (iii) the Borrower shall make
any payment hereunder or under any other Loan Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Agents or such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Agents or such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent, such other
Agents and such other Lender Parties and, if the amount of such payment made by
the Borrower shall at such time be insufficient to pay all Defaulted Amounts
owing at such time to the Administrative Agent, such other Agents and such other
Lender Parties, in the following order of priority:

(i)         first, to the Agents for any Defaulted Amounts then owing to them,
in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Agents; and

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 42



 

--------------------------------------------------------------------------------



(ii)        second, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c)        In the event that, at any one time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Amount
and (iii) the Borrower, any Agent or any other Lender Party shall be required to
pay or distribute any amount hereunder or under any other Loan Document to or
for the account of such Defaulting Lender, then the Borrower or such Agent or
such other Lender Party shall pay such amount to the Administrative Agent to be
held by the Administrative Agent, to the fullest extent permitted by applicable
law, in escrow or the Administrative Agent shall, to the fullest extent
permitted by applicable law, hold in escrow such amount otherwise held by it.
Any funds held by the Administrative Agent in escrow under this subsection (c)
shall be deposited by the Administrative Agent in an account with a bank (the
“Escrow Bank”) selected by the Administrative Agent, in the name and under the
control of the Administrative Agent, but subject to the provisions of this
subsection (c). The terms applicable to such account, including the rate of
interest payable with respect to the credit balance of such account from time to
time, shall be the Escrow Bank’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Administrative Agent in escrow under, and applied by the
Administrative Agent from time to time in accordance with the provisions of,
this subsection (c). The Administrative Agent shall, to the fullest extent
permitted by applicable law, apply all funds so held in escrow from time to time
to the extent necessary to pay any amount payable by such Defaulting Lender
hereunder and under the other Loan Documents to the Administrative Agent or any
other Lender Party, as and when such amounts are required to be paid and, if the
amount so held in escrow shall at any time be insufficient to pay all such
amounts required to be paid at such time, in the following order of priority:

(i)         first, to the Agents for any amounts then due and payable by such
Defaulting Lender to them hereunder, in their capacities as such, ratably in
accordance with such respective amounts then due and payable to the Agents; and

(i)         second, to any other Lender Parties for any amounts then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 43



 

--------------------------------------------------------------------------------



(d)       The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Amount.

 

Section 2.16.

Evidence of Debt.

(a)        Each Lender Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from the Term Loans owing to such Lender Party from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder. On the Effective Date or, in the case
of any change after the Effective Date in the identity of any Lender or, as a
result of any Assignment and Acceptance, in the principal amount of the
Term Loans held by any Lender, promptly upon the request of any Lender, the
Borrower shall execute and deliver to each Lender, with a copy to the
Administrative Agent, one or more Notes (as such Lender may, in its discretion,
require), each in substantially the form of Exhibit B hereto, payable to the
order of such Lender in the aggregate principal amount equal to the Term Loans
held by such Lender. All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.

(b)       If requested by the Required Lenders, the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender Party, in which accounts
(taken together) shall be recorded (i) the amount and Type of the Term Loans
held by each Lender Party and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by the Administrative Agent, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.

(c)        Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and entries made in good faith by
each Lender Party in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender Party and, in the case of such account or accounts, such
Lender, under this Agreement, absent manifest error; provided, however, that the
failure of the Administrative Agent or such Lender Party to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement.

ARTICLE III

 

CONDITIONS OF LENDING

Section 3.01.    Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which each of the following conditions has been and continues to be
satisfied or waived, and the obligation of each Lender to extend the maturity
date of the Term Loans on the Effective Date is subject to the satisfaction or
waiver of such conditions precedent before or concurrently with (and continuing
on) the Effective Date (which Effective Date is contemplated to occur on the
Plan Effective Date):

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 44



 

--------------------------------------------------------------------------------



(a)        The Plan of Reorganization shall have been approved by the Bankruptcy
Court and become fully effective and consummated in accordance with its terms
and the Confirmation Order, which Confirmation Order shall approve the Plan of
Reorganization and the execution, delivery and performance of the Transactions
Documents and shall otherwise be in form and substance satisfactory to the
Administrative Agent and shall have been issued and become effective and shall
remain effective as provided in the definition of the term “Final Order”. In
addition to and without limiting the generality of the foregoing, all interest,
fees, costs, expenses and other “Obligations” (as such term is defined in the
Existing Credit Agreement) accrued, incurred, outstanding, owing or payable
under or pursuant to the Existing Credit Agreement or any other “Loan Document”
(as such term is defined in the Existing Credit Agreement), other than the
principal amount of the “Advances” (as such term is defined in the Existing
Credit Agreement), as of the Effective Date shall have been paid in full as of
the Effective Date to the applicable “Agent” (as such term is defined in the
Existing Credit Agreement) or “Lender” (as such term is defined in the Existing
Credit Agreement) to which the same is owing or payable.

(b)       The Purchase Agreement shall have been executed by all parties
thereto, each of the conditions precedent set forth in Article VI of the
Purchase Agreement, other than the conditions precedent relating to the “Second
Closing”, as such term is defined in the Purchase Agreement, referred to in
Section 6.6 of the Purchase Agreement, shall have been satisfied to the
reasonable satisfaction of the Administrative Agent, and all Transactions
contemplated to occur as a part of the “First Closing”, as such term is defined
in the Purchase Agreement, shall have occurred (or shall occur concurrently with
the Effective Date).

(c)        The Administrative Agent shall have received on or before the
Effective Date the following, each dated such day (unless otherwise specified),
in form and substance reasonably satisfactory to the Administrative Agent
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender Party:

(i)         The Notes payable to the order of the Lenders.

(ii)        An amendment and restatement of the “Security Agreement” (as such
term is defined in the Existing Credit Agreement) executed and delivered in
connection with the Existing Credit Agreement in substantially the form of
Exhibit C-1 hereto (together with each other security agreement and security
agreement supplement delivered pursuant to Section 5.01(j), in each case as
amended or amended and restated, the “Security Agreement”), duly executed by
each Loan Party, together with:

(A)     certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,

(B)     proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement,
covering the Collateral described in the Security Agreement,

(C)     completed requests for information, dated on or before the Effective
Date, listing all effective financing statements filed in the jurisdictions

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 45



 

--------------------------------------------------------------------------------



referred to in clause (B) above that name any Loan Party as debtor, together
with copies of such other financing statements,

(D)     evidence of the completion of all other recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the
security interest created thereunder,

(E)     evidence of the insurance required by the terms of the Security
Agreement,

(F)      copies of the Trademark License Agreement and the Trademark Security
Agreement duly executed by each party thereto, together with the Consents and
Agreements relating thereto duly executed by each party thereto,

(G)     the Intellectual Property Security Agreement referred to in the Security
Agreement (the “Intellectual Property Security Agreement”) in form appropriate
for filing with the U.S. Copyright Office and/or U.S. Patent and Trademark
Office, as applicable, duly executed by each Loan Party,

(H)     the “Deposit Account Control Agreements” referred to in the Security
Agreement, duly executed by each Pledged Account Bank referred to in the
Security Agreement,

(I)      the “Securities Account Control Agreements” and/or “Uncertificated
Security Control Agreements” referred to in the Security Agreement, duly
executed by the Collateral Agent, the applicable Loan Party and the applicable
securities intermediary, and

(J)      evidence that all other action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement has
been taken.

(iii)       A security agreement in substantially the form of Exhibit C-2 hereto
(the “Equity Pledge Agreement” [note: Exhibit C-2 is to be revised, if
necessary, to reflect the ICA Trust as a pledgor]), duly executed by all owners
of the Borrower (including the New General Partner and the New Limited Partner,
each of which will become an owner of the Borrower on the Second Closing Date)
relating to their Equity Interests in the Borrower, together with:

(A)     certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank,

(B)     proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Equity Pledge Agreement,
covering the Collateral described in the Equity Pledge Agreement, and

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 46



 

--------------------------------------------------------------------------------



(C)     completed requests for information, dated on or before the Effective
Date, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name each of such owners as debtor,
together with copies of such other financing statements.

(iv)        Amendments to the “Mortgages” (as such term is defined in the
Existing Credit Agreement) executed and delivered in connection with the
Existing Credit Agreement in substantially the form of Exhibit D hereto (with
such changes as may be reasonably satisfactory to the Administrative Agent and
its counsel to account for local law matters) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and covering the
Properties (other than Excluded Properties) (together with Assignments of Leases
and Rents and each other mortgage delivered pursuant to Section 5.01(j), in each
case as amended or amended and restated, the “Mortgages”), duly executed by the
appropriate Loan Party, together with:

(A)     evidence that counterparts of the amendments to the Mortgages have been
either (x) duly recorded on or before the Effective Date or (y) duly executed,
acknowledged and delivered in form suitable for filing or recording, in all
filing or recording offices that the Administrative Agent may reasonably deem
necessary or desirable and that all filing and recording taxes and fees have
been paid,

(B)     currently dated, replacement policies to the “Mortgage Policies” (as
such term is defined in the Existing Credit Agreement; as so replaced, the
“Mortgage Policies”) in form and substance reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured by the title insurers that
issued the Mortgage Policies, or their successors, insuring that the Mortgages
as amended continue to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens and Permitted Encumbrances, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents
and for mechanics’ and materialmen’s Liens) and such coinsurance and direct
access reinsurance as the Administrative Agent may deem necessary or desirable,

 

(C)

reserved,

(D)     estoppel and consent agreements (or reaffirmations of or amendments to
the estoppel and consent agreements previously executed in connection with the
Existing Credit Agreement), in form and substance reasonably satisfactory to the
Administrative Agent, executed by each of the lessors of the leased real
properties listed on Part B of Schedule 4.01(v) hereto, along with (x) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected real property, as lessor,
or (y) evidence that the applicable lease with respect to such leasehold
interest or a memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest, or
(z) if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 47



 

--------------------------------------------------------------------------------



executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent; provided however, that the condition
precedent set forth in this clause (D) shall be deemed satisfied if and to the
extent that the required Mortgage Policies are received without the necessity of
obtaining the agreements and other matters referred to in this clause (D),

 

(E)  

evidence of the insurance required by the terms of the Mortgages,

(F)     certified copies of all management agreements not previously delivered
to the Administrative Agent in connection with the Existing Credit Agreement,
duly executed by each of the parties thereto, relating to each of the Properties
[note: to be deleted if there are none of these disclosed on Schedule 4.01(ff)],

(G)     duly executed management subordination agreements, each in a form
reasonably satisfactory to the Administrative Agent, corresponding to each of
the management agreements [note: to be deleted if there are no management
agreements disclosed on Schedule 4.01(ff)], and

(H)     such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may reasonably deem necessary or desirable
and evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken.

(v)         Certified copies of the resolutions of the board of directors (or
similar governing body) of each Loan Party approving the Transactions and each
Transactions Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate (or limited liability company) action and
governmental and other third party approvals and consents, if any, with respect
to the Transactions and each Transactions Documents to which it is or is to be a
party.

(vi)        A copy of a certificate of the Secretary of State of the
jurisdiction of incorporation or formation, as applicable, of each Loan Party,
dated reasonably near the Effective Date, certifying (A) as to a true and
correct copy of the charter of such Loan Party and each amendment thereto on
file in such Secretary of State’s office and (B) that (1) such amendments are
the only amendments to such Loan Party’s charter on file in such Secretary’s
office, (2) such Loan Party has paid all franchise taxes to the date of such
certificate and (3) such Loan Party is duly incorporated or formed, as
applicable, and in good standing or presently subsisting under the laws of the
State of the jurisdiction of its incorporation or formation, as applicable.

(vii)       A certificate of each Loan Party, signed on behalf of such Loan
Party by its President or a Vice President and its Secretary or any Assistant
Secretary, dated the Effective Date (the statements made in which certificate
shall be true on and as of the Effective Date), certifying as to (A) the absence
of any amendments to the charter of such Loan Party since the date of the
Secretary of State’s certificate referred to in Section 3.01(c)(vi), (B) a true
and correct copy of the bylaws (or other applicable

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 48



 

--------------------------------------------------------------------------------



formation documents) of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(c)(v) were adopted and on the Effective
Date, (C) the due incorporation (or formation) and good standing or valid
existence of such Loan Party as a corporation organized (or, in the case of a
limited partnership or limited liability company, formed) under the laws of the
jurisdiction of its incorporation (or formation) and the absence of any
proceeding for the dissolution or liquidation of such Loan Party, (D) the truth
in all material respects of the representations and warranties contained in the
Loan Documents as though made on and as of the Effective Date and (E) the
absence of any event occurring and continuing, or resulting from the
Transactions (other than with respect to the Related Documents which are not
executed as of the Effective Date) and the Transactions Documents (other than
the Related Documents that are not executed as of the Effective Date), that
constitutes a Default.

(viii)      A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

(ix)        Certified copies of each of the Purchase Agreement and the Escrow
Agreement as duly executed by each party thereto, and certified copies of each
of the Ownership Restructure Agreements, the Services Agreement and the Value
Enhancement Agreement as duly executed by each party thereto (if and to the
extent that such agreement has, in fact, been executed by the parties thereto),
provided that, if and to the extent that the form and substance of each such
agreement referred to in this clause (ix) above has been approved by BNAC, Inc.
in connection with the Purchase Agreement, then such agreement shall be deemed
to be in form and substance satisfactory to the Administrative Agent in
accordance with this Section 3.01(c).

 

(x)

Reserved.

(xi)        Certificates, in substantially the form of Exhibit E hereto,
attesting to the Solvency of each Loan Party on the Effective Date and after
giving effect to the consummation of (A) the Plan of Reorganization, (B) the
Transactions contemplated by the Loan Documents and (C) the contributions of
equity to the capital of the Borrower as contemplated by the Purchase Agreement,
from a Responsible Officer of each Loan Party.

 

(xii)

Reserved.

 

(xiii)

Reserved.

 

(xiv)

Reserved.

 

(xv)

Reserved.

(xvi)      A favorable opinion of Graham Curtin, A Professional Association,
counsel for the Loan Parties, in substantially the form of Exhibit F-1 hereto
and as to such other matters as any Lender Party through the Administrative
Agent may reasonably request.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 49



 

--------------------------------------------------------------------------------



(xvii)     A favorable opinion of Weil, Gotshal & Manges LLP, counsel for the
Loan Parties, in substantially the form of Exhibit F-2 hereto and as to such
other matters as any Lender Party through the Administrative Agent may
reasonably request.

(xviii)    A favorable opinion of Sterns & Weinroth, P.C., gaming counsel for
the Loan Parties in New Jersey, in substantially the form of Exhibit F-3 hereto
and as to such other matters as any Lender Party through the Administrative
Agent may reasonably request.

 

(d)

Reserved.

 

(e)

Reserved.

(f)        The Administrative Agent shall be satisfied that all approvals,
acknowledgments and consents from all applicable Gaming Authorities shall have
been received in connection with the execution, delivery and performance of this
Agreement and the other Loan Documents, including, without limitation, an
acknowledgment that the Initial Lenders are exempt from the financial source
requirements of the New Jersey Casino Control Act and that all conditions or
requirements relating to any such approval, acknowledgment or consent have been
obtained.

(g)       The Borrower shall have paid all accrued fees of the Agents and the
Lender Parties and all expenses of the Agents (including the accrued fees and
expenses of counsel to the Administrative Agent and local counsel to the Lender
Parties) due and payable on or prior to the Effective Date.

(h)       The Escrow Agreement shall have been executed and delivered by all
parties thereto and shall be in full force and effect, and all conditions
contained in the Escrow Agreement, other than the execution and delivery of this
Agreement and the extension of the maturity date of the Term Loans hereunder,
shall be capable of being satisfied as of the Effective Date.

 

Section 3.02.

Reserved.

Section 3.03.    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the Transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

Section 4.01.    Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a)        Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation (as applicable), (ii) is duly qualified and

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 50



 

--------------------------------------------------------------------------------



in good standing as a foreign corporation or company in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed, except where the failure to so qualify
or be licensed could not be reasonably expected to have a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership (as applicable) power and authority (including, without limitation,
all Governmental Authorizations) to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted. All
of the outstanding Equity Interests in the Borrower have been validly issued,
are fully paid and non-assessable.

(b)       Set forth on Schedule 4.01(b) hereto is a complete and accurate list
of all Subsidiaries of each Loan Party, showing as of the date hereof (as to
each such Subsidiary) the jurisdiction of its organization or formation (as
applicable), the number of shares, membership interests or partnership interests
(as applicable) of each class of its Equity Interests authorized, and the number
outstanding, on the date hereof and the percentage of each such class of its
Equity Interests owned (directly or indirectly) by such Loan Party and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Subsidiary Guarantor have been validly
issued, are fully paid and non-assessable and are owned by the Persons set forth
in Schedule 4.01(b) and, to the extent owned by a Loan Party, are free and clear
of all Liens, except those created under the Collateral Documents.

(c)        The execution, delivery and performance by each Loan Party of each
Transactions Document to which it is or is to be a party, and the consummation
of the Transaction, are within such Loan Party’s corporate, limited liability
company or limited partnership (as applicable) powers, have been duly authorized
by all necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Gaming Laws), order, writ, judgment, injunction, decree, determination or
award, except for any such violation that could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties, except for any
such conflict, breach, default or required payment that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (iv) except for the Liens created under the Loan Documents,
result in or require the creation or imposition of any Lien upon or with respect
to any of the properties of any Loan Party or any of its Subsidiaries. No Loan
Party or any of its Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which could be
reasonably likely to have a Material Adverse Effect.

(d)       No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Transactions Document to which it is or is to be a party, or for the
consummation of the Transactions contemplated thereby, (ii) the grant by any
Loan Party of the Liens granted by it pursuant to the Collateral Documents,
(iii) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (iv) the exercise by
any Agent or any Lender Party of its rights

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 51



 

--------------------------------------------------------------------------------



under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for the authorizations, approvals, actions,
notices and filings specifically contemplated in the Collateral Documents or
listed on Schedule 4.01(d) hereto, all of which (other than those specifically
contemplated by the Collateral Documents) have been duly obtained, taken, given
or made and are in full force and effect. All applicable waiting periods in
connection with the Transactions have expired without any action having been
taken by any competent authority restraining, preventing or imposing materially
adverse conditions upon the Transactions (except as may be otherwise stated in
the Purchase Agreement) or the rights of the Loan Parties or their Subsidiaries
freely to transfer or otherwise dispose of, or to create any Lien on, any
properties now owned or hereafter acquired by any of them.

(e)        This Agreement has been, and each other Transactions Document when
delivered hereunder (or as contemplated hereunder) will have been, duly executed
and delivered by each Loan Party party thereto. This Agreement is, and each
other Transactions Document when delivered hereunder (or as contemplated
hereunder) will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

(f)        There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any Governmental Authority or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect (other
than the matters described in Schedule 4.01(f) hereto) (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of any Transactions Document or the consummation of the Transactions, and there
has been no adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(g)       The Debtors’ Consolidated financial statements for the year ended
December 31, 2008 included in TER’s Annual Report on Form 10-K for the year
ended December 31, 2008 and for the three months ended March 31, 2009 included
in TER’s Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2009, copies of which have been furnished to each Lender Party, fairly present
in all material respects the Consolidated financial condition of the TER and its
Subsidiaries as at such dates and the Consolidated results of operations of the
TER and its Subsidiaries for the periods ended on such dates, all in accordance
with GAAP, and since December 31, 2008, there has been no Material Adverse
Change, other than any change disclosed in publicly filed documents filed by the
TER or any of its Subsidiaries not less than five Business Days prior to the
Effective Date.

 

(h)

Reserved.

 

(i)

Reserved.

(j)        All Gaming Licenses have been duly obtained and are in full force and
effect without any known conflict with the rights of others and free from any
unduly burdensome restrictions, except where any such failure to obtain such
Gaming Licenses or any such conflict or restriction could not reasonably be
expected to have a Material Adverse Effect. None of the Loan Parties has
received any written notice or other written communications from any Gaming
Authority regarding (A) any revocation, withdrawal, suspension, termination or
modification of, or the imposition of any material conditions with respect to,
any Gaming License, or (B) any other limitations on the conduct of business by
any Loan Party, except where any such

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 52



 

--------------------------------------------------------------------------------



revocation, withdrawal, suspension, termination, modification, imposition or
limitation could not reasonably be expected to have a Material Adverse Effect.

(k)       No Loan Party is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Term
Loans have been or will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

(l)        Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither any Loan Party nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. Neither the making nor maintenance of the Term
Loans, nor the application of the proceeds or repayment thereof by the Borrower,
nor the consummation of the other Transactions contemplated by the Transactions
Documents, will violate any provision of any such Act or any rule, regulation or
order of the Securities and Exchange Commission thereunder.

(m)      All filings and other actions necessary or desirable to perfect and
protect the security interest in the Collateral created under the Collateral
Documents have been duly made or taken and are in full force and effect, and the
Collateral Documents create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, together with such filings and other actions,
perfected first priority security interest in the Collateral (subject solely to
Permitted Liens), securing the payment of the Obligations, and all filings and
other actions necessary or desirable to perfect and protect such security
interest have beenduly taken. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the liens and
security interests created or permitted under the Loan Documents and Permitted
Liens. Each Mortgage creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable first mortgage Lien on the respective
Property in favor of the Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties,
superior and prior to the rights of all third Persons, subject to Permitted
Liens.

(n)       Each Loan Party is, individually and together with its Subsidiaries,
Solvent after giving effect to the consummation of (i) the Plan of
Reorganization, (ii) the Transactions contemplated by the Loan Documents and
(iii) the contributions of equity to the capital of the Borrower as contemplated
by the Purchase Agreement.

(o)          (i)          Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of all Plans and Multiemployer Plans.

(ii)         No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that could reasonably be expected to result in a material
liability to a Loan Party or any ERISA Affiliate.

(iii)        Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lender Parties, is complete and
accurate in all material respects and

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 53



 

--------------------------------------------------------------------------------



fairly presents in all material respects the funding status of such Plan, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

(iv)        Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v)         Neither any Loan Party nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(p)        (i)         The operations and properties of each Loan Party and each
of its Subsidiaries comply in all respects with all applicable Environmental
Laws and Environmental Permits except as could not reasonably be expected to
result in any Loan Party incurring material liabilities under Environmental
Laws, all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without ongoing material obligations or costs, and no
conditions exist that could be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties that could reasonably be expected to have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law which
in each case could reasonably be expected to have a Material Adverse Effect.

(ii)         Except for matters that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, none of the
properties currently or, to the knowledge of the Borrower, formerly owned or
operated by any Loan Party or any of its Subsidiaries is listed or formally
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list, and neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law; and all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries at the time owned or operated by said entity have been disposed of
in a manner not reasonably expected to result in material liability to any Loan
Party or any of its Subsidiaries.

(q)          (i)         Except as set forth on Part I of Schedule 4.01(q),
neither any Loan Party nor any of its Subsidiaries is party to any tax sharing
agreement.

(ii)         Each Loan Party and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all material tax returns
(federal, state, local and foreign) required to be filed and has paid all taxes
shown thereon to be due, together with applicable interest and penalties.

(iii)        Except as set forth in Part II of Schedule 4.01(q), no issues have
been raised by any federal, state, local or foreign tax authorities in respect
of tax periods for which the applicable statute of limitations for assessment or
collection has not expired that, individually or in the aggregate, could be
reasonably likely to have a Material Adverse Effect.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 54



 

--------------------------------------------------------------------------------



(r)        Neither the business nor the properties of any Loan Party or any of
its Subsidiaries are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance) that
would be reasonably likely to have a Material Adverse Effect.

 

(s)

Reserved.

(t)        Set forth on Schedule 4.01(t) hereto is a complete and accurate list
of all Surviving Debt, showing as of the date set forth therein the obligor and
the principal amount outstanding thereunder, the maturity date thereof and the
amortization schedule therefor.

(u)       Set forth on Schedule 4.01(u) hereto is a complete and accurate list
of all Liens (other than Permitted Liens) on the property or assets of any Loan
Party or any of its Subsidiaries as of the date set forth therein, showing the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party or such Subsidiary subject thereto as
of the date set forth therein.

(v)          (i)         Set forth on Part A of Schedule 4.01(v) hereto is a
complete and accurate list of all real property owned by any Loan Party or any
of its Subsidiaries, as of the date hereof, showing the street address, county
or other relevant jurisdiction, state, record owner and book value thereof as of
the date set forth therein. Each Loan Party or such Subsidiary has good,
marketable and insurable fee simple title to such real property, free and clear
of all Liens, other than Liens created or permitted by the Loan Documents.

(ii)         Set forth on Part B of Schedule 4.01(v) is a complete and accurate
list, as of the date hereof, of all leases of the real property under which
anyLoan Party is the lessee, showing as of the date hereof the material terms
thereof (including the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof) to the
reasonable satisfaction of the Administrative Agent. To the knowledge of the
Borrower, each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.

(iii)        Set forth on Part C of Schedule 4.01(v) hereto is a complete and
accurate list, as of the date hereof, of all leases of real property under which
any Loan Party is the lessor, showing as of the date hereof the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual rental cost thereof. To the knowledge of the Borrower, each such
lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms.

(w)       Set forth on Schedule 4.01(w) hereto is a complete and accurate list
of all Investments involving amounts in excess of $100,000 held by any Loan
Party or any of its Subsidiaries on the date hereof, showing as of the date
hereof the amount, obligor or issuer and maturity, if any, thereof.

(x)       Set forth on Schedule 4.01(x) hereto is a complete and accurate list
of all patents, trademarks, trade names, service marks and copyrights, and all
applications therefor and licenses thereof on the date hereof, of each Loan
Party or any of its Subsidiaries, showing as of the date hereof the jurisdiction
in which registered, the registration number, the date of registration and the
expiration date.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 55



 

--------------------------------------------------------------------------------



(y)       Neither any material “Default” nor any “Event of Default”, as such
terms are defined in the Existing Credit Agreement, has occurred and is
continuing, except for any such Default or Event of Default which (i) has
occurred (A) under clause (f) of Section 6.01 of the Existing Credit Agreement
in connection with the filing of the Bankruptcy Cases, (B) under clause (e) of
Section 6.01 of the Existing Credit Agreement in connection with the nonpayment
of (1) the “New Notes” (as such term is defined in the Existing Credit
Agreement) or (2) any other Debt, (C) under clause (k) of Section 6.01 of the
Existing Credit Agreement in connection with a Change of Control (as such term
is defined in the Existing Credit Agreement) resulting from the consummation of
the Transactions contemplated by the Purchase Agreement, or (ii) is disclosed on
Schedule 4.01(y) hereto.

(z)        Each of the Loan Parties represents and warrants that, as of the
Effective Date, it is not a party to any management, franchise agreement or
other similar agreement with any Person (other than a Loan Party) relating to
the management or operation of any Casino Property; and each of the Loan Parties
agrees that it shall not enter into any such agreement with any Person (other
than a Loan Party) if, (i) in the case of a management agreement, such agreement
relates to the day-to-day management of substantially all of the hotel
operations of any Casino Property or (ii) in the case of a franchise agreement
or similar agreement, such agreement relates to the management and operation of
substantially all of the hotel operations of any Casino Property, unless, in
each case, it causes such Person to enter into, contemporaneously therewith, a
subordination agreement, in the case of a management agreement, or a comfort
letter, in the case of a franchise agreement or similar agreement, in either
case in form and substance reasonably satisfactory to Administrative Agent.

(aa)      To the knowledge of the Loan Parties, the New Tower has been
constructed and developed substantially in accordance with the Plans and
Specifications, the Construction Contracts, all requirements of Governmental
Authorities. The New Tower has been completed and is being operated in the
ordinary course of business. All amounts heretofore due in regard to the
construction of the New Tower have been paid to the knowledge of the Loan
Parties, and no Lien or Lien claim, including, without limitation, any Lien or
Lien claim in favor of any person or entity providing labor and/or materials for
the construction of the New Tower, exists or is threatened. All permits,
licenses and authorizations necessary for the construction, completion and
operation of the New Tower as of the date hereof have been obtained and are in
effect except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(bb)

Reserved.

(cc)      Each of the Loan Parties represents and warrants that none of the
Casino Properties contains any asbestos or asbestos-containing material except
under circumstances that could not reasonably be expected to have a Material
Adverse Effect.

 

(dd)

Reserved.

(ee)      Each of the ROFO Agreement, the Voting Agreement and the Warrant
Agreement has expired or has been terminated pursuant to the Plan of
Reorganization and no such agreement is in effect. [Confirm.]

(ff)       Set forth on Schedule 4.01(ff) hereto is a complete and accurate list
of all management agreements entered into with respect to any of the Properties
and all subordination

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 56



 

--------------------------------------------------------------------------------



agreements relating to all such management agreements, in each case which are in
effect as of the Effective Date.

ARTICLE V

 

COVENANTS OF THE LOAN PARTIES

Section 5.01.    Affirmative Covenants. So long as any Term Loan or any other
Obligation (other than Unmatured Surviving Obligations) of any Loan Party under
any Loan Document shall remain unpaid, each Loan Party will:

 

(a)

Compliance with Laws; Maintenance of Gaming Licenses, Etc.

(i)         Comply, and cause each of its Subsidiaries to comply, in all
material respects, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with ERISA, the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970 and Gaming Laws.

(ii)        Maintain, and cause each of its Subsidiaries to maintain, (A) such
valid Gaming Licenses in all jurisdictions as may be necessary to operate each
of its Gaming Facilities, the absence of which could reasonably be expected to
have a Material Adverse Effect, and (B) all liquor licenses and registrations as
may be necessary to sell alcoholic beverages from and in its Gaming Facilities.

(iii)       Except in the case of any License Revocation or a revocation or
non-renewal of a liquor license or registration that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, notify, and cause each of its Subsidiaries to notify, the
Administrative Agent promptly upon a License Revocation or a revocation or
non-renewal of a liquor license or registration.

(b)       Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all material lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
neither any Loan Party nor any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and is not subject
to a stay.

(c)        Compliance with Environmental Laws. Except as could not reasonably be
expected to result in any Loan Party incurring any material liability under any
Environmental Laws, comply, and cause each of its Subsidiaries and all lessees
and other Persons operating or occupying its properties to comply, in all
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 57



 

--------------------------------------------------------------------------------



Laws; provided, however, that neither any Loan Party nor any of its Subsidiaries
shall be required to undertake any such investigation, cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances.

(d)       Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, property and liability insurance with responsible and reputable
insurance companies or associations (rated A- or better by Best’s Insurance
Guide and Key Ratings with a minimum Financial Size Condition of “X”) that, with
regard to property insurance, is in the forms, types (and covering the perils)
and amounts, and with the deductibles, set forth in Schedule 5.01(d) hereto;
provided, however, that the amount of coverage for each peril must at all times
be at least equal to the greater of (i) the amount therefor set forth on
Schedule 5.01(d), or (ii) the then outstanding aggregate principal amount of the
Term Loans, in each case more than the deductible therefor and the associated
deductible cannot be greater than $20,000,000, except that, with respect to
flood and named storm coverage only, such deductible may be as much as 3% of
insurable values; provided, further, however, that at any time during which
insurance coverage for terrorism is unavailable, then the Loan Parties and their
Subsidiaries shall not be required to maintain such insurance coverage for
terrorism. The Agents and the Lenders shall have the right, but not the
obligation, to independently investigate options for insurance and/or to obtain
any of the aforesaid insurance for the benefit of the Agents and the Lenders and
add such insurance costs to the Obligations. The Collateral Agent shall be named
as loss payee and mortgagee with respect to all property insurance policies, and
the Agents and the Lenders shall be named as additional insureds with respect to
all liability insurance policies. All such insurance policies shall be in form
and substance, and shall include such endorsements, as shall be reasonably
satisfactory to the Collateral Agent.

(e)        Preservation of Legal Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises, other than those, in each case, that could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that such Loan Party and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(d).

(f)        Visitation Rights. At any reasonable time during normal business
hours and from time to time upon reasonable notice, permit any of the Agents or
any of the Lender Parties, or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, such Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of such Loan Party and any of its
Subsidiaries with any of their officers, directors or members and with their
independent certified public accountants at the Borrower’s expense; provided
that only one such visit of each Agent and Lender Party per Fiscal Year shall be
at the expense of the Borrower.

(g)       Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

(h)       Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 58



 

--------------------------------------------------------------------------------



(i)        Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are fair and reasonable and
no less favorable to such Loan Party or such Subsidiary than it would obtain in
a comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing provision shall not apply to: (i) the payment of
(x) reasonable and customary fees paid to, and (y) indemnities in the ordinary
course of business provided on behalf of, officers, directors, employees or
consultants of the Borrower or any of their respective Subsidiaries; (ii) the
Trademark License Agreement; (iii) the Trademark Security Agreement; (iv) the
Services Agreement; (v) the Value Enhancement Agreement and (vi) payments of the
Obligations under this Agreement and the other Loan Documents.

(j)        Covenant to Guarantee Obligations and Give Security. Upon (x) the
request of the Collateral Agent following the occurrence and during the
continuance of an Event of Default, (y) the formation or acquisition of any new
direct or indirect Subsidiary (other than a CFC or a Subsidiary that is held
directly or indirectly by a CFC) by any Loan Party (each, a “New Subsidiary”) or
(z) the acquisition of any property by any Loan Party, and such property, in the
judgment of the Collateral Agent, shall not already be subject to a perfected
first priority Lien in favor of the Collateral Agent for the benefit of the
Secured Parties, then in each case at the Borrower’s expense:

(i)         in connection with the formation or acquisition of a New Subsidiary,
within 10 days after such formation or acquisition, cause each such New
Subsidiary, and cause each direct and indirect parent of such New Subsidiary (if
it has not already done so), to duly execute and deliver to the Collateral Agent
a Guaranty or Guaranty Supplement, in form and substance reasonably satisfactory
to the Collateral Agent, guaranteeing the other Loan Parties’ obligations under
the Loan Documents,

(ii)        within 10 days after (A) such request furnish to the Collateral
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries in detail reasonably satisfactory to the
Collateral Agent and (B) such formation or acquisition, furnish to the
Collateral Agent a description of the real and personal properties of such New
Subsidiary or the real and personal properties so acquired, in each case in
detail reasonably satisfactory to the Collateral Agent,

(iii)       within 15 days after (A) such request or acquisition by any Loan
Party of a parcel of real property with a value greater than $5,000,000, duly
execute and deliver, and cause each Loan Party to duly execute and deliver, to
the Collateral Agent such additional mortgages, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance reasonably
satisfactory to, the Collateral Agent, securing payment of all the Obligations
of such Loan Party under the Loan Documents and constituting Liens on all such
properties and (B) such formation or acquisition of any New Subsidiary, duly
execute and deliver and cause each New Subsidiary to duly execute and deliver to
the Collateral Agent mortgages, pledges, assignments, security agreement
supplements and other security agreements as specified by, and in form and
substance reasonably satisfactory to, the Collateral Agent, securing payment of
all of the obligations of such New Subsidiary under the Loan Documents; provided
that if such new property is Equity Interests in a CFC, only 66% of such Equity
Interests shall be pledged in favor of the Secured Parties,

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 59



 

--------------------------------------------------------------------------------



(iv)        within 30 days after such request, formation or acquisition, take,
and cause each Loan Party and each such New Subsidiary to take, whatever action
(including, without limitation, the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the mortgages,
pledges, assignments, security agreement supplements and security agreements
delivered pursuant to this Section 5.01(j), enforceable against all third
parties in accordance with their terms,

(v)         within 60 days after such request, formation or acquisition, deliver
to the Collateral Agent, upon the reasonable request of the Collateral Agent, a
signed copy of a favorable opinion, addressed to the Collateral Agent and the
other Lender Parties, of counsel for the Loan Parties acceptable to the
Collateral Agent as to (A) such guaranties, guaranty supplements, mortgages,
pledges, assignments, security agreement supplements and security agreements
being legal, valid and binding obligations of each Loan Party thereto
enforceable in accordance with their terms, as to the matters contained in
clause (iv) above, (B) such recordings, filings, notices, endorsements and other
actions being sufficient to create valid perfected Liens on such properties, and
(C) such other matters as the Collateral Agent may reasonably request,

(vi)        as promptly as practicable after such request, formation or
acquisition, deliver, upon the reasonable request of the Collateral Agent, to
the Collateral Agent with respect to each parcel of real property with a value
greater than $5,000,000 owned or held by each Loan Party and each New
Subsidiary, title reports, surveys and engineering, soils and other reports,
environmental assessment reports, tenant estoppels and each of the other items,
mutatis mutandis, set forth in Section 3.01(c)(iv) as may be applicable, each in
scope, form and substance reasonably satisfactory to the Collateral Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Collateral Agent, and

(vii)       at any time and from time to time, promptly execute and deliver, and
cause each Loan Party and each New Subsidiary to execute and deliver, any and
all further instruments and documents and take, and cause each Loan Party and
each New Subsidiary to take, all such other action as the Collateral Agent may
reasonably deem necessary or desirable in perfecting and preserving the Liens
of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements.

 

(k)

Further Assurances.

(i)         Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof,

(ii)        promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file,

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 60



 

--------------------------------------------------------------------------------



register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, mortgages, deeds of trust, trust deeds, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Administrative Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
provisions of the Loan Documents, (B) to the fullest extent permitted by
applicable law and agreements with third parties, subject any Loan Party’s or
any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter covered by any of the Collateral Documents, (C) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights now or hereafter granted to the Secured Parties under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Subsidiaries to do so, and

(iii)       take each action set forth on Schedule 5.01(k) hereto within the
time period set forth on such Schedule for the taking of such action.

(l)        Performance of Related Documents. Perform and observe, and cause each
of its Subsidiaries to perform and observe, all of the terms and provisions of
each Related Document to be performed or observed by it, maintain each such
Related Document in full force and effect, enforce each such Related Document in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Related Document
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make thereunder, other than, in
each case, where the failure to take such action could not reasonably be
expected to have a Material Adverse Effect.

(m)      Preparation of Environmental Reports. Upon and during the continuance
of an Event of Default or at any time and from time to time at the
Administrative Agent’s request (at the expense of the Administrative Agent if no
Default or Event of Default shall then exist), permit the Administrative Agent
on five days’ prior written notice to the Borrower to retain an environmental
consulting firm to prepare an environmental site assessment report at the
expense of the Borrower or such Loan Party (except as provided above), and each
Loan Party hereby grants and agrees to cause any Subsidiary that owns any
property described in such request to grant at the time of such request to the
Agents, the Lender Parties, such firm and any agents or representatives thereof
a license, subject to the rights of tenants and customary access terms, to enter
onto their respective properties to undertake such an assessment.

(n)       Compliance with Terms of Leaseholds. Make all material payments and
otherwise perform in all material respects all obligations in respect of all
material leases of real property to which each Loan Party or any of its
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated prior to the end of their term or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any material default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 61



 

--------------------------------------------------------------------------------



(o)       Cash Concentration Accounts. Maintain, and cause each of its
Subsidiaries to maintain, main cash concentration accounts with depositories
reasonably acceptable to the Administrative Agent that have complied with the
requirements set forth in the Security Agreement with respect to each such
account.

 

(p)

Reserved.

(q)

Reserved.

 

(r)

Trademark License Agreement, etc.

(i)         Ensure that each of the Trademark License Agreement and the
Trademark Security Agreement remains in full force and effect and is not
amended, modified or terminated,

 

(ii)

comply with all of its obligations under each of such agreements,

(iii)       reasonably enforce all of its available rights and remedies under
and in connection with each of such agreements,

(iv)       deliver to the Administrative Agent, promptly upon any delivery
thereof by or to any party thereto, a true and correct copy of any notice given
or received under any such agreement, and

(v)         promptly notify the Administrative Agent, promptly upon such Loan
Party’s becoming aware thereof, of any alleged default under, noncompliance with
or termination of any such agreement.

In addition, and without limitation of any other right or remedy of any Agent or
any Lender, if a “Termination Event” (as such term is defined in the Trademark
License Agreement) should occur, the Borrower agrees to timely exercise its
option under Section [5.1] of the Trademark License Agreement to convert the
“License” (as such term is defined in the Trademark License Agreement) to a
royalty-bearing license as contemplated by such Section [5.1]. The Borrower
hereby appoints the Administrative Agent as its agent and attorney-in-fact to
exercise any and all rights or remedies on behalf of the Borrower and to give
all notices that the Borrower may be entitled to give with respect to the
Trademark License Agreement, including, without limitation, those rights and
remedies and notices with respect to Section [5.1] thereof. This appointment by
the Borrower of the Administrative Agent is irrevocable, shall last for the full
term of the Trademark License Agreement, including all renewals and extensions
of its term, and is coupled with an interest.

 

(s)        Gaming Laws. Promptly perform and observe, and cause each of its
Subsidiaries to promptly perform and observe, all conditions, requirements and
other terms and provisions of each resolution, notice, approval, consent or
other action of or by any Gaming Authority in any way relating to the execution,
delivery or performance of this Agreement or any other Loan Document or any
transaction contemplated hereby or thereby.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 62



 

--------------------------------------------------------------------------------



Section 5.02.    Negative Covenants. So long as any Term Loans or any other
Obligation (other than an Unmatured Surviving Obligation) of any Loan Party
under any Loan Document shall remain unpaid, no Loan Party will at any time:

(a)        Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

 

(i)

Liens created under the Loan Documents;

 

(ii)

Reserved;

 

(iii)

Permitted Liens;

(iv)        Liens relating to any custom duties imposed in the ordinary course
of business;

(v)         Liens existing on the date hereof and described on Schedule 4.01(u)
hereto;

(vi)        purchase money Liens upon or in moveable personal property not
essential (as determined by the Administrative Agent in its reasonable judgment)
to the operation of any property owned by such Loan Party taken as a whole, and,
in the case of any Loan Party that owns any Casino Property, not essential (as
determined by the Administrative Agent in its reasonable judgment) to the
operation of such Casino Property taken as a whole, and acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or to secure Debt incurred solely for
the purpose of financing the acquisition, construction or improvement of any
such property to be subject to such Liens, or Liens existing on any such
property at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that do not secure the purchase price), or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
property other than the property being acquired, constructed or improved, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (vi) shall not exceed the amount permitted under
Section 5.02(b)(iii) at any time outstanding;

(vii)       Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 63



 

--------------------------------------------------------------------------------



(viii)      Liens arising under applicable Gaming Laws; provided that no such
Lien constitutes a Lien securing repayment of Debt;

(ix)        bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the financial
institutions with which such accounts are maintained, securing amounts owing to
such financial institutions with respect to cash management and operating
account arrangements, including those involving pooled accounts and netting
arrangements, provided that no such Lien or right of setoff shall secure (either
directly or indirectly) the repayment of any Debt;

(x)         licenses of Intellectual Property granted by the Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
any of its Subsidiaries;

(xi)        Leases with respect to the properties (other than those relating to
any material part of any Casino Property) of the Borrower or any Subsidiary, in
each case entered into in the ordinary course of the Borrower or any
Subsidiary’s business, so long as such leases are expressly subordinate to the
Liens of the Collateral Agent on the properties subject to such leases and such
leases do not, individually or in the aggregate, (x) interfere in any material
respect with the ordinary conduct of the business of any of the Gaming
Facilities and (y) materially impair the use (for its intended purposes) or the
value of the property subject thereto;

(xii)       Liens on property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with the Borrower or any of its
Subsidiaries (and not created in anticipation or contemplation thereof) in
accordance with Section 5.02(f); provided that such Liens were in existence
prior to the contemplation of the acquisition, merger or consolidation and do
not extend to property not subject to such Liens at the time of acquisition
(other than improvements thereon) and are no more favorable to the lienholders
than the existing Lien;

 

(xiii)

Reserved; and

(xiv)      other Liens securing Debt outstanding in an aggregate principal
amount not to exceed $15,000,000.

(b)       Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

 

(i)

Debt under the Loan Documents;

 

(ii)

Reserved;

(iii)       Debt secured by Liens permitted by Section 5.02(a)(vi) not to
exceed, together with Debt permitted under clause (iv) below, an aggregate
principal amount of $20,000,000 per Casino Property at any time outstanding;

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 64



 

--------------------------------------------------------------------------------



(iv)        Capitalized Leases not to exceed in aggregate principal amount,
together with Debt permitted pursuant to clause (iii) above, $20,000,000 per
Casino Property at any time outstanding, and in the case of Capitalized Leases
to which any Subsidiary of any Loan Party is a party, Debt of such Loan Party of
the type described in clause (i) of the definition of “Debt” guaranteeing the
Obligations of such Subsidiary under such Capitalized Leases;

 

(v)

the Surviving Debt;

(vi)        Debt consisting of “Protective Loan Advances” (as such term is
defined in the Partnership Agreement) made to the Borrower under the Partnership
Agreement, provided that, unless and until the Term Loans and all other
Obligations are paid in full, the Borrower shall not repay or pay any such Debt
or any interest accrued thereon except in connection with a “Deadlock Sale” (as
such term is defined in the Partnership Agreement) pursuant to which the Term
Loans are assumed in accordance with Section 9.23 hereof as provided in Section
[7.12] of the Partnership Agreement as in effect on the Effective Date;

(vii)       Debt owed to the Borrower or a wholly-owned Subsidiary of the
Borrower, which Debt shall (x) in the case of Debt owed to a Loan Party,
constitute Pledged Debt, (y) be on terms reasonably acceptable to the
Administrative Agent and (z) be otherwise permitted under the provisions of
Section 5.02(f);

(viii)      to the extent such incurrence does not result in the incurrence by
the Borrower or any of its Subsidiaries of any obligation for the payment of
Debt for Borrowed Money of others, Debt of the Borrower or any of its
Subsidiaries owed to any Person in connection with the termination of employment
of or severance obligations owed to such Person and not to exceed $5,000,000 in
the aggregate;

(ix)        Debt arising from agreements of the Borrower or a Subsidiary
Guarantor providing for indemnifications and adjustments of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantee
Obligations in respect of Debt incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition; provided, however, that:

(A)     such Debt is not reflected on the balance sheet of the Borrower or any
Subsidiary (contingent obligations referred to in a footnote to financial
statements and not otherwise reflected on the balance sheet will not be deemed
to be reflected on such balance sheet for purposes of this clause (ix)(A)); and

(B)     the maximum assumable liability in respect of all such Debt shall at no
time exceed the gross proceeds including noncash proceeds (the fair market value
of such noncash proceeds being measured at the time received and without giving
effect to any subsequent changes in value) actually received by the Borrower and
any Subsidiary in connection with such disposition;

(x)         Debt of the type described in clause (i) or (j) of the definition of
Debt that constitutes an Investment solely to the extent permitted by
Section 5.02(f);

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 65



 

--------------------------------------------------------------------------------



(xi)        unsecured Debt of the Borrower, subordinated to the Obligations
under the Loan Documents on terms reasonably acceptable to the Administrative
Agent and having a maturity date of not less than six months following the
Maturity Date and having no amortization prior to the Maturity Date;

(xii)       unsecured Debt in an aggregate principal amount not to exceed
$30,000,000, subordinated to the Obligations under the Loan Documents on terms
reasonably acceptable to the Administrative Agent, and having a maturity date of
not less than six months following the Maturity Date and having no amortization
prior to the Maturity Date;

(xiii)      Debt secured by Liens permitted by Section 5.02(a)(xii) in an
aggregate principal amount not to exceed $10,000,000; and

(xiv)      Debt representing a refinancing, replacement or refunding of Debt
permitted by clauses (b)(iii) through (b)(v) and (b)(xiii) above (the
“Refinancing Debt”); provided that

(A)     such Refinancing Debt has a Weighted Average Life to Maturity at the
time such Refinancing Debt is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Debt being extended, refunded,
refinanced, defeased, renewed or replaced,

(B)     the terms relating to principal amount, amortization, maturity and
subordination (if any) and other material terms, taken as a whole, of any such
Refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Debt being extended, refunded or refinanced and the interest rate
applicable to any such Refinancing Debt does not exceed the then applicable
market interest rate,

(C)     the principal amount (or accreted value, if applicable) of such
Refinancing Debt does not exceed the sum of the outstanding principal amount (or
accreted value, if applicable) of the Debt so extended, refunded, refinanced,
defeased, renewed or replaced (plus all accrued interest thereon and the amount
of all premiums and reasonable expenses incurred in connection therewith),

(D)     the Debt is incurred either by the Borrower or the Subsidiary that is
the obligor of the Debt being extended, refunded, refinanced, defeased, renewed
or replaced,

(E)     the Debt shall be secured only by the property or assets (if any)
securing the Debt to be so extended, refunded, refinanced, defeased, renewed or
replaced, and

(F)      such Refinancing Debt shall not include Debt of a Subsidiary that
extends, refunds, refinances, defeases, renews or replaces Debt or preferred
stock of the Borrower.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 66



 

--------------------------------------------------------------------------------



(c)        Change in Nature of Business. Engage in, or permit any of its
Subsidiaries to engage in, any business, other than Permitted Businesses.

(d)       Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

(i)         any Subsidiary of the Borrower may merge into or consolidate with
the Borrower or any other Subsidiary of the Borrower; provided that, in the case
of any such merger or consolidation, the Person formed by such merger or
consolidation shall be the Borrower or a wholly-owned Subsidiary of the
Borrower; provided further that, in the case of any such merger or consolidation
to which a Guarantor is a party, the Person formed by such merger or
consolidation shall be a Guarantor;

(ii)        in connection with any acquisition permitted under Section 5.02(f),
the Borrower or any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided that the Person surviving such merger shall be the Borrower or
a wholly-owned Subsidiary of the Borrower; provided further that, in the case of
any merger or consolidation to which a Guarantor is a party, the Person formed
by such merger or consolidation shall be a Guarantor; and

(iii)       in connection with any sale or other disposition permitted under
Section 5.02(e) (other than clause (viii) thereof), any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided that, in the case of any
merger or consolidation to which a Guarantor is a party, the Person formed by
such merger or consolidation shall be a Guarantor;

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger or consolidation to which the Borrower is a party, the surviving
entity in such merger or consolidation shall be the Borrower.

(e)        Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:

 

(i)

sales, transfers or other dispositions of obsolete assets;

(ii)        the lease or sublease of real property (other than any material part
of any Casino Property) or equipment in the ordinary course of business;

(iii)       the license or sublicense (subject to the Liens in favor of the
Agents and/or the Lenders) of Intellectual Property in the ordinary course of
business and on ordinary business terms;

(iv)        sales, transfers or other dispositions of cash and Cash Equivalents
or other property sold or disposed of in the ordinary course of business and on
ordinary business terms, including sales of delinquent accounts receivables in
connection with the compromise or collection thereof;

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 67



 

--------------------------------------------------------------------------------



(v)         transfers resulting from or made directly in connection with any
casualty, condemnation of property or assets;

(vi)        transfers in connection with any Investment permitted by
Section 5.02(f);

(vii)       sales of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of business;

(viii)      in a transaction authorized by Section 5.02(d) (other than
subsection (iii) thereof);

(ix)        sales, transfers or other dispositions of assets, other than the
Properties, Gaming Licenses and Intellectual Property, among Loan Parties
occurring in the ordinary course of business, provided that such sales,
transfers or other dispositions shall be made expressly subject to the Liens in
favor of the Administrative Agent pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

(x)

reserved; and

(xi)        so long as no Default shall have occurred and be continuing or would
result from such sale, sales, transfers or other dispositions of assets for at
least 85% cash consideration and for fair value in an aggregate amount not to
exceed $5,000,000 in a single transaction or a series of related transactions;
provided that the aggregate amount of all assets disposed under this clause (xi)
shall not exceed $20,000,000 and, in the case of any such sale, transfer or
other disposition by a Loan Party that owns any Casino Property, all Net Cash
Proceeds of such sale, if and to the extent not applied to pay the Obligations,
shall be reinvested into Casino Property within 365 days after the date of such
sale, transfer or other disposition.

(f)        Investments in Other Persons. Make or hold, or permit any of its
Subsidiaries to make or hold, any Investment in any Person, except:

(i)          (A) Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof, (B) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (C) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (D) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from and after the Effective Date, not to exceed
$5,000,000;

(ii)        loans and advances to employees in the ordinary course of the
business of the Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $500,000 at any time outstanding;

(iii)       Investments by the Borrower and its Subsidiaries in Cash
Equivalents;

(iv)        Investments existing on the date hereof and described on
Schedule 4.01(w) hereto;

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 68



 

--------------------------------------------------------------------------------



 

(v)

Reserved;

(vi)        Investments consisting of intercompany Debt permitted under
Section 5.02(b);

(vii)       the purchase or other acquisition of all of the Equity Interests in,
or all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly-owned directly by the Borrower or one
or more of its wholly-owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this clause (vii):

(A)     any such newly created or acquired Subsidiary shall comply with the
requirements of Section 5.01(j);

(B)     the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be Permitted
Businesses;

(C)     such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by the Responsible Officer);

(D)     immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred; and

(E)     the Borrower shall have delivered to the Administrative Agent, on behalf
of the Lender Parties, at least five Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (vii) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(viii)      Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 5.02(f) in an aggregate amount not to exceed
$5,000,000; provided, however, that, with respect to each Investment made
pursuant to this clause (viii):

(A)     such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 69



 

--------------------------------------------------------------------------------



(B)     such Investment shall be in property and assets which are part of, or in
lines of business which are, Permitted Businesses;

(C)     any determination of the amount of such Investment shall include all
cash and noncash consideration (including, without limitation, the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid by or on
behalf of the Borrower and its Subsidiaries in connection with such Investment;
and

(D)     immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;

 

(ix)

Reserved;

(x)         Investments consisting of trade payables of the Borrower or any of
its Subsidiaries created in the ordinary course of business;

(xi)        Investments acquired by the Borrower or any of its Subsidiaries in
exchange for settlements and collections;

(xii)       Investments that constitute redemptions, retirements or defeasances
of Equity Interests otherwise permitted under Section 5.02(g);

(xiii)      Investments in securities or other assets not constituting cash or
Cash Equivalents and received in connection with any transaction permitted under
Section 5.02(e);

(xiv)      Investments consisting of Capital Expenditures permitted under
Section 5.02(o);

(xv)       Investments required to be made in order to comply with the rules,
regulations and requirements of Gaming Authorities and/or Gaming Laws;

 

(xvi)

Reserved; and

(xvii)     any Investment consisting of the extension of gaming credit to gaming
patrons consistent with industry practice in the ordinary course of business.

(g)       Restricted Payments. Declare or pay any distributions or dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such or issue or sell any Equity Interests or accept any capital contributions,
or, in each case, permit any of its Subsidiaries to do any of the foregoing, or
permit any of its Subsidiaries to purchase, redeem, retire, defease or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 70



 

--------------------------------------------------------------------------------



otherwise acquire for value any Equity Interests or to issue or sell any Equity
Interests, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(i)         the Borrower may declare and pay distributions or dividends to the
New General Partnerin amounts required by the New General Partnerfor ordinary
course costs and expenses in an aggregate amount not to exceed $1,500,000 in any
Fiscal Year;

(ii)        the Borrower may declare and pay distributions or dividends for the
redemption, repurchase or other acquisition or retirement of, or any
distribution or dividends to the New General Partnerto effect the redemption,
repurchase or acquisition or retirement of, any Equity Interests or Debt of the
Borrower or the New General Partner to the extent required by any Gaming
Authority;

(iii)       the Borrower may declare and pay distributions or dividends for the
repurchase, retirement or other acquisition or retirement of common Equity
Interests of the New General Partnerheld by any future, present or former
employee, director or consultant of the New General Partner, the Borrower or any
of their respective Subsidiaries pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement;
provided, however, that the aggregate payments made under this clause (iii)
shall be in an aggregate amount not to exceed $1,000,000 in any calendar year;

 

(iv)

reserved;

(v)         the Borrower may (A) declare and pay dividends and distributions
payable only in Equity Interests of the Borrower and (B) except to the extent
the Net Cash Proceeds thereof are required to be applied to the prepayment of
the Term Loans pursuant to Section 2.06(b), purchase, redeem, retire, defease or
otherwise acquire its Equity Interests with the proceeds received
contemporaneously from the issue of new Equity Interests with equal or inferior
voting powers, designations, preferences and rights;

(vi)        the Borrower may (A) make cash distributions to each partner
pursuant to the tax distribution provisions of Section [6.2] of the Partnership
Agreement in an amount equal to such partner’s “Tax Distributions” as such term
is defined in the Partnership Agreement (such distributions, the “Tax
Distributions”), (B) make payments under the indemnification provisions of
Article [11] of the Partnership Agreement and (C) make payments relating to the
reimbursement of “Indirect Tax Contest Costs” as provided by and as such term is
defined in the “Tax Matters Agreement” as such term is defined in the Purchase
Agreement; and

(vii)       any Subsidiary of the Borrower may (A) declare and pay cash
dividends to the Borrower, (B) declare and pay cash dividends to its equity
owners so long as such dividends are made ratably among its equity owners and
(C) accept capital contributions from its parent to the extent permitted under
Section 5.02(f)(i).

(h)       Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 71



 

--------------------------------------------------------------------------------



(i)        Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) its Fiscal Year.

(j)        Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (i) the
prepayment of the Term Loans in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or regularly scheduled or
required redemptions of Debt incurred in accordance with the provisions of this
Agreement or (iii) any prepayment, redemption or repayment of Debt arising in
connection with any Refinancing Debt incurred in accordance with the terms
hereof, or amend, modify or change in any manner any term or condition of any
Debt in a manner materially adverse to the Loan Parties or the Lender Parties,
or permit any of its Subsidiaries to do any of the foregoing other than to
prepay any Debt payable to a Loan Party.

 

(k)

Reserved.

(l)        Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) in favor of the Secured Parties or (ii) in connection with
(A) any Surviving Debt, (B) any purchase money Debt permitted by
Section 5.02(b)(iii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt, (C) any Capitalized Lease permitted by Section 5.02(b)(iv) solely
to the extent that such Capitalized Lease prohibits a Lien on the property
subject thereto, (D) any Debt outstanding on the date any Subsidiary of such
Loan Party becomes such a Subsidiary (so long as such agreement was not entered
into solely in contemplation of such Subsidiary becoming a Subsidiary of such
Loan Party), (E) restrictions imposed by Gaming Authorities on the payment of
dividends by entities holding Gaming Licenses, (F) contracts for the sale of
assets, including customary restrictions with respect to a Subsidiary pursuant
to an agreement that has been entered into for the sale or disposition of all or
substantially all of the Equity Interests or assets of such Subsidiary, provided
that such restrictions or encumbrances relate only to the assets (or Equity
Interests of an entity directly or indirectly owning such assets) being sold
pursuant to these contracts and such sale is permitted pursuant to
Section 5.02(e), (G) customary provisions in joint venture agreements and other
similar agreements so long as the related joint venture or Investment is
permitted pursuant to Section 5.02(f), (H) customary provisions contained in
leases and other agreements entered into in the ordinary course of business, and
(I) customary restrictions in connection with Debt permitted under
Section 5.02(b) so long as the Liens in favor of the Secured Parties are
specifically permitted.

(m)      Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

(n)       Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(o)       Capital Expenditures. Make, or permit any of its Subsidiaries to make,
any Capital Expenditures other than:

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 72



 

--------------------------------------------------------------------------------



(i)         Project Capital Expenditures made by the Borrower and its
Subsidiaries; provided, however, that the aggregate amount of such Project
Capital Expenditures shall not exceed (A) during the period commencing on the
Effective Date through December 31, 2010, the sum of $15,000,000, and (B) during
any Fiscal Year commencing with the Fiscal Year ending December 31, 2011,
$15,000,000, in each case in the aggregate, provided that if, for any such
Fiscal Year under this clause (B), the amount of Project Capital Expenditures
permitted to be made in such Fiscal Year exceeds the aggregate amount of Project
Capital Expenditures made by the Borrower and its Subsidiaries during such
Fiscal Year (the amount of such excess being the “Excess Project Capex Amount”),
the Borrower and its Subsidiaries shall be entitled to make additional Project
Capital Expenditures in the immediately succeeding Fiscal Year in an amount
(such amount being referred to herein as the “Carryover Project Capex Amount”)
equal to the lesser of (1) the Excess Project Capex Amount and (2) 75% of the
amount permitted to be made in such immediately preceding Fiscal Year (after
giving effect to any Carryover Project Capex Amount); provided further, that the
amount specified above for any Fiscal Year shall not be deemed to have been
utilized to make Project Capital Expenditures until the Carryover Project Capex
Amount, if any, applicable to such Fiscal Year shall be utilized in full; and

(ii)        Maintenance Capital Expenditures made by the Borrower and its
Subsidiaries.

(p)       Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii)  any agreement or instrument evidencing
Surviving Debt, (iii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of such Loan Party, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of
such Loan Party, (iv) any purchase money Debt permitted by Section 5.02(b)(iii)
solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt,
(v) any Capitalized Lease permitted by Section 5.02(b)(iv) solely to the extent
that such Capitalized Lease prohibits a Lien on the property subject thereto,
(vi) restrictions imposed by Gaming Authorities on the payment of dividends by
entities holding Gaming Licenses, (vii) contracts for the sale of assets,
including customary restrictions with respect to a Subsidiary pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Equity Interests or assets of such Subsidiary, provided
that such restrictions or encumbrances relate only to the assets (or Equity
Interests of an entity directly or indirectly owning such assets) being sold
pursuant to these contracts and such sale is permitted pursuant to
Section 5.02(e), (viii) customary provisions in joint venture agreements and
other similar agreements so long as the related joint venture or Investment is
permitted pursuant to Section 5.02(f), and (ix) customary restrictions in
connection with Debt permitted under Section 5.02(b) so long as such
restrictions are customary in the market for similar types of Debt for issuers
or borrowers of similar credit quality.

(q)       Restrictions on Certain Agreements. Enter into, or permit any of its
Subsidiaries to enter into, any management or consulting agreement with Donald
J. Trump or any Affiliate of

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 73



 

--------------------------------------------------------------------------------



Donald J. Trump, other than (i) employment agreements in the ordinary course of
business consistent with industry practice and (ii) the Services Agreement.

 

(r)

Reserved.

 

(s)

Reserved.

(t)        Related Documents and Services Agreement. Amend, supplement, replace
or otherwise modify or terminate any of the Related Documents or the Services
Agreement.

Section 5.03.    Reporting Requirements. So long as any Term Loan or any other
Obligation (other than any Unmatured Surviving Obligation) of any Loan Party
under any Loan Document shall remain unpaid, the Loan Parties will furnish to
the Agents and the Lender Parties:

(a)        Default Notice. As soon as possible and in any event within two
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the Responsible Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto.

(b)       Annual Financials. As soon as available and in any event within 120
days after the end of each Fiscal Year, a copy of the annual audit report for
such year of the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by an opinion as to such audit report of independent public
accountants of recognized standing acceptable to the Administrative Agent,
together with (i) a certificate of such accounting firm to the Lender Parties
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, and (ii) a certificate of the Responsible
Officer of the Borrower stating that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto. In the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide a statement of reconciliation conforming such financial
statements to GAAP.

(c)        Quarterly Financials. As soon as available and in any event within 45
days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and a Consolidated statement of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with generally

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 74



 

--------------------------------------------------------------------------------



accepted accounting principles, together with a certificate of said Responsible
Officer of the Borrower stating that no Default has occurred and is continuing
or, if a Default has occurred and is continuing, a statement as to the nature
thereof and the action that the Borrower has taken and proposes to take with
respect thereto. In the event of any change in generally accepted accounting
principles, the Borrower shall also provide a statement of reconciliation
conforming such financial statements to GAAP.

(d)       Annual Forecasts. As soon as available and in any event no later than
60 days after the end of each Fiscal Year, forecasts prepared by management of
the Borrower, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements of the Borrower and
its Subsidiaries on a quarterly basis for the Fiscal Year following such Fiscal
Year and on a quarterly basis for each Fiscal Year thereafter until the Maturity
Date.

(e)        Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 4.01(f), and, promptly after the occurrence
thereof, notice of any adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 4.01(f) hereto.

(f)        Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to its stockholders, and copies of all
regular, periodic and special reports, and all registration statements, that any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

(g)       Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lender Parties pursuant to any other clause of this Section 5.03.

(h)       Agreement Notices. Promptly upon receipt thereof, copies of all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any Related Document or any instrument,
indenture, loan or credit or similar agreement with respect to Debt in excess of
$10,000,000 and, from time to time upon request by the Administrative Agent,
such information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request.

(i)        Revenue Agent Reports. Within 10 days after receipt, copies of all
Revenue Agent Reports (Internal Revenue Service Form 886), or other written
proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the federal income tax liability of any Loan
Party or, as applicable, the affiliated group (within the meaning of
Section 1504(a)(1) of the Internal Revenue Code) of which any Loan Party is a
member aggregating $15,000,000 or more.

 

(j)

ERISA.

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 75



 

--------------------------------------------------------------------------------



(i)         ERISA Events and ERISA Reports. (A) Promptly and in any event within
10 days after any Loan Party or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred, a statement of the Responsible Officer of the
Borrower describing such ERISA Event and the action, if any, that such Loan
Party or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) on the date any records, documents or other information must be
furnished to the PBGC with respect to any Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(ii)        Plan Terminations. Promptly and in any event within two Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.

(iii)       Plan Annual Reports. Promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan.

(iv)        Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B).

(k)       Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any Environmental Action against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law that could reasonably be expected to materially and
adversely affect the continued use of such property in the manner in which it is
used as of the Effective Date.

(l)        Real Property. At the same time as delivery of financial statements
under Section 5.03(b), a report supplementing Schedule 4.01(v) hereto, including
an identification of all owned and leased real property disposed of by the
Borrower or any of its Subsidiaries during such Fiscal Year, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such Fiscal Year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete.

(m)      Insurance. At the same time as delivery of financial statements under
Section 5.03(b), a report summarizing the insurance coverage (specifying type,
amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as any Agent, or any Lender Party through
the Administrative Agent, may reasonably specify.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 76



 

--------------------------------------------------------------------------------



(n)       Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as any Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.

 

(o)

Reserved.

(p)       Trademark License Agreement. Promptly upon receipt thereof, copies of
all notices, petitions, complaints or other writings that reflect or evidence
the seeking of an injunction or similar order under the Trademark License
Agreement.

ARTICLE VI

 

EVENTS OF DEFAULT

Section 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)         (i) the Borrower shall fail to pay any principal of any Term Loans
when the same shall become due and payable or (ii) the Borrower shall fail to
pay any interest on any Term Loans, or any Loan Party shall fail to make any
other payment under any Loan Document, in each case under this clause (ii)
within fiveBusiness Days after the same shall become due and payable; or

(b)       any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c)        the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) (as it relates to preservation of
existence) or (i), Section 5.02 or Section 5.03(a), (b) or (c); or

(d)       any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in any Loan Document on its part to be performed
or observed if such failure shall remain unremedied for 30 days after the
earlier of the date on which (i) any officer of a Loan Party becomes aware of
such failure or (ii) written notice thereof shall have been given to the
Borrower by any Agent or any Lender Party; or

(e)        any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount of at least $15,000,000 either individually or
in the aggregate for all such Loan Parties and Subsidiaries (but excluding Debt
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 77



 

--------------------------------------------------------------------------------



due and payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

(f)        any Loan Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 consecutive days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate, partnership or other entity action to authorize any of the
actions set forth above in this subsection (f); or

(g)       any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $15,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect and such judgment has not been paid or discharged; or

(h)       any non-monetary judgment or order shall be rendered against any Loan
Party or any of its Subsidiaries that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect and such judgment or order
remains in effect; or

(i)        any Loan Document after delivery thereof pursuant to Section 3.01 or
Section 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or

(j)        any Collateral Document or financing statement after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority lien on
and security interest in the Collateral covered thereby or any Loan Party shall
so assert in writing; or

 

(k)

a Change of Control shall occur; or

(l)        any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $15,000,000; or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 78



 

--------------------------------------------------------------------------------



(m)      any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $15,000,000 or requires payments exceeding $5,000,000 per
annum; or

(n)       any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

(o)       the occurrence of a License Revocation with respect to a Gaming
License in any jurisdiction in which any Loan Party owns or operates a Gaming
Facility (except where such License Revocation or such revocation could not be
reasonably expected to have a Material Adverse Effect); provided that such
License Revocation continues for at least ten consecutive Business Days; or

(p)       either of the Trademark License Agreement or the Trademark Security
Agreement shall terminate or expire for any reason, or any injunction or similar
order is granted against any Loan Party under the Trademark License Agreement;
or

(q)       any of the Related Documents shall not have been executed and
delivered by the Borrower, Donald J. Trump, TER, TCI 2, Ace Entertainment
Holdings, Inc. or any other party thereto other than BNAC, Inc., or any of the
Transactions contemplated by the Related Documents shall not have been
consummated (except if and to the extent that such failure to consummate results
from any breach of an obligation by BNAC, Inc.), in each case on or before the
Ownership Restructure Date, and any such failure to execute or deliver any
Related Document or any such failure to consummate such Transactions shall
continue for five Business Days;

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Term Loans, all interest thereon and all other amounts payable under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Term Loans, all such interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code, the
Term Loans, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 79



 

--------------------------------------------------------------------------------



ARTICLE VII

 

THE AGENTS

 

Section 7.01.

Authorization and Action.

(a)        Each Lender Party hereby appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to such Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto, including the execution and filing of documents
in accordance with the regulatory requirements of any Gaming Authority and
consistent with this Agreement. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Term Loans), no Agent shall be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that no Agent shall be
required to take any action that exposes such Agent to personal liability or
that is contrary to this Agreement or applicable law. Each Agent agrees to give
to each Lender Party prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.

(b)       In furtherance of the foregoing, each Lender Party hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender Party for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 7.01(c) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VII (including, without limitation, Section 7.05 as
though any such Supplemental Collateral Agents were an “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

(c)        Any Agent may execute any of its duties under this Agreement or any
other Loan Document (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents
or of exercising any rights and remedies thereunder at the direction of the
Collateral Agent) by or through agents, employees or attorneys-in-fact and shall
be entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 80



 

--------------------------------------------------------------------------------



removed, all rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall automatically vest in
and be exercised by the Collateral Agent until the appointment of a new
Supplemental Collateral Agent. No Agent shall be responsible for the negligence
or misconduct of any agent, attorney-in-fact or Supplemental Collateral Agent
that it selects in accordance with the foregoing provisions of this
Section 7.01(c) in the absence of such Agent’s gross negligence or willful
misconduct.

Section 7.02.    Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (c) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (d) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopy or
e-mail transmission) believed by it to be genuine and signed or sent by the
proper party or parties.

Section 7.03.    Beal Bank, Beal Bank Nevada and their Affiliates. With respect
to the Term Loans made or held by it and any Notes issued to it, Beal Bank shall
have the same rights and powers under the Loan Documents as any other Lender
Party and may exercise the same as though it were not an Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Beal Bank in its individual capacity. Each of Beal Bank and Beal Bank
Nevada and their respective affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, any Loan Party, any of its
Subsidiaries and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if Beal Bank Nevada and Beal Bank
(and/or the Affiliates of either) were not an Agent and without any duty to
account therefor to the Lender Parties. No Agent shall have any duty to disclose
any information obtained or received by it or any of its Affiliates relating to
any Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

Section 7.04.   Lender Party Credit Decision. Each Lender Party acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender Party and based on the financial statements referred to in Section 4.01
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 81



 

--------------------------------------------------------------------------------



 

Section 7.05.

Indemnification.

(a)        Each Lender Party severally agrees to indemnify each Agent (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Agent
under the Loan Documents (collectively, the “Indemnified Costs”); provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse each Agent promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrower under Section 9.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender Party or any other Person.

 

(b)

Reserved.

(c)        For purposes of this Section 7.05, each Lender Party’s respective
ratable share of any amount shall be determined, at any time, based upon the
ratio of (i) the aggregate principal amount of the Term Loans outstanding at
such time and owing to such Lender Party to (ii) the aggregate principal amount
of all Term Loans. The failure of any Lender Party to reimburse any Agent
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent as provided herein shall not relieve any other
Lender Party of its obligation hereunder to reimburse such Agent for its ratable
share of such amount, but no Lender Party shall be responsible for the failure
of any other Lender Party to reimburse such Agent for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

Section 7.06.    Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lender Parties and the Borrower and may be removed
at any time with or without cause by the Required Lenders; provided, however,
that any removal of the Administrative Agent will not be effective until it or
its Affiliate has also been replaced as Collateral Agent and discharged from all
of its obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right (with the consent of the Borrower, so long
as no Event of Default has occurred or is continuing) to appoint a successor
Agent as to which such Agent has resigned or been removed. If no successor Agent
shall have been so appointed by the Required Lenders (or, so long as no Event of
Default has occurred or is continuing, consented to by the Borrower), and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 82



 

--------------------------------------------------------------------------------



amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
reasonably request, in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Agent’s resignation or removal
under this Section 7.06 no successor Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (a) the retiring Agent’s
resignation or removal shall become effective, (b) the retiring Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (c) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

ARTICLE VIII

 

GUARANTY

 

Section 8.01.

Guaranty; Limitation of Liability.

(a)        Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required payment or prepayment
or by acceleration, demand or otherwise, of all Obligations of each other Loan
Party now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all reasonable expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by any Agent or any Lender Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Agent or any Lender Party under or
in respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b)       Each Guarantor, and, by its acceptance of this Guaranty, the
Administrative Agent and each Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Subsidiary Guarantor (that is a Subsidiary of the Borrower) hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Subsidiary Guarantor (that is a Subsidiary
of the Borrower) hereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lender Parties and the Guarantors hereby irrevocably
agree that the Obligations of each Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 83



 

--------------------------------------------------------------------------------



(c)        Each Guarantor hereby unconditionally and irrevocably agrees that, in
the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Agents and
the Lender Parties under or in respect of the Loan Documents.

Section 8.02.    Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Agent or any Lender Party with respect thereto. The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)       any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c)        any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d)       any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e)        any change, restructuring or termination of the corporate,
partnership or other entity structure or existence of any Loan Party or any of
its Subsidiaries;

(f)        any failure of any Agent or any Lender Party to disclose to any Loan
Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to such Agent or such Lender Party, as the case may
be (each Guarantor waiving any duty on the part of the Agents and the Lender
Parties to disclose such information);

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 84



 

--------------------------------------------------------------------------------



(g)       the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h)       any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Agent
or any Lender Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety, in its capacity
as a guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Agent or any Lender Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made.

 

Section 8.03.

Waivers and Acknowledgments.

(a)        Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, intent to accelerate,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any Agent
or any Lender Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

(b)       Each Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)        Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Agent or any Lender Party that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.

(d)       Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Collateral Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e)        Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Agent or any Lender Party to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or any of its Subsidiaries now or hereafter known by such Agent or such
Secured Party, as the case may be.

(f)        Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 85



 

--------------------------------------------------------------------------------



waivers set forth in Section 8.02 and this Section 8.03 are knowingly made in
contemplation of such benefits.

Section 8.04.    Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Agent or any Lender Party against the
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty shall have been
paid in full in cash. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the payment in full
in cash of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Guaranteed
Obligations, and (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, the Agents and
the Lender Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

Section 8.05.    Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit G hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

Section 8.06.    Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

(a)        Prohibited Payments, Etc. Except during the continuance of an Event
of Default, each Guarantor may receive payments from any other Loan Party on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default, however,

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 86



 

--------------------------------------------------------------------------------



unless the Required Lenders otherwise agree, no Guarantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations.

(b)       Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agents and the Lender Parties shall be entitled to receive payment in full in
cash of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c)        Turn-Over. After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if the Administrative Agent, acting at
the direction of, or with the consent of, the Required Lenders, so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Agents and the Lender Parties and deliver such payments to
the Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

(d)       Administrative Agent Authorization. After the occurrence and during
the continuance of any Event of Default, the Administrative Agent, acting at the
direction of, or with the consent of, the Required Lenders, is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).

Section 8.07.    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) and all other amounts payable under this Guaranty, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Agents and the Lender Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of the Term Loans owing to it
and any Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party herein or otherwise, in each case as and to the extent
provided in Section 9.07. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Secured Parties; provided that any Guarantor may assign its rights to the
applicable Loan Party in a transaction permitted pursuant to Section 5.02(d).

ARTICLE IX

 

MISCELLANEOUS

Section 9.01.    Amendments, Etc. No amendment or waiver of, or forbearance from
taking any action in respect of, any provision of this Agreement or any other
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 87



 

--------------------------------------------------------------------------------



and signed (or, in the case of the Collateral Documents, consented to) by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that

(a)        no amendment, waiver or consent shall, unless in writing and signed
by all of the Lender Parties (other than any Lender Party that is, at such time,
a Defaulting Lender), do any of the following at any time:

 

(i)

waive any of the conditions specified in Section 3.01; or

(ii)        change the definition of “Required Lenders” or otherwise change the
number of Lenders or the percentage of the aggregate unpaid principal amount of
the Term Loans that shall be required for the Lenders or any of them to take any
action hereunder; or

(iii)       change the order of application of payments set forth in
Section 2.11(f); or

(iv)        other than in connection with a transaction specifically permitted
hereby, release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agents and the Lender
Parties under the Guaranties); or

(v)         other than in connection with a transaction specifically permitted
under this Agreement, release all or substantially all of the Collateral in any
transaction or series of transactions.

(b)       no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders and each Lender specified below for such amendment, waiver
or consent:

 

(i)

Reserved;

(ii)        reduce or forgive the principal of, or stated rate of interest
(other than Default Interest) on, the Term Loans owed to a Lender Party or any
fees or other amounts stated to be payable hereunder or under the other Loan
Documents to such Lender Party without the consent of such Lender Party;

(iii)       postpone any date scheduled for any payment of principal of, or
interest (other than Default Interest) on, the Term Loans pursuant to
Section 2.04 or 2.07 or any date fixed for any payment of fees hereunder to a
Lender Party without the consent of such Lender Party (provided, however, that,
for avoidance of doubt, any Lender Party may accept or reject any offer of
prepayment pursuant to clause (i) or clause (iv) of Section 2.06(b) without the
consent of any other Lender Party);

 

(iv)

Reserved;

(v)         change the order of application of any prepayment of Term Loans from
the application thereof set forth in the applicable provisions of
Section 2.06(b) in any manner that materially adversely affects any Lender
without the consent of such Lender;

 

(vi)

Reserved; or

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 88



 

--------------------------------------------------------------------------------



(vii)       amend, waive, modify or consent to any departure from the provisions
of this Section 9.01 in a manner that would adversely affect the rights of any
Lender under this Section 9.01 without the consent of such Lender;

provided further, that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents.

 

Section 9.02.

Notices, Etc.

(a)        All notices and other communications provided for hereunder shall be
either (x) in writing (including telegraphic or telecopy communication) and
mailed, telegraphed, telecopied or delivered, or (y) as and to the extent set
forth in Section 9.02(b) and in the proviso to this Section 9.02(a), in an
electronic medium and as delivered as set forth in Section 9.02(b) if to any
Loan Party, at the Borrower’s address at 725 Fifth Avenue, New York, New York
10022, Attention: Mr. John Burke, Executive Vice President and Corporate
Treasurer; if to any Initial Lender Party, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Collateral Agent or the
Administrative Agent, at its address at 6000 Legacy Drive, Plano, Texas 75024,
Attention: James Erwin, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties; provided,
however, that materials and information described in Section 9.02(b) shall be
delivered to the Administrative Agent in accordance with the provisions thereof
or as otherwise specified to the Borrower by the Administrative Agent. All such
notices and other communications shall, when mailed, telegraphed or telecopied,
be effective when deposited in the mails, delivered to the telegraph company or
transmitted by telecopier, respectively, except that notices and communications
to any Agent pursuant to Article II, III or VII shall not be effective until
received by such Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof. As agreed
to among the Borrower, including as set forth in Section 9.02(b), the
Administrative Agent and the applicable Lender Parties from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

(b)       The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding
(i) any notice of Conversion pursuant to Section 2.09, (ii) any notice of any
prepayment of the Term Loans pursuant to Section 2.06, (iii) any notice of a
Default or Event of Default under this Agreement or (iv) any certificate,
agreement or other document required to be delivered to satisfy any condition
set forth in Article III of this Agreement (all such non-excluded communications
being referred to herein collectively as “Communications”), by delivering the
Communications by e-mail to an e-mail address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in the
Loan Documents. The Borrower further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system
reasonably acceptable to the Borrower (the “Platform”).

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 89



 

--------------------------------------------------------------------------------



(c)        The Platform is provided on an “as is” and “as available” basis and
the Agent Parties (as defined below) make no representation or warranty of any
kind as the accuracy or completeness of the Communications or as to the adequacy
of the Platform, and expressly disclaim any liability for any errors or
omissions in the Communications. In no event shall the Administrative Agent or
any of its Affiliates or any of their respective officers, directors, employees,
agents, Advisors or representatives (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender Party or any other Person or entity for
damages of any kind, including, without limitation, any direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of either Borrower’s or the
Administrative Agent’s delivery of any Communications through the internet,
except to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

(d)       The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender Party agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender Party for purposes of the Loan Documents. Each Lender Party
agrees (i) to notify the Administrative Agent in writing (including by e-mail)
from time to time of such Lender Party’s e-mail address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such e-mail address. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender Party to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.03.    No Waiver; Remedies. No failure on the part of any Lender Party
or any Agent to exercise, and no delay in exercising, any right under this
Agreement, any Note, any Collateral Document or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

Section 9.04.

Costs and Expenses.

(a)        The Borrower agrees to pay on demand (i) all reasonable costs and
expenses of each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of, or any consent or waiver under,
the Loan Documents (including, without limitation, (A) all reasonable due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, title insurance, survey,
environmental, inspection, due diligence, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for each Agent with respect thereto, with respect to advising such Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all reasonable costs and expenses of each Agent and each
Lender Party in connection with the enforcement of the Loan Documents, whether
in any action, suit or litigation,

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 90



 

--------------------------------------------------------------------------------



or any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for (A) each Agent and (B) each Lender Party with respect
thereto).

(b)       The Borrower agrees to indemnify, defend and save and hold harmless
each Agent, each Lender Party and each of their Affiliates and their respective
officers, directors, trustees, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and reasonable expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Term Loans, the actual or proposed use
of the proceeds of the Term Loans, the Transactions Documents or any of the
Transactions contemplated hereby or thereby or (ii) the actual or alleged
presence of Hazardous Materials on any property of any Loan Party or any of its
Subsidiaries or any Environmental Action relating in any way to any Loan Party
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or relates to the release of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries that
first occurs after such property is transferred to an Indemnified Party or its
successors or assigns by foreclosure, deed-in-lieu of foreclosure or similar
transfer. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transactions are consummated.

(c)        If any payment of principal of, or Conversion of, any Eurodollar Rate
Loan is made by the Borrower to or for the account of a Lender Party other than
on the last day of the Interest Period for such Eurodollar Rate Loan, as a
result of a payment or Conversion pursuant to Section 2.06, Section 2.09(b)(i)
or Section 2.10(d), acceleration of the maturity of the Term Loans pursuant to
Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
Party other than on the last day of the Interest Period for such Eurodollar Rate
Loan upon an assignment of rights and obligations under this Agreement pursuant
to Section 9.07 as a result of a demand by the Borrower pursuant to
Section 2.10(e), Section 9.10 or Section 9.15(b), or if the Borrower fails to
make any payment or prepayment of any Term Loans for which a notice of
prepayment has been given or that is otherwise required to be made, whether
pursuant to Section 2.04, Section 2.06 or Section 6.01 or otherwise, the
Borrower shall, upon demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender Party to fund or maintain such
Eurodollar Rate Loan.

(d)       If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 91



 

--------------------------------------------------------------------------------



(e)        Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under any other Loan Document, the agreements and obligations
of the Borrower contained in Section 2.10, Section 2.12 and this Section 9.04
shall survive the payment in full of principal, interest and all other amounts
payable hereunder and under any of the other Loan Documents.

Section 9.05.    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Term Loans due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the Obligations of the Borrower now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Agreement or the other Loan Documents and
although such Obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.

Section 9.06.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Agent and the Administrative
Agent shall have been notified by each Initial Lender Party that such Initial
Lender Party has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender Party and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender Party.

 

Section 9.07.

Assignments and Participations.

(a)        Each Lender may assign all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of the
Term Loans owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of the Term Loans,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate principal amount of the Term Loans being assigned
to such Eligible Assignee pursuant to such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall in no
event be less than $1,000,000 (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to
Section 2.10(e) or Section 9.15(b) shall be arranged by the Borrower after
consultation with the Administrative Agent and shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that together cover all
of the rights and obligations of the assigning Lender under this

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 92



 

--------------------------------------------------------------------------------



Agreement, (v) no Lender shall be obligated to make any such assignment as a
result of a demand by the Borrower pursuant to Section 2.10(e) or
Section 9.15(b) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Term Loans owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement and (vi) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes (if any) subject to such assignment.

(b)       Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12 and 9.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(c)        By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender Party or any other Lender Party
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes each Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to such Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(d)       The Administrative Agent, acting for this purpose (but only for this
purpose) as the agent of the Borrower, shall maintain at its address referred to
in Section 9.02 a copy of each

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 93



 

--------------------------------------------------------------------------------



Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lender Parties and the principal
amount of the Term Loans owing to each Lender Party from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agents and the Lender
Parties maytreat each Person whose name is recorded in the Register as a Lender
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Agent or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

(e)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit A
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the surrendered Note or Notes (if any) a new Note to the order of such Eligible
Assignee in an amount equal to the principal amount of the Term Loans assigned
to such Eligible Assignee pursuant to such Assignment and Acceptance and, if any
assigning Lender that had a Note or Notes prior to such assignment has retained
any amount of the Term Loans, a new Note to the order of such assigning Lender
in an amount equal to the principal amount of the Term Loans retained by it
hereunder. Such new Note or Notes shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A hereto.

 

(f)

Reserved.

(g)       Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Term Loans owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender Party’s obligations under
this Agreement shall remain unchanged, (ii) such Lender Party shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender Party shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agents and the other
Lender Parties shall continue to deal solely and directly with such Lender Party
in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent by any Loan Party to any departure therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest
(other than Default Interest) on, the Term Loans or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation,
postpone any date fixed for any payment of principal of, or interest on, the
Term Loans or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or release a substantial portion of the
value of the Collateral or the value of the Guaranties and (vi) the
participating banks or other entities shall be entitled to the benefit of
Section 2.12 to the same extent as if they were a Lender Party but, with respect
to any particular participant, to no greater extent than the Lender Party that
sold the participation to such participant and only if such participant agrees
to comply with Section 2.12(e) and 2.12(g) as though it were a Lender Party.

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 94



 

--------------------------------------------------------------------------------



(h)       Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or any other Loan Party
furnished to such Lender Party by or on behalf of the Borrower or such other
Loan Party; provided, however, that, prior to any such disclosure, the assignee
or participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
Party.

(i)        Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time (and without the consent of the Administrative
Agent or the Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Term Loans owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank, in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System, or any Federal Home Loan Bank.

(j)        Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund that invests in bank loans may create a security interest in all
or any portion of the Term Loans owing to it and the Note or Notes held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided, however, that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(k)

Reserved.

(l)        In connection with any of the transactions described above in this
Section 9.07, the Loan Parties agree to use all commercially reasonable efforts
to assist each applicable Lender in its efforts to syndicate and assign
interests in the Term Loans and/or to sell participation interests in such
Lender’s interest in the Term Loans. Such assistance by the Loan Parties and its
affiliates shall include, without limitation, (i) using commercially reasonable
efforts to ensure that the syndication efforts benefit materially from the Loan
Parties’ existing lending relationships, (ii) direct contact between senior
management and advisors of the Loan Parties and the proposed syndicate lenders,
(iii) assistance in the preparation of a Confidential Information Memorandum and
other marketing materials to be used in connection with any syndication and
(iv) the hosting, with each applicable Lender, of one or more meetings,
consulting with each applicable Lender with respect to the presentations to be
made at such meetings, and making available appropriate officers and
representatives of the Loan Parties to rehearse such presentations prior to such
meetings, as requested by each applicable Lender.

(m)      In connection with any assignment of the Term Loans by Beal Bank or
Beal Bank Nevada pursuant to this Section 9.07, each of Beal Bank and Beal Bank
Nevada agrees that it will not contractually agree to restrict its voting rights
with respect to the Term Loans retained by it after giving effect to such
assignment to the extent that such voting rights relate to any of the matters
referred to in Section 5.02(e), Section 5.02(f) or Section 5.02(o).

Section 9.08.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 95



 

--------------------------------------------------------------------------------



shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery by telecopier or e-mail
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

Section 9.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in this Agreement, any Note or any other Loan Document, the
interest contracted for, charged or paid or agreed to be paid under this
Agreement, the Notes and the other Loan Documents shall not, at any time or
under any circumstance whatsoever, exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If any Agent or any
Lender shall contract for, charge or receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Term Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charge or received by any Agent
or any Lender exceeds the Maximum Rate, such Person may, to the maximum extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread, in equal or unequal parts, the total amount of interest through the
entire term of the Obligations hereunder.

Section 9.10.    Non-Consenting Lenders. If at any time, any Lender becomes a
Non-Consenting Lender, then the Borrower may, at its sole cost and expense, on
five Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 9.07 all of its rights and obligations
under this Agreement to one or more Eligible Assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided further,
that such Non-Consenting Lender shall be entitled to receive the full
outstanding principal amount of Term Loans so assigned, together with accrued
interest and fees payable in respect of such Term Loans as of the date of such
assignment.

Section 9.11.    Confidentiality. Neither any Agent nor any Lender Party shall
disclose any Confidential Information to any Person without the consent of the
Borrower, other than (a) to such Agent’s or such Lender Party’s Affiliates and
their officers, directors, employees, agents and advisors and to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or judicial process,
(c) as requested or required by any state, federal or foreign authority or
examiner (including the Board of Governors of the Federal Reserve System, any
Federal Home Loan Bank, the Federal Deposit Insurance Corporation, the National
Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Lender Party, (d) to any rating
agency when required by it; provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender Party, (e) in connection with any litigation or proceeding to which such
Agent or such Lender Party or any of its Affiliates may be a party or (f) in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document.

Section 9.12.    Release of Collateral. Upon the sale, lease, transfer or other
disposition of any item of Collateral of any Loan Party (including, without
limitation, as a result of the sale, in accordance with the terms of the Loan
Documents, of the Loan Party that owns such Collateral) in accordance with the
terms of the Loan Documents or sale of all of the assets of, or all of the
Equity Interests in, a Subsidiary in a transaction permitted by Section 5.02(e),
other than any such sale, lease, transfer or other disposition which is, by
operation of law or as stated in this Agreement or the other Loan Documents,
subject to the Liens of any Agent or Lender Party, the Collateral Agent will, at
the Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 96



 

--------------------------------------------------------------------------------



evidence the release of such item or such Subsidiary of Collateral from the Lien
granted under the Collateral Documents in accordance with the terms of the Loan
Documents.

Section 9.13.    Patriot Act Notice. Each Lender Party and each Agent (for
itself and not on behalf of any Lender Party) hereby notifies the Loan Parties
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. The Borrower shall, and shall cause
each of its Subsidiaries to, provide such information and take such actions as
are reasonably requested by any Agents or any Lender Party in order to assist
the Agents and the Lender Parties in maintaining compliance with the Patriot
Act.

 

Section 9.14.

Jurisdiction, Etc.

(a)        Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
Texas state court or federal court of the United States of America sitting in
Dallas, Texas, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such Texas State court or, to the fullest extent permitted
by law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Loan Documents in the courts of any jurisdiction.

(b)       Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any Texas state or federal court of the
United States of America sitting in Dallas, Texas. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c)        Notwithstanding the foregoing, any action to enforce any Mortgage
shall be brought in the State of New Jersey.

 

Section 9.15.

Application of Liquor Laws and Gaming Laws.

(a)        This Agreement and the other Loan Documents are subject to laws
involving the sale or distribution of liquor (the “Liquor Laws”). Without
limiting the foregoing, each of the Administrative Agent and the Lenders
acknowledges that (i) it is subject to being called forward by the Governmental
Authorities enforcing the Liquor Laws, in their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers in or under this Agreement and the other Loan
Documents, including with respect to the Collateral (including the Pledged
Equity) and the ownership and operation of Gaming Facilities, may be exercised
only to the extent that the exercise thereof does not violate any applicable

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 97



 

--------------------------------------------------------------------------------



provisions of the Liquor Laws and only to the extent that any (if any) required
approvals (including prior approvals) are obtained from the requisite
Governmental Authorities.

(b)       This Agreement and the other Loan Documents are subject to Gaming
Laws. Without limiting the foregoing, each of the Administrative Agent and the
Lenders acknowledges that if the Borrower receives a notice from any applicable
Gaming Authority that a Lender has been found disqualified to hold Term Loans
made to the Borrower under applicable Gaming Laws (a “Disqualification
Finding”), then the Borrower shall, within thirty (30) days after the date of
the Disqualification Finding, either (i) replace such Lender with a Person that
is both an Eligible Assignee and an Eligible Transferee or (ii) prepay the Term
Loans (and other Obligations as set forth in the proviso below) held by or owed
to or for the benefit of such disqualified Lender, even where a Default has
occurred and is continuing; provided, however, that, concurrently with such
replacement or prepayment (as applicable), all Term Loans, accrued and unpaid
interest, fees and other Obligations then payable or owed to or for the benefit
of such disqualified Lender shall be paid in full. Any such payment under this
Section 9.15(b) shall be deemed to be a prepayment as set forth in
Section 2.06(a). Notice to such disqualified Lender and the Administrative Agent
shall be given by the Borrower within three (3) days of receipt of notice of
such Disqualification Finding from the applicable Gaming Authority, and shall be
accompanied by evidence demonstrating that such transfer or prepayment is
required pursuant to Gaming Laws. Upon receipt of a notice in accordance with
the foregoing, the disqualified Lender shall cooperate with the Borrower in
effectuating the required transfer or prepayment within the time period set
forth in such notice. Commencing on the date the Gaming Authority serves notice
of its Disqualification Finding upon the Borrower, and to the extent (but only
to the extent) required by applicable Gaming Laws, (A) such Lender shall no
longer receive any interest payment on the Term Loans, (B) such Lender shall no
longer exercise, directly or indirectly, any right conferred by the Term Loans,
and (C) such Lender shall not receive any remuneration in any form from the
Borrower for services or otherwise in respect of the Term Loans.

(c)        Each of the Administrative Agent and the Lenders agrees to cooperate
with all Gaming Authorities (or be subject to the provisions of Section 2.15) in
connection with the provision of such documents or other information as may be
requested by such Gaming Authorities relating to the Loan Parties or to the Loan
Documents.

(d)       If during the existence of an Event of Default hereunder or under any
of the other Loan Documents it shall become necessary, or in the opinion of the
Required Lenders advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lenders to become licensed
under any Gaming Law as a condition to receiving the benefit of any Collateral
encumbered by the Collateral Documents or other Loan Documents or to otherwise
enforce the rights of any Agent or any Lender under the Loan Documents, then the
Borrower hereby agrees to grant such license or licenses and to execute such
further documents as may be required in connection therewith.

Section 9.16.    Governing Law. This Agreement, the Notes and the other Loan
Documents (unless otherwise expressly provided therein), and the rights and
obligations of the parties hereunder and thereunder, shall be governed by, and
shall be construed and enforced in accordance with, the internal laws of the
State of New York (including Section 5-1401 of the General Obligations Law of
the State of New York), without regard to conflicts of laws principles that
would require application of another law.

Section 9.17.    WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 98



 

--------------------------------------------------------------------------------



RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE TERM LOANS OR THE ACTIONS OF ANY AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

Section 9.18.    Limitation of Liability. Each of the Borrower and the other
Loan Parties agrees not to assert any claim against any Agent, any Lender Party
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Term Loans, the actual or proposed use of the proceeds of the Term Loans,
the Transactions Documents or any of the Transactions contemplated by the
Transactions Documents.

Section 9.19.    Collateral Documents. Each Lender, for the benefit of the
Agents, consents and agrees to the terms of the Collateral Documents as the same
may be in effect or may be amended from time to time in accordance with their
terms and the terms of this Agreement, and authorizes and directs the Collateral
Agent to enter into the Collateral Documents and to perform its obligations and
exercise its rights and remedies thereunder in accordance therewith, subject in
each case to any discretion that may be provided to the Collateral Agent by any
of the terms of any such Collateral Document or this Agreement.

Section 9.20.    Ownership of the New General Partner. Each of the Agents, the
Lenders, and the Loan Parties expressly (a) acknowledges that BNAC, Inc., an
Affiliate of Beal Bank and Beal Bank Nevada, owns a majority of the Equity
Interests of the New General Partner and controls (or may control) the Borrower
and (b) agrees that such ownership and/or control shall not impose or otherwise
result in any fiduciary or other duty on BNAC, Inc., Beal Bank or Beal Bank
Nevada to any party hereto.

Section 9.21.    Amendment and Restatement of Existing Credit Agreement. Upon
the effectiveness of this Agreement and effective as of the Effective Date, this
Agreement shall constitute an amendment and restatement of, but not an
extinguishment of any of the “Advances”, “Loans” or other indebtedness,
liabilities and/or obligations of the Borrower or any other Loan Party under,
the Existing Credit Agreement.

Section 9.22.    Ratification of Existing Liens. Each of the Borrower and the
other Loan Parties hereby (a) ratifies, confirms and reaffirms any and all Liens
that it previously granted to the Collateral Agent pursuant to the “Collateral
Documents” (as such term is defined in the Existing Credit Agreement),
(b) acknowledges and agrees that none of such Liens has expired or has been
terminated or released, and (c) acknowledges and agrees that each of such Liens
is valid and enforceable in accordance with its terms and continues in full
force and effect to secure the payment and performance of the Obligations.

 

Section 9.23.

Possible Assumption of the Term Loans.

In the event that (a) a “Deadlock Sale” (as such term is defined in the
Partnership Agreement) occurs on or before the fifth anniversary of the date of
the Partnership Agreement in accordance with Section [7.12] of the Partnership
Agreement and (b) the “Accepted Proposal” (as such term is defined in the
Partnership Agreement) relating to such “Sale of the Partnership” includes a
request by the purchaser thereunder (the “Partnership Purchaser”) that it be
allowed to assume the Term Loans as referred to in, and in accordance with,
Section [7.12] of the Partnership Agreement, then, notwithstanding that such
“Sale of the Partnership” is not otherwise permitted by Section 5.02(e) of this
Agreement and/or that a Change of Control shall or may result from such “Sale of
the Partnership”, the Partnership Purchaser may assume the Term Loans and all
other indebtedness, liabilities and obligations of the Borrower under this

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 99



 

--------------------------------------------------------------------------------



Agreement and the other Loan Documents concurrently with the consummation of
such “Sale of the Partnership” (the “Sale of the Partnership Purchase Date”) if
(but only if) each of the following conditions precedent is satisfied in the
reasonable discretion of the Agents and the Lenders in connection with such sale
and assumption:

(a)        such assumption of the Term Loans by the Partnership Purchaser and
all related matters referred to in this Section shall not violate, or result in
the violation of or noncompliance with, any law, rule or regulation (including,
without limitation, Gaming Laws, Liquor Laws, the Patriot Act or any law, rule
or regulation applicable to any Lender);

(b)       this Agreement shall have been amended to provide that the Maturity
Date shall be the earliest to occur of (i) the last day for which all terms and
provisions of each of the Services Agreement, the Trademark License Agreement,
the Trademark Security Agreement and the Value Enhancement Agreement remain in
full force and effect as in effect on the Effective Date, (ii) the third
anniversary of the Sale of the Partnership Purchase Date or (iii) December 31,
2020;

(c)        the representations and warranties contained in this Agreement and
each other Loan Document are true and correct in all material respects on and as
of the date of the consummation of such sale and assumption, before and after
giving effect thereto (as if the Partnership Purchaser were the Borrower), as
though made on and as of such date, other than any such representations or
warranties that, by their terms, refer to a specific date other than such date,
in which case the same are true and correct as of such specific date;

(d)       no Default or Event of Default shall exist at the time of the
consummation of such sale or would result therefrom (other than a Default or
Event of Default under Section 5.02(e) of this Agreement which would occur as a
direct result of such sale or an Event of Default under Section 6.01(k) of this
Agreement (i.e., a Change of Control) which would occur as a direct result of
such sale, each of which Defaults or Events of Default is hereby waived in
connection with such sale if (but only if) such sale is consummated in
accordance with Section [7.12] of the Partnership Agreement and each of the
conditions precedent to such assumption is satisfied in accordance herewith as
of the date of such consummation);

(e)        the Partnership Purchaser shall have executed and delivered to the
Agents an assumption agreement pursuant to which the Partnership Purchaser shall
have become the substitute “Borrower” under this Agreement and the other Loan
Documents and promissory notes evidencing the Term Loans assumed by it, and each
of the Partnership Purchaser and the other Loan Parties shall have executed and
delivered to the Agents such guaranties, security agreements, deeds of trust,
trust deeds, mortgages, leasehold mortgages and leasehold deeds of trust and
other Loan Documents (including, without limitation, ratifications,
reaffirmations, confirmations, amendments, amendments and restatements or other
modifications of or to this Agreement and the other Loan Documents), in each
case as the Agents may in their discretion require in connection with such sale
and assumption for the purpose of ensuring that this Agreement and all other
Loan Documents and all guaranties guaranteeing the payment of the Obligations
and all Liens securing the payment and performance of the Obligations, including
the required priority of such Liens, remain and continue in full force and
effect (with the only change thereto being that the Partnership Purchaser has
become the substitute Borrower hereunder and thereunder);

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 100



 

--------------------------------------------------------------------------------



(f)        the Partnership Purchaser shall have caused to be delivered to the
Agents such favorable legal opinions of counsel to the Partnership Purchaser and
the other Loan Parties as the Agents may request;

(g)       if required by Section[7.12] of the Partnership Agreement, each of the
partners of the Borrower or the owners of such partners shall have purchased a
subordinate, participation interest in the Term Loans in the amount specified in
such Section [7.12] and pursuant to a participation agreement in form and
substance reasonably satisfactory to the Administrative Agent; and

(h)       all other agreements, documents, instruments and certificates, and all
other actions, as the Agents may reasonably require in connection with such sale
and assumption shall have been executed, delivered and/or taken by the
Partnership Purchaser, the other Loan Parties, the Gaming Authorities and/or any
other Person as applicable (as the Agents may so require).

Section 9.24.    No Personal Liability of Directors, Officers, Employees and
Equity Holders.  No direct or indirect stockholder, partner, member, equity
holder, employee, officer or director, as such, past, present or future, of the
Borrower, any Guarantor or any successor entity shall have any personal
liability in respect of the obligations of the Borrower or any Guarantor under
any Loan Document by reason of his, her or its status as such stockholder,
partner, member, equity holder, employee, officer or director, except to the
extent such Person (a) is a Borrower or a Guarantor, (b) has assumed such
obligations of a Borrower or a Guarantor, or (c) otherwise has agreed in writing
to have such personal liability. For avoidance of doubt, nothing contained in
this Section 9.24 shall limit, restrict, impair or otherwise affect any Lien
granted by any Person referred to in this Section 9.24, any indebtedness or
obligation secured by any such Lien or any right or remedy of any Agent or
Lender with respect to any such Lien, all of which shall be and remain in full
force and effect in accordance with their terms.

Section 9.25.    WAIVER AND RELEASE. TO INDUCE THE AGENTS AND THE LENDERS TO
EXECUTE THIS AGREEMENT, EACH OF THE LOAN PARTIES (BY ITS EXECUTION OF THIS
AGREEMENT BELOW) REPRESENTS AND WARRANTS THAT, AS OF THE EFFECTIVE DATE, THERE
ARE NO CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR DEMANDS AGAINST OR WITH RESPECT TO ANY OF ITS INDEBTEDNESS OR
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT OR ANY OTHER “LOAN DOCUMENT” (AS
SUCH TERM IS DEFINED IN THE EXISTING CREDIT AGREEMENT) OR UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND, IN ADDITION, EACH OF THE LOAN PARTIES HEREBY:

(a)        WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, COUNTERCLAIMS, CAUSES OF
ACTION, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES AND DEMANDS, WHETHER KNOWN OR
UNKNOWN, ARISING ON OR BEFORE THE EFFECTIVE DATE; AND

 

 

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 101



 

--------------------------------------------------------------------------------



(b)       RELEASE. RELEASES AND DISCHARGES EACH OF THE AGENTS AND THE LENDERS
AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND
ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, OFFSETS,
RIGHTS OF RECOUPMENT, DEFENSES AND DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, IN LAW OR EQUITY, WHICH SUCH LOAN PARTY EVER HAD, NOW
HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING ON OR BEFORE
THE EFFECTIVE DATE AND FROM OR IN CONNECTION WITH OR RELATING TO THE EXISTING
CREDIT AGREEMENT OR ANY OTHER “LOAN DOCUMENT” (AS SUCH TERM IS DEFINED IN THE
EXISTING CREDIT AGREEMENT) OR UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY TRANSACTION CONTEMPLATED THEREBY OR HEREBY.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.





                



BEAL BANK,

as Administrative Agent, Collateral Agent and an Initial Lender

   

By:

 

Name:

 

Title:

 

 







BEAL BANK NEVADA,

as an Initial Lender

 

By:

 

Name:

 

Title:

 

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P., as Borrower

 

 

By:

Trump Entertainment Resorts, Inc.

 

Title:

General Partner

 

By:

 

Name:

 

Title:

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 102



 

--------------------------------------------------------------------------------



TRUMP MARINA ASSOCIATES, LLC;

TRUMP PLAZA ASSOCIATES, LLC;

TRUMP TAJ MAHAL ASSOCIATES, LLC;

TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC;

each as a Subsidiary Guarantor

 

 

By:

Trump Entertainment Resorts Holdings, L.P.,

 

Title:

Sole Member

 

By:

Trump Entertainment Resorts, Inc.,

 

Title:

General Partner

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 103

 

 

 



 

--------------------------------------------------------------------------------



TRUMP ENTERTAINMENT RESORTS FUNDING, INC., as a Subsidiary Guarantor

 

By:

 

Name:

 

Title:

 

 

 

KEYSTONE REDEVELOPMENT

PARTNERS, LLC, as a Subsidiary Guarantor

 

By:

 

Name:

 

Title:

 

 

 

TER KEYSTONE DEVELOPMENT, LLC, as a Subsidiary Guarantor

 

By:

 

Name:

 

Title:

 

 

 

TER DEVELOPMENT CO., LLC, as a Subsidiary Guarantor

 

By:

.

Name:

 

Title:

 

 

 

TER MANAGEMENT CO., LLC, as a Subsidiary Guarantor

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF _______, 2009,

AMONG TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P. ET AL. - Page 104



 

--------------------------------------------------------------------------------



EXHIBIT B

 

PLAN OF REORGANIZATION

 

 









 

 